Ladies and gentlemen, most of you have probably already heard the news I am about to give you. It is my sad duty to inform Parliament of the death of our much-loved colleague Mr Imbeni.
Mr Imbeni was a Member of this House and served as Vice-President for ten years, between 1994 and 2004. He was a committed parliamentarian, and I had the honour of working with him in COSAC.
Throughout his parliamentary career, Mr Imbeni was always eager to share his values and his European ideals with fellow Members. He threw himself into his daily work, gaining the respect of his colleagues for his approach to conciliation and for his contribution to the many working groups in which he took part. Mr Imbeni was also involved in the Mediterranean Forum and in COSAC, where, as I just mentioned, I was privileged to work alongside him.
The House is proud to have had him as a Member. Mr Imbeni’s work as Vice-President for a whole decade deserves particular recognition. We remember his wealth of knowledge, his generosity and his friendly smile. This was how he earned the respect of political friend and foe alike.
Mr Imbeni served as Mayor of Bologna for many years, and he made a point of remaining in touch with his electorate and the citizens.
I have sent a telegram to Mr Imbeni’s family, expressing condolences on behalf of the whole House. I trust you will now join me in observing a minute’s silence in memory of Mr Imbeni.
Before turning to the agenda for today, which relates essentially to relations between the European Union and the Mediterranean region, it is my duty as President to provide the House with information on the meeting that took place yesterday in Brussels.
As you are aware, ladies and gentlemen, members of the European Council met in Brussels yesterday, although this was not a Council meeting as such. Mr Barroso, the President of the Commission, and I were both present at the meeting, which was held in order to discuss with Mr Bush some of the most important aspects of relations between the United States and the European Union, and the problems we need to face together. Many, but not all, of the Heads of State or Government who attended were able to take the floor.
I am sure the House will appreciate that the fact that the President of the European Parliament represented the House at this meeting marks another step towards securing the political recognition Parliament deserves. I should like to thank Mr Juncker and Mr Barroso once again for appreciating the role of this House and making it possible for me to attend.
As I said, not all Heads of State or Government took the floor, but when they had finished speaking, the President of the Council invited Mr Barroso and me to take the floor briefly, and we did so. I spoke last, and had very little time at my disposal, as the time allowed for the meeting had already been considerably exceeded.
Nonetheless, I believe we should warmly welcome the fact that the European Parliament was also able to make its voice heard, even though this had not been planned. In my view, this sets a precedent, further strengthening the role of the European Parliament.
In the short time available I felt bound to refer to the resolution on transatlantic relations voted through by the European Parliament last January. I took it upon myself to convey what had been discussed and voted on in the House. I welcomed President Bush’s visit to Europe, and urged him to see it as a turning point, marking a new era when transatlantic relations would be based on multilateralism so as to ensure improved cooperation. In view of the time constraints, I was unable to mention all the issues I would have liked to refer to. I chose to focus on the situation in the Middle East and the Kyoto Protocol.
As to the former, along with the Heads of State or Government who had spoken earlier, I emphasised that there was now a window of opportunity that had to be exploited. I stated that fortunately we shared the same vision of the problem, namely guaranteeing the security of the State of Israel whilst providing for the establishment of a Palestinian State that would be geographically, politically and economically viable. I confirmed that the European Parliament supported what President Bush had said, and that we hoped to work with him to put his ideas into practice.
With regard to the Kyoto Protocol, I emphasised the importance the European Parliament has always ascribed to that international agreement, and the need for the United States to play its part in the essential effort required to fully implement it. I stated the need for us to continue working together, or at least, talking together, to ensure we each made our contribution to solving this global problem. I suggested that if it proved impossible to do so by means of the Kyoto Protocol, as the United States had decided not to sign it, then we use all the tools available in the field of technological development to counter global environmental problems.
That was all I was able to convey, focusing on two issues to which the House has devoted a good deal of political energy and debate.
Thank you for your attention.
Before starting work on today’s agenda it is my pleasure to welcome Mr Sam Rainsy to the House. Mr Rainsy leads one of the opposition parties in the Cambodian Parliament, and is seated in the public gallery today.
It is appropriate to recall at this time and in this Chamber what I have already stated in writing to the President of the National Assembly of the Kingdom of Cambodia. I made it clear that respect for political pluralism is absolutely essential to the functioning of democratic institutions and that the human rights situation in Cambodia continues to give rise to concern.
Mr Rainsy, I should like to assure you and your colleagues of our solidarity at this difficult time. We wish you every success in your efforts to achieve a peaceful transition to democracy in your country.
The next item is the debate on the Council and Commission statements on EU relations with the Mediterranean region.
I would remind the House that the European Parliament is due to assume the Presidency of the Euro-Mediterranean Parliamentary Assembly very soon, in the middle of March.
. Mr President, I have already had occasion to stress how important this presidency considers Mediterranean policy to be when meeting with the Committee on Foreign Affairs. It is in fact the continuation of a process that began when the European Council decided to extend the European Union’s common strategy for this region, a region to which a number of Member States to some extent also belong. We have therefore demonstrated the EU’s substantial interest in and firm commitment to this region.
This extension will allow the European Union’s relations with the Mediterranean region to be examined in the light of the European Council’s assessment of the strategic partnership for the Mediterranean and the Middle East in June 2005, of the Barcelona Process in the context of its tenth anniversary in 2005 and of the development of European neighbourhood policy over the same period. This commitment was reiterated at the recent Euro-Mediterranean ministerial meeting in The Hague on 29 and 30 November 2004, which confirmed the centrality of the Barcelona Process, backed up by the European neighbourhood policy for the Mediterranean. It is a process whereby the European Union and the Mediterranean partners work together towards political, economic and social reform objectives involving the societies concerned. Those same objectives are also taken up in the European Union’s strategic partnership for the Mediterranean region and the Middle East. More than ever, the Euro-Mediterranean partnership is an essential and special regional framework for dialogue and cooperation between the two shores of the Mediterranean. The meeting in The Hague was the second ministerial meeting following the meeting held in Naples and preceding the one to be held in Luxembourg on 30 and 31 May 2005. In this context, preparations have already begun for the tenth anniversary of the Barcelona Process, which will be marked in Barcelona in November 2005. Ministers have also agreed to undertake an overall review of the process and declare 2005 the year of the Mediterranean.
So far as the European Union’s political and security dialogue with its Mediterranean partners is concerned, the Hague ministerial meeting confirmed the progress that has been made with cooperation in counter-terrorism, regional security and the non-proliferation of weapons of mass destruction, as well as European security and defence policy. Partnership measures like the holding of a diplomatic seminar in Malta, cooperation in the field of civil defence and disaster management, or the Euro-Mediterranean Study Commission or EuroMeSCo network of foreign policy institutes, are making a substantial contribution to bringing the Euro-Mediterranean partners closer together. These efforts are also aimed at the implementation of political reforms and cooperation on human rights and democratisation, and are based on civil society through commitments entered into either by way of association agreements or, where necessary, as part of European neighbourhood policy. In this connection, the action plans agreed with a number of partners give a central place to human rights, democratisation, good governance and strengthening the rule of law. In like vein, the creation of the Anna Lindh Euro-Mediterranean Foundation for the Dialogue of Cultures is a key step in the implementation of the Barcelona Process’s social, cultural and human partnership. All members of the partnership must take advantage of its inauguration to increase the visibility of the Barcelona Process on both sides of the Mediterranean.
Mr President, I believe this is an historic moment, especially as far as the Middle East conflict is concerned. I believe the Barcelona Process should both accompany the relaunching of the peace process and also benefit from its relaunch, and I believe Europe’s future is also the future of the Mediterranean region, the future of its development, the future of cultural exchange and the future of cooperation with those who are very close to us.
. Mr President, I am very pleased to be able to participate in this debate on EU-Mediterranean relations. The European Parliament has always been a strong supporter of the Barcelona Process. I wish to express my gratitude, especially to many individual Members who are enthusiastic supporters of Euromed relations, for your role as a driving force behind the Union's active involvement in this region. I have had a great personal interest in this region ever since I became aware of how crucial the peace process is for the Middle East. As my colleague has just said, there is a real moment of hope, although we know that the process is a fragile one. I visited the region the day before Sharm el-Sheikh. I had the chance to see the leaders who have taken really courageous steps. I told them that we have to go on and that both sides have to consolidate this new path to peace in the Middle East, especially by seizing the opportunities of, on the one hand, the platform – the Quartet – and, on the other hand, the roadmap. A successful disengagement in Gaza is a priority for all of us. Two days ago, the Israeli Government took a very courageous decision when Prime Minister Sharon and his cabinet decided to do that. We know that this is a risky process, but we must do everything possible to make this happen.
In addition to the Mediterranean partnership, the tenth anniversary of which we will celebrate this year, the European neighbourhood policy, under which we have already adopted five action plans for the southern Mediterranean countries, is also important. The European neighbourhood policy means emphasising our common bonds through geography, history, trade, migration and culture by bringing these countries, as a ring of friends, closer to the European Union. The neighbourhood policy does not replace the Barcelona Process, but is there to reinforce it by means of a tailor-made bilateral process.
Let me say a brief word now on Lebanon. We are all shocked and saddened by the assassination ten days ago of former Prime Minister Hariri. Mr Hariri was one of the main architects of the agreements that brought the long-awaited end to the civil war in Lebanon. He was a man committed to peace and reconciliation, to the reconstruction of the war-torn country and also to the promotion of cooperation and stability in the region. The best tribute to his relentless efforts would be to ensure that free and fair parliamentary elections, under full Lebanese sovereign control, take place in May.
It is in the interests of Lebanon and of the stability of the country that the circumstances of this criminal act, and the identities of those responsible for it, are clarified as soon as possible. I spoke out at a very early stage in favour an international investigation, which I believe the United Nations will now carry out.
The Commission has also attached the utmost importance to a full and prompt implementation by all parties of UN Security Council Resolution 1559. This resolution calls for free and fair elections without foreign interference, the withdrawal of all foreign forces from Lebanon, the disbanding and disarmament of all militias and the extension of government control to all Lebanese territories.
As we have already mentioned, 2005 will be year of EU-Mediterranean relations. Since there are signs that the cycle of violence between the two sides can be broken, we have to do everything we can to consolidate the ceasefire and secure withdrawal from Gaza, and then move forward with the roadmap for a two-state solution.
In March, the Euro-Mediterranean Parliamentary Assembly will meet for the second time in Cairo. I regret that I will be unable to attend. However, three weeks ago I met the members of the political bureau of that Assembly in Brussels, where I also attended a debate. At the end of May, Euro-Mediterranean ministers will meet in Luxembourg for the seventh Barcelona Conference. In November, we will celebrate the tenth anniversary of the partnership, and the Commission is already in the process of preparing a communication to the European Parliament and the Council to mark the occasion, containing specific proposals.
I shall outline those proposals very briefly. The first is to increase the impact of our policies by contributing to the pursuit of reform, peace and stability in the region. The second is to bring the partnership closer to our citizens' concerns. The Barcelona Process has, to a large extent, been an intergovernmental process. It is high time that we asked ourselves what the partnership can do for people's concerns. How can we tackle more successfully such issues as education, employment, gender equality, democracy, the free movement of persons, and migration rights? These are the questions that affect the day-to-day life of our citizens, and our partnership should address them.
I would like to give you some thoughts on the priorities for the years ahead. We should reflect on how we can best make use of the Barcelona Process to contribute to this new momentum in the Middle East peace process, as well as to safeguard peace once we have it. We should also address political reform with our partners – Members will be aware of the G8 initiative. I was at the Rabat forum – Members will be aware that Cairo will now be postponed to a later date. I want to go there because I believe we can do a lot to achieve the same goals in complementary and parallel ways.
We should address the practical aspects of counter-terrorism and non-proliferation of weapons of mass destruction. The European Union has an impressive record in democracy building, including in the new Member States. I think we should use this experience to build democracies and support these countries' reforms: what we Europeans have to do is to try to encourage reforms, not impose them.
Education is one of the most fundamental issues for the future of the region. Therefore, the European Union and our partners should increase spending on education, and I will do what I can with my own services to foster more education projects, at elementary level, at the level of vocational training or at higher, university and university exchange levels.
We should set a target date for eradicating illiteracy and focus on the critical issue of improving the quality of, and access to, education, especially for girls. Together we could organise schemes for student exchanges: I think this is crucial, if we consider what Europe and the United States have done since the war and how important that has been.
We should promote the study of European integration. In trade and economic relations, we should reconfirm the 2010 target for free trade; agree a roadmap with a timetable for free trade in agricultural and processed agricultural products; decide on a timetable for the liberalisation of services; accelerate south-south free trade – the Agadir process was very important; use the neighbourhood policy to help partners to eliminate obstacles to investment; and hold a meeting of transport ministers to extend transport corridors to the Mediterranean with the financial support of the EIB.
Finally, on the issue of migration and social integration, we should promote a joint cooperative approach to managing the movement of people. We should also implement European neighbourhood action plans and commitments on the social integration of migrants.
The broader Middle East and North African initiative is a very interesting one. The Commission will certainly be very much involved in it, in a complementary but parallel way, and I hope that together we can achieve important goals, in terms not only of democracy, reform and the modernisation of these countries, but also of a real common partnership.
.  Mr President, Commissioner, ladies and gentlemen, it is highly symbolic that Viktor Yushchenko, the President of Ukraine, the EU's largest neighbour on its eastern border, is about to address the House on a day when we are also debating the EU's relations with its southern neighbours in the Mediterranean region.In the North, there is Norway, with which relations are friendly; in the West, there is the Atlantic, which means that our primary focus must be on our neighbours to the east and south. With all our neighbours, we want to pursue a policy of dialogue, partnership and, if possible, friendship.
Our parliamentary group – like the House as a whole – actively supported the establishment of the Euro-Mediterranean Parliamentary Assembly, and the best tribute that we can pay to our late fellow-MEP Mr Renzo Imbeni is to make this Assembly a genuinely effective and forward-looking parliamentary body. With our support, and together with our colleague Giorgos Dimitrakopoulos, it was Renzo Imbeni who created this Parliamentary Assembly. Let us honour him by doing good work there.
We want to work towards joint solutions with our partners in the Mediterranean region, your personal commitment to which, Commissioner, I regard as very commendable. I myself would have welcomed a Commission decision to appoint a Commissioner responsible solely for the Mediterranean region, but I have no doubt that your tremendous involvement will amount to virtually the same thing.
Our task, then, is to discuss the future of the Mediterranean region with our partners, and, to the Arab and Islamic world, we say this: we want partnership rather than a clash of civilizations, and our relations with the Arab and Islamic world are among our key policy priorities. This includes achieving peace between Israel and Palestine.
To President Bush, who is visiting Europe from the United States, we say this: let us make a joint effort to ensure that Israel can exist within secure borders and Palestine can exist within secure borders. After all, both countries – if I may call Palestine a country – are represented in the Euro-Mediterranean Parliamentary Assembly, and we must use our opportunities there to bring peace to this region.
We urge Syria – with which we are about to conclude an Association Agreement – to renounce all activities that encourage terrorism, and to give Lebanon a genuine chance. Its former Prime Minister, Rafiq Hariri, has been assassinated along with his bodyguards, and we must find out who is responsible. We urge Syria to make its contribution to peace.
Let me make one final comment: we want partnership, we want economic contacts, we want political contacts, and we want guaranteed human rights across the Mediterranean region. This too is a significant contribution to dialogue, partnership and peace in the Mediterranean.
.  Mr President, ladies and gentlemen, we are pleased that the Council has decided to make 2005 the Year of the Mediterranean. Precisely for this reason, we hope that the Union will have a more important political role in this area. The Mediterranean is now our priority, because that is where the greatest challenges lie regarding peace, security, the fight against terrorism, development, respect for rights, protection of the environment and positive management of immigration.
The neighbourhood policy must strengthen the spirit of Barcelona, in line with the partnership method which we could today steer in the direction of codevelopment. Ten years on from the Barcelona Intergovernmental Conference in 1995, although the results have essentially not lived up to the expectations created by this process, we must, in any case, acknowledge the progress made with regard to mutual relations and the improved application of the MEDA programme.
We are encouraged, then, by the resumption of dialogue between the Israeli Government and the Palestinian Authority following the presidential elections in Palestine. At the same time, we are aware of the complexity of the whole Middle Eastern situation and we are concerned by the situation in Lebanon, following the bomb attack which caused the death of former Prime Minister Rafiq Hariri. Moreover, we would urge Syria to withdraw from Lebanon and, in the same vein, we hope that Israel will pull out of the Golan Heights. This all means that the time may have come to resolve the whole Middle Eastern conflict.
In this context, we appreciate the role played by Egypt, but at the same time we are troubled by the internal situation of that country where, precisely in the past few days, Mr Ayman Nour, a member of the Egyptian Parliament, was arrested and detained.
Lastly, we are calling for a more incisive and coherent role for the European Union in the field of human rights, democracy and the rule of law in the whole region. The neighbourhood policy should have more appropriate instruments and institutions. We would therefore invite the Commission and the Council to take greater account of the role of the Euro-Mediterranean Parliamentary Assembly, a fundamental democratic instrument which should be supported and strengthened, and which was established through the efforts of men like Mr Renzo Imbeni. The Assembly is taking its first steps: it is the first time that it is meeting outside Europe, in Cairo, and we hope that it can hold an extraordinary meeting, presided by you, President Borrell Fontelles, precisely on the occasion of the tenth anniversary of the Barcelona Process.
Mr President, Mr President-in-Office of the Council, Commissioner, while I fully agree with the text of the joint resolution which will shortly be put to the vote in this House, I would like to join you, Commissioner, in stressing two points about this text: one concerning the resumption of dialogue between the parties to the Israeli-Palestinian conflict and the other about the situation created in Lebanon by the assassination of Rafiq Hariri.
So far as the new prospects opened up between Israel and Palestine are concerned, I want to repeat what I have already said many times in this House. If, as we all hope, a peace agreement is reached, the experience gained from decades of conflict resolution in such situations shows that it will be difficult, if not impossible, to do without the services of peacekeeping troops if the incidents that inevitably happen under such conditions, because local warlords are incapable of accepting peace, are not to degenerate into conflagration. I think a European force would be more likely than any other to be accepted by both sides for such a task. My question to the Council, Mr President-in-Office, is therefore: is it not time we prepared ourselves for that?
Turning to the situation in Lebanon, as you have all reiterated, we and the international community have repeatedly called for the withdrawal of all foreign forces from its territory. Has the time not come, Commissioner, for us to call on Syria finally to heed these calls before the association agreement on which negotiations have now been concluded is signed?
Mr President, Mr President-in-Office of the Council, Commissioner, my colleagues and I are very pleased that this year, 2005, will see the renewal and relaunching of the Euro-Mediterranean dialogue, because that is how we have always referred to the Barcelona Process, in order to emphasise both all the hope it has raised and all the disappointments which are growing as the days go by. My colleagues have referred to the despicable and abhorrent assassination of Rafiq Hariri, following which a question mark now hangs over that part of the world, just when a glimmer of light was appearing in the Middle East that we want to foster and see grow.
We need to go beyond the wishes we have been reiterating for 10 years and think about how we can really achieve some progress on the main issues regarding democracy and human rights in that part of the world, because it is those fundamental issues that underpin the fight against terrorism, the issues of peace and stability and development. As the Arab Bureau never tires of saying in its different United Nations development reports, it is on this fundamental issue of democratic foundations, of individual and collective freedoms in that part of the world that we need to work.
We have several ways forward. The Commission also has several ways forward, which it has set out in a communication in the form of 10 extremely precise recommendations. I believe that appropriate tools, the national action plans, the creation of the human rights subcommittees as part of this process, that is to say the new neighbourhood policy, are really needed to help us to implement those 10 recommendations, which as you said, Commissioner, go beyond the purely intergovernmental approach in that part of the world.
That is what the strength, the potential power of this Euro-Mediterranean Parliamentary Assembly and also of the Euromed civil society platform is all about, because we are all aware that our ambitious aims of democracy and development in that region can only come about with the deep commitment of those societies themselves.
We will shortly be welcoming Mr Yushchenko. We know that all our policies and all our aspirations depend first and foremost on the energy of the societies themselves to free themselves from complex situations that destroy freedom. I believe that is what we must …
. – Mr President, I should like to point out three areas in which the Commissioner’s statements struck me as vague or imprecise.
The first of those areas is the Israeli-Palestinian conflict. We are all aware that the cease-fire that has been declared is very important for Palestine to be able to conclude its democratic election process. A cease-fire is not the same thing as peace, however, and Israel continues to take prisoners while it releases prisoners. Israel continues to redesign the West Bank wall while it prepares to abandon Gaza. The truth is that it is planning to turn Palestine into a Bantustan. Europe has everything to gain from being clear on this matter.
You also spoke very generically, Commissioner, about the second aspect, immigration. Historically, the Mediterranean has been a sea of communication, a bridge between people and a thoroughfare for trade and cultures. We Europeans, however, have turned it into a modern-day moat, in which, over the past ten years, 4 000 men and women have drowned their hopes. Our duty, Commissioner, is not to turn the countries of the south into the policemen of those seeking better living conditions, but to replace the current immigration policy with one that seeks to strike a balance in migratory flows in both directions. This is the only way in which we will have the moral authority to address the issue of human rights without hypocrisy. This is the only way in which we will be able to condemn, for example, the appalling conditions suffered by the thousands of Sudanese treated as slaves in Libya.
The Barcelona Process will either be a large-scale Euro-Mediterranean pact, whereby peace, democracy and human rights are exchanged by means of economic and social integration, or will be nothing more than a letter of intent.
.  Mr President, who would say ‘no’ to being master in their own house? Most of the Lebanese would not either, but reality is different. Years of Syrian military presence on their own territory is smarting ever more, and the cowardly assassination of the former Prime Minister, Mr Hariri, is now turning a remorseless spotlight onto this international grief about a lack of Lebanese sovereignty.
How could the European Union, given this situation, ever conclude an association agreement with Beirut? And how can the Council and the Commission now present Parliament with a similar agreement with occupier Damascus, as if Resolution 1559 of the UN Security Council which demands Syria to pull out, did not mean anything to Brussels? I drew some strength, though, from the Commissioner’s attention to observing this resolution.
In fact, that self-same Resolution 1559 stipulates the disbanding of the Lebanese Shiite terrorist organisation Hezbollah, which, armed to the teeth and trained by its patrons Syria and Iran, operates from the south of the country against Israel. This is nevertheless time for the Council and the Commission to take action in respect of Damascus and Teheran. Such European political decisiveness also promotes the new opportunities for the Israeli-Palestinian settlement.
The fact is that recent statements by the present Palestinian leadership leave the European Union no other choice. Those statements are unambiguous. Hezbollah is not interested in Palestinian negotiations with Israel and puts up no less than USD 100 000 for Palestinian suicide attacks. Palestinian circles therefore, do not rule out terror from Hezbollah against its own negotiators.
I urge the Council to be resolute and finally place Hezbollah on the European list of terrorist organisations. Only then will the Member States be credible in respect of the United States and, certainly not unimportantly, just as much in respect of the non-Member States across the entire Mediterranean. I thank you.
.  Mr President, Mrs Ferrero-Waldner, ladies and gentlemen, ten years after the Barcelona Declaration, there is still a long way to go before the objectives laid down by that Conference are achieved in the Mediterranean. This is a bitter pill to swallow, but we have to face the facts pragmatically and without hypocrisy. The social, economic, cultural and human partnership between the two sides of the Mediterranean is proceeding on a foundation of uncertainty and contradictions.
The Barcelona Process has moved forward slowly, in particular with regard to the implementation of the MEDA programme, whose pace has quickened only in recent years. The European Union has been incapable of playing a significant, decisive role in the Israeli-Palestinian conflict. The outrageous trafficking in illegal immigrants between the two sides of the Mediterranean is a continuing sign of the failure of the cooperation policy that was hoped for between the countries of departure and the countries of arrival.
We wish to remain optimistic, however, and we welcome the positive signals coming from that area. The changed behaviour of the Libyan Government towards international terrorism, the recent breakthrough in relations between Israel and Palestine and the establishment of the Euro-Mediterranean Parliamentary Assembly all give us reason to hope. The European Union needs, at last, to take on a more powerful political role in order to bring about a genuine climate of cooperation, growth and peace in the area. Otherwise, this tenth anniversary of the Barcelona Conference, this 2005 dedicated to the Mediterranean, is likely to be seen just as a year marked by our weakness.
Mr President, I had the privilege of representing this House at the funeral of Yasser Arafat. Later, I chaired the observer delegation to the Palestine elections. Last year I visited Egypt, Algeria, Yemen and Syria, following the path of Arab reform. Regrettably, the threat of terrorism remains all too real in much of the region.
While in Palestine, and in a purely private capacity, I had a meeting with representatives of Hamas on the West Bank, on the basis that they had fought the municipal elections in Palestine. I urged them then, and I urge them again today, to take part in the parliamentary elections on 17 July. However, before doing so, Hamas must not only renounce violence, but also hand in its weapons to the Palestine security forces.
Rightly, others have paid tribute to Mr Imbeni, my predecessor as Vice-President representing Parliament on the Euro-Mediterranean Parliamentary Assembly. Mr Trakatellis and I assist you, Mr President, in that work. I believe that the Arabs deserve democracy. President Bush rightly talks about Arab freedom. My distant relation, T. E. Lawrence of Arabia, once wrote: 'I wrote my will across the sky in stars to earn you freedom, that seven-pillared worthy house.'
The question today is who will give the Arabs freedom, the stars and stripes or the stars of the European Union? I believe we should work together, but I say to the Americans that this is our neighbourhood.
– Mr President, allow me to follow on from Mr McMillan-Scott’s closing words. The European Union must be involved in transforming the Mediterranean region into an area of peace and cooperation. You will understand, therefore, that, although I agree with the statements made by Mr Schmit and Commissioner Ferrero-Waldner, I believe they are short on ambition and political determination.
It seems to me that we are stuck in a rut. Forward progress is being made, but the will to press for more and better progress, and for what is actually required right now is lacking. There have been many references to an alliance of civilisations, and the Euro-Mediterranean relationship is the best possible example of such an alliance. Unilateralism has no part to play in it.
A shared model of values and objectives is called for. This must include democracy and full respect for human rights, security, negotiated solutions to all the conflicts in the region, on both shores of the Mediterranean, and the fight against terrorism. It must, of course, also encompass disarmament, aid for sustainable development, respect for the environment and forward-looking management of migratory flows.
The Prime Minister of Spain made all this very clear yesterday at the meeting in Brussels, when he explained how the Union conceives the Euro-Mediterranean process.
It so happens that 2005 has been declared the Year of the Mediterranean. This must not be an excuse for yet another calendar full of pretty pictures. There are more than enough of those around already. In addition, the Association Agreements have proved to be effective instruments.
A parliamentary process is under way too, in the shape of the Euro-Mediterranean Parliamentary Assembly due to meet in Cairo in the near future. There are other goals to be met also, such as the free exchange area that should be in place by 2010, with a new social dimension. This is all to take place in the context of a new neighbourhood policy, with five new Action Plans and even the launch of South-South cooperation.
I believe the verdict on the Euro-Mediterranean process has to be positive. Obviously, there are shortcomings, but we Europeans are sometimes inclined to indulge in too much self-criticism. There are bound to be shortcomings, but we are building on everything that has been achieved over the last ten years. A dose of ambition is now called for, and we need to make more of the successes.
A Euro-Mediterranean Summit will be held in November. This will be an occasion for a political commemoration of the Barcelona Process through the launch of new measures. It seems most appropriate that an Extraordinary Euro-Mediterranean Parliamentary Assembly is also to be held in November, bringing a political dimension to the aforementioned celebration.
– Mr President, the Mediterranean region certainly is an area where consistent and committed action by the European Union can have a real impact. It can lead to tangible results helping the citizens regain hope for their future whilst respecting them as what they are. Such a future must be characterised by stability and gradual economic growth and also by full respect for human rights.
I should like to focus on two particular issues in the agenda, because I feel they are particularly important to the Euro-Mediterranean dialogue.
Firstly, it is absolutely crucial to engage civil society in this process, ensuring that the citizens, their organisations and associations understand that their future lies in their own hands, not in the hands of top politicians. Secondly, trade needs to be given a real boost. It must be effectively promoted and a genuine free exchange and free trade area set up. I refer to South-South free trade amongst themselves. Too many of their borders are still closed. Of course, there must also be a South-North free trade area in which we are involved. This will be achieved by setting up a genuine free trade area between the European Union and the Mediterranean area. I believe these two issues are of vital importance.
Mr President, Mr President-in-Office of the Council, Commissioner, the Arab world and the countries of the southern and eastern Mediterranean are changing – and this change is long overdue. Only a few years ago, this region was largely at a standstill as far as democracy-building and human rights were concerned. We are pleased that Turkey, for example, has signalled its intention of playing a more prominent role in the dialogue with the Arab world, notably on the issue of women's rights and democratisation. This shows that the European Union's policy of gradually bringing Turkey closer to Europe is the right one. Furthermore, despite all the problems, the emergence of a younger generation of leaders – in Morocco, Jordan, Bahrain and indeed Syria, for example – has created the opportunity for a cautious opening towards democracy. We expressly welcome the release of political prisoners and the increased scope for political opposition. The issue of women's rights in Morocco and the debate about the introduction of a divorce law in Jordan are just two examples that I would like to highlight.
Let me conclude with the Middle East conflict. A solution to the Israeli-Palestinian conflict will help to ensure that hopefully, the spurious excuse that this conflict makes democracy impossible can no longer be used in future.
– Mr President, ladies and gentlemen, ten years ago in Barcelona, the European Union and its neighbours in the Mediterranean region launched an ambitious programme which sought to create an area of stability, peace and economic progress in the region by means of closer, mutual understanding. We have not managed to achieve everything and must relaunch the whole process more effectively. This year, 2005, could be our opportunity.
Above all, we wanted an area of lasting peace, and these ten years have unfortunately been more difficult than the previous ones in terms of relations between the Palestinians and the Israelis, whose conflict has in some ways affected the stability of the Euro-Mediterranean area. Today, however, tangible facts appear to show that it is possible to overcome misunderstandings and tensions and resolve the ten-year-long conflict in that area.
On the other hand, we must mention a positive accomplishment: the launch of the Anna Lindh Foundation, based in Alexandria in Egypt. We expect it to play a major part in boosting cultural exchanges between all countries in the Euro-Mediterranean area, and in the growth of a dynamic civil society which is as pluralist as possible in those countries which are still lagging behind.
The Commission could and should consider links between the Foundation and other more minor Euro-Mediterranean satellite cultural centres located throughout the area, which can equally spread the same messages of friendship, mutual understanding and peace among the peoples of the Euro-Mediterranean region, and which serve as cultural, research and training centres, including for the many immigrants in that area.
In short, we wish to obtain the necessary impetus from the ups and downs of these first ten years in order to look ahead with renewed confidence.
– Sometimes the measures adopted by the European Union as regards the Mediterranean, were not always enough to render the Euro-Mediterranean policy a positive and concrete one. A clear example for me is the illegal/irregular immigration tragedy that exists in an alarming way in the Mediterranean. I believe that the European Union could have treated this phenomenon with more energy and urgency. This is not a situation that pertains to this region alone and therefore the 'burden-sharing' principle, not the 'burden-shifting' principle, should be adopted.
This is an international issue and it requires an international solution, possibly joint initiatives between the United Nations and the European Union. While I appreciate that recently there was more commitment from the Council and the Commission, I hope that the necessary funds will be available so that these intentions can be translated into effective results. Without any doubt, the Barcelona process was fundamental so that the Euro-Mediterranean policy is given the due importance. However, it may be the case that, as happened with the Lisbon agenda, the time is ripe for this process to be reviewed so that, in the first place, we gauge how successful we were in achieving our aims successfully, as in the case of the creation of a free industrial trade area in the Mediterranean. In my opinion, we should revive this process, if need be.
– Mr President, Mr President-in-Office of the Council, Commissioner, I have several comments would like to make, having had the opportunity to visit the Middle East with the Commissioner just before the Sharm el Sheikh summit. As regards the Middle East programme as a whole, we know that stable development – through better economic and social conditions and through democracy-building – is very important. However, we also know that this will only work in the long term if the Middle East is able to solve its own problems, because they are the cause of, or an alibi for, many others. That is why the present situation in the Middle East is immensely important, especially since I believe there is a real chance, for the first time, of reaching an agreement. I say this on the basis of my visit there, when I met with leading representatives of the Palestinians and Israel and each ascribed positive motives to the other. That is the crucial difference compared with the previous situation, and it is the key basis on which to build a successful process.
We must ensure that the Middle East Quartet now meets together in the region at last. It should not just rely on the written roadmap; it should visit the region as a joint body. We must ensure that we support the framework conditions that will facilitate an agreement between the leaders of the two sides. This includes bringing clear influence to bear on Iran and Syria in order to stop Hezbollah from wrecking the peace process from outside. We must support President Abbas so that the Palestinian people can see that peace benefits everyone. That is why assistance must be provided very swiftly.
I do realise, Commissioner, that this House has always taken a very critical line on this issue. What is needed now, though, is swift action. This does not mean that something should be done through some programme or other at some point in time; it means making it clear, preferably before the parliamentary elections in summer, that it is worth taking the moderates' side. In this way, the cycle of violence can be broken, which is essential if the Israeli leaders are to secure the necessary support from their own people by being able to say to them that the peace process means no more terrorism. Prompt action is therefore required.
Mr President, the assassination of Rafiq Hariri in Lebanon has reawakened the argument surrounding the EU-Syria association agreement and the implementation of UN Security Council Resolution 1559, just when the Bush and Chirac governments are making peace with each other around the idea of a free and sovereign Lebanon.
The European Parliament’s position on the sovereign right of nations to self-determination has always been very clear. It has consistently rejected any form of overt or covert occupation, be it in Palestine, Iraq or other countries of the world. For a great variety of reasons, however, most often political and historical ones, action has rarely been taken against foreign forces.
Today, the death of Mr Hariri, whose unknown assassins are still on the loose, again raises this question and many others. Should we or should we not ask the Syrians to refrain from all interference in Lebanese affairs? My answer is yes. Should they at last put an end to the state of emergency in which their country has been for over 30 years? Yes. Should they thoroughly democratise their society and release activists from prison? My answer is clear, it is yes. Should they withdraw their troops from Lebanon? Yes, and they have started to do so. Should we, as General Morillon suggests, make signing the Syria-EU cooperation agreement dependent on these conditions, and in particular the immediate withdrawal of all Syrian troops from Lebanon? That is my question to the Council.
The question is crucial. Mr Hariri’s death has both everything and nothing to do with the answer. This assassination must certainly be fully investigated and there must be an international inquiry. Having said that, I really want to ask the Council whether it is appropriate to sign an agreement that has been awaited for so long, since it is the last of the MEDA agreements and has been deferred so many times. Once it is signed, whether we like it or not, this agreement will inevitably be in the spotlight, and we, the European Union, will be forced to justify our idea of European foreign policy and its democratic basis to public opinion. That is no idle question, it is a question that I ask myself and that we are all asking ourselves.
– Mr President, Mr President-in-Office of the Council, Commissioner, what prospects has the Barcelona Process opened up, 10 years on? During that time, Europe has been greatly preoccupied with its own organisation and enlargement. It has not always given its southern flank the attention it deserved. At the same time, the Israel-Palestine conflict has blocked the overall development dynamic by capturing all the attention in the region.
Today there is an urgent need to get the process moving again. Tools are in place: association agreements, a neighbourhood policy and in particular the Euro-Mediterranean Parliamentary Assembly, which is a great democratic step forward in this process. There is also the establishment of the Anna Lindh Foundation to encourage dialogue between cultures and civilisations. Furthermore, there is the idea, which is already well advanced, of setting up a Euro-Mediterranean development bank to promote employment, health and education in the countries of the South. Other civil society organisations are being formed.
All these projects are making progress, but two things are essential if they are to be effective. The first is to get the wind of political reform blowing, and the nations of the South are ready to back it. The second is to establish a just and lasting peace between the Israelis and Palestinians. The present circumstances are favourable but very fragile. Europe needs to be more committed. All these projects are converging towards greater peace, security and shared prosperity, but much too slowly. Europe has understood that there is no war of civilisations, but that an alliance of civilisations is necessary, because after dismantling a wall in the East, Europe now has to build a bridge to the South.
– Mr President, if in the past Braudel, the important French historian, highlighted in his work the political and economic importance of the Mediterranean to Europe, international and regional developments over recent years are making the Mediterranean an area of strategic importance to the future of the European Union.
It is true that Euro-Mediterranean cooperation, as shaped in Barcelona in 1995, has become embroiled in the Arab-Israeli conflict and has not brought about the expected results. Today, the European Union should, alongside the implementation of the roadmap for Palestine, take the initiative, within the framework of the Quartet, to design a roadmap for peace between Israel and Syria. We now need a holistic approach to peace, democracy, security and stability in the Middle East. Syria, like Israel, should respect the decisions of the UN Security Council on Lebanon and withdraw its troops. At the same time, we need to re-evaluate the Barcelona Process within the new framework of the European neighbourhood strategy we have designed, in order to avoid overlapping policies and initiatives.
May I close by saying that the European Commission and the Council are being called on to follow up the initiative of the former President of the European Commission, Romano Prodi, who in 2002 created the initiative for dialogue between the peoples and the cultures of the Euro-Mediterranean area, and the relevant proposals which the Committee of Wise Men took at that time.
– Mr President, Mr President-in-Office of the Council, Commissioner, I think it is very important that we are holding this debate today in the European Parliament.
Without doubt, a great deal can be said about the past, the present and the future of Euro-Mediterranean policy. I wish to comment on two or three points.
The first point concerns Euro-Mediterranean policy and the situation in the Middle East. It is a fact that a new wind is blowing at the moment in the Middle East and that is a positive thing; however, history has shown that we always need to approach the peace process with restrained optimism and, in all events, with the will to contribute as the European Union not just economically but also politically.
The second point concerns the countries surrounding Israel and Palestine; the new situation in Lebanon following Hariri's murder, relations with Syria, which require attention and, without doubt, the role of Egypt, which has always played a stabilising role. I think that we need to look very carefully at our relations with Syria in the future. Here too there are numerous proposals and numerous alternative solutions.
My third comment concerns Iraq. It is a fact that, at the moment, we are on the path of reconstruction. We had the results of the elections, which give a full map of what is happening in this country and, of course, we need to approach our relations with Iraq one step at a time, with the first important element of our assistance being in shaping the new constitution. As for relations with Iran, and we know about the current debate, I am one of those who would say to you, be careful with the nuclear power, because I am against nuclear power, against nuclear weapons but, at the same time, I would tell you that the approach needs to be an approach with diplomatic means, not with troops and wars. Wars do not resolve problems, they exacerbate them.
Finally, having thanked the Commissioner for the efforts she has made for Euro-Mediterranean policy, can we please all agree that the European Union needs to be present in the Mediterranean, especially in the Middle East, politically as well as economically?
Mr President, Mr President-in-Office of the Council, Commissioner, the Barcelona Process is about to celebrate its tenth birthday and peace in the Middle East has never seemed closer. The time is ripe to remember objectives that are just as topical as ever: the establishment of a common area of peace, stability, and security and of an area of shared prosperity and the bringing together of nations and cultures.
As Mr Javier Solana stressed in June 2004, this partnership is strategic for Europe, always assuming that Europe gives itself the resources to match its ambitions. First of all, the Barcelona Process must be the first pillar of the European neighbourhood policy, in as much as that policy proposes going much further than mere cooperation, extending to a degree of political and economic integration. The Euro-Mediterranean Parliamentary Assembly will have to provide the democratic framework for that; it needs to be further strengthened. The European presidency of the EMPA must enable a balanced partnership to be consolidated. We should be talking about codevelopment based on common values: democracy, good governance, the status of women, sustainable development and intercultural dialogue.
Finally, these objectives presuppose that Europe makes its Mediterranean policy a budget priority.
Mr President, three years ago we were wondering what to do with Iraq. Some countries joined the coalition, some did not. The price we all paid was enormous. Let us support democracy using our European soft means. Let us support democracy in Palestine by guiding Hamas towards participation in fair elections. Let us disarm it in our soft way. How should we do this? Not via non-transparent budgetary support. We should fund ambitious and specific projects that directly counter Hamas' demagogic propaganda. Let us directly finance 200 doctors in the West Bank and let us equip and maintain 100 primary schools in the same area with our full support, clearly acting under the European flag. This would be a 'soft' way to disarm Hamas.
There is another Soviet style authoritarian regime in our Mediterranean neighbourhood. We do not need to send troops, and we do not need to sign an association agreement with that regime. Let us stick with Resolution 1559. Let us call for the immediate withdrawal of troops from Lebanon. Let us call for the free and fair elections in Lebanon that Arab street, Beirut, is calling for today. But let us also separate Syria from Hizbollah, its terrorist companion, with no artificial distinctions between military and social links. We should put Hizbollah on the European list of terrorist organisations immediately.
– This year, 2005, is the Year of the Mediterranean. The year began with positive signs, in terms of both the democratic process and the peace talks. In Amman, the Euro-Mediterranean Parliamentary Assembly’s Committee on Economic, Financial, Social and Educational Issues attempted to reinforce these signs and give them short- and medium-term objectives aimed at protecting the citizens and development. Violence has reared its head, though, and Hariri’s death has demonstrated the urgent need for the EU to strengthen its role as an active partner. In Parliament, as in Amman, we all consider peace to be a desirable and necessary factor in prosperity.
In the Middle East, EUR 60 billion is spent every year on arms and cutting this amount by half will release absolutely crucial funds to support development throughout the region. Accordingly, in this Year of the Mediterranean, and in years to come, the EU must have a clearly defined, practical role. Economic and regional integration into more globalised markets, such as the EU, must be guaranteed, and the 720 million inhabitants of the Euro-Med area therefore represent a more significant market than China, a fact that should be taken into account by businesses looking to make investments.
Education and training are key elements in creating an industrial workforce. The Commission should therefore seek to support measures that encompass the countries of the MEDA Programme and thus open up new horizons. In order to develop employment, the EU must contribute towards the creation of jobs in industry and support and promote microcredit institutions. Development and joint initiatives are absolutely crucial, in areas such as water, energy, transport, infrastructures and tourism, to enable social progress and economic and regional integration.
These proposals are crucial if this whole drawn-out story is to have a happy ending and if these people are to dream once again of a prosperous future, and this Year of the Mediterranean is setting a perfect example. We therefore hope that the EU can be the driving force behind the whole of this process.
Mr President, the Mediterranean is a priority area for the European Union. The countries concerned are neighbours to many Member States, and there are a whole series of historical, political, economic, cultural and human links between us. We need do no more than think of the considerable number of citizens of those countries resident amongst us.
Of course, the situation of the countries on the southern shore varies. Most of them are facing great challenges, however. By way of example I could mention the need to make progress on democracy and respect for human rights, social and economic modernisation, administrative reform and the improvement of public services, especially education. This is because young people make up a large proportion of the large populations of these countries. I am glad Commissioner Ferrero-Waldner emphasised education. Combating terrorism and the mafias involved in illegal immigration more effectively is a further challenge facing the region, as is the fight against corruption.
The European Union and the Member States must encourage its neighbours on the southern shores of the Mediterranean to rise successfully to these challenges. Dialogue, aid and genuine cooperation at different levels will all help. For instance, greater political and economic liberalisation and improved education will ensure greater stability in those countries. Progress of this kind will also help to defeat extremism and fanaticism, because the latter tend to flourish wherever there is poverty and ignorance.
It is important to be aware that the prosperity and stability of those countries is inextricably linked to the prosperity and stability of our own. We have a shared future. We cannot afford to neglect each other, and we must cooperate closely.
The basic European instruments designed to allow us to achieve these objectives are the Barcelona Process, the European neighbourhood policy and the action plans. I am delighted that the Anna Lindh foundation is soon to be launched, and that this House will shortly assume the Presidency of the Euro-Mediterranean Parliamentary Assembly.
Ten years have passed since the start of the Barcelona Process, but we must continue to foster it, so that the citizens of the countries on the southern shore do not feel that an enlarged Europe has forgotten their problems. Consequently, strong support must be given to the Barcelona Process. This year, 2005, has been designated the Year of the Mediterranean, which presents a splendid opportunity to revitalise the Barcelona Process, just when the prospects for the Middle East peace process are so much better, as many previous speakers have pointed out.
Mr President, when in the autumn of 2003, Mr Mahmoud Abbas had no choice but to step down as Prime Minister because Yasser Arafat did not give him the elbow room to work on peace, few people could imagine that one and a half years later, we would get such an historic opportunity to make peace sustainable – and historic this opportunity truly is. If we see how Mahmoud Abbas is adopting a pragmatic position, and what Israel’s first reaction is like, but also how the people in Lebanon are claiming their right to freedom and self-determination in a historic manner, I think it is of great importance for Europe to be giving the right signals. What are those signals?
First of all, we, along with the United States, should press for breathing new life into the roadmap, but also, as Mr Brok said a moment ago, give support to the Palestinians at this particular time, so that the people there realise, the sooner the better, that the pragmatists and moderates can really offer benefits. Thirdly, we must also give a clear signal, clearer than before, to the ill-intentioned, by which, in particular, I am referring to Hezbollah, to which our attitude in Europe is really odd.
In the case of Hamas, we said at one time that it was, as a whole, both politically and militarily wrong. Where Hezbollah is concerned, we are still two-faced, because in their case, we say that the military side is wrong, but we can deal with them at a political level. There is no longer any reason to sustain that division, for that division is implausible. There is a leader, Mr Nasrallah, who is the political and military leader, and who claims that they are an organisation. Equally, the second man in the organisation, Sheikh Naim Qassem, says that they are an organisation, that politically and militarily speaking, they have the same objective: ‘Political activity is integrated into resistance operations, it is a inseparable part of the political activity’. That is what was said by Hezbollah’s Number Two, and should there be any doubt left, I should like to quote Hezbollah’s representative in the Lebanese Parliament, the one we have dealings with, who states: ‘Hezbollah is an organisation in which all the fighters are simultaneously politicians and fighters. The manner in which some in the West seek to betray Hezbollah does not deceive us’.
We cannot afford to be naïve any longer, particularly at this time. We must send the right message to the Palestinians, Israelis and the Lebanese who want freedom, by taking a firm line with the evil-minded like Hezbollah. I know that during the last Council presidency, the Dutch Government tried to move away from this two-faced attitude and place Hezbollah as a whole on the list of terrorist organisations. I think that the people in the Middle East deserve that signal from the EU as a whole. I would like to ask the Commissioner, but also the Council’s representative, whether they would like to elaborate on this. Why are we still two-faced in our dealings with Hezbollah, and when will we at last come to fight the organisation as a whole by fire and sword, as we do Hamas?
Mr President, the relationship with our Mediterranean partners is one of interdependence. The Barcelona Process is based on the principle of mutual benefit. On the one hand, Member States are primarily keen to tackle issues such as immigration, terrorism and human rights. On the other, Mediterranean partners are eager to increase their standard of living and benefit through economic aid and trade.
The solution is, of course, to address the gap between the Union and the Mediterranean region. Reduce the prosperity gap, and you slow migratory flows. Address the democracy gap, and you consolidate regional stability. The theory is simpler than the practice. The Barcelona Process has tried to do all this, with moderate results. We have been lacking in three areas: visibility – convincing people that we are in this together on all issues; prioritisation – trying to do everything, but ending up doing little; and implementation – through financing.
Surely, if Member States see tangible results, they will be more forthcoming in committing funds. Our Mediterranean partners are asking for more money in order to produce these results. Ingenuity is needed to break this 'chicken and egg' situation.
Mr President, ladies and gentlemen, many speakers this morning have described how this year, 2005, can be a year of neighbourhood policy. The prospects have rarely been so good. It is the tenth anniversary of the Barcelona Process, there are peaceful developments between Israel and Palestine in the Middle East – something that would have seemed impossible only a few months ago – and President Yushchenko is here with us today – from an eastern part of the neighbourhood where democracy and human rights are increasingly being asserted.
That is why it is important that we, in this European Parliament, make a positive contribution to this neighbourhood policy process. In the countries themselves, too, we see that the mood is changing. Only a few days ago, delegates from Morocco told me that when they launched a human rights dialogue with the Council within the EU-Morocco Association Council, all the other neighbours said to them: 'Have you lost your minds? How can you talk about human rights with the EU? It will only backfire on you when the EU starts to interfere.' However, the impact is positive. The dialogue is taking place and it means that they have an opportunity to talk about the human rights of Moroccans in the European Union as well. In other words, it is a productive dialogue, and one which will undoubtedly have a positive effect on all the other neighbours too.
I believe we are on the right track and now we must become more ambitious. We always said that if corruption in the Palestinian Authority is addressed, if there is an end to terrorism, then we Europeans must help out with even more money if necessary. That means that we must be prepared to support this process on our own initiative. Mr Brok has undoubtedly voiced the opinion of the majority in this House, Commissioner. In other words, if you take action now, you will have our backing. The prediction that chaos would break out after Arafat's death has proved wrong. What has broken out is peace; anti-corruption measures are now in place, and we Europeans should support this process.
Let me make a final comment on Syria, which Mr Eurlings has already mentioned. Mr Solana's comments are unacceptable in this form. We must now make more demands on Syria as well. All our Arab neighbours are keen to support the peace process and Syria must now be judged by whether it combats Hamas and Hezbollah in Lebanon and Syria. If it fails to do so, it cannot be a good partner for EU policy. This must be made clear and, in this respect, the Commissioner has been rather more forthright in her comments than Mr Solana in recent weeks.
.  Mr President, I believe this debate has shown first of all that Parliament is an important, not to say essential, partner in relaunching the Barcelona Process. A number of suggestions have been made and I will try to come back to some of the points that have been raised.
First, I would like to say that the democratic project, the project of democracy for the Mediterranean, is a European idea. With the Barcelona Process, we have effectively advocated this idea of defending democracy in this region. In this context, the Euro-Mediterranean Parliamentary Assembly is an important step, since we all know that democracy is also a form of apprenticeship. Apprenticeship in parliamentary government, in parliamentary democracy, takes place first of all in this context of exchange. As we all know, not all members of parliament are nominated or elected in the same way. However, I believe this assembly is a step in the right direction. You have been entrusted with an important task, one which I might almost go so far as to describe as democratic education, but also education for peace and dialogue, since this parliamentary assembly brings together those who today are enemies or perhaps were yesterday. I believe this form of dialogue is an extremely important point. Moreover, the presidency will have the honour of being present at your deliberations at your Cairo meeting.
Another point that has been addressed at length and is of concern to the Council is the situation in Lebanon. Since the assassination of former Prime Minister Hariri, the internal situation in Lebanon has become extremely delicate. I have noted that a number of comments, not to say demands, have been made. I can tell you that so far as Lebanon is concerned there is perfect agreement between the European Union and the United States, and that is something which clearly emerged from yesterday’s talks. In the context of the crisis into which Hariri’s assassination risks plunging the country, UN Resolution 1559, which initially was backed by one European country and the US, is taking on a completely new dimension.
Our attitude towards Syria is not one of weakness. I believe we have tried to work with the Syrians. We hoped, and continue to hope, that Syria will rejoin the train of reform and democratisation. We also know and have to recognise, however, that the forces in support of such a development are probably still very much a minority and are very weak. That is why we may have to move to another form of dialogue with that country, and there is, to say the least, some doubt about whether the agreement will be signed on schedule.
I would also like to say a word about Hezbollah. I do not believe there is any ambiguity, and we all know that Hezbollah is politically active, since it has members in the Lebanese parliament as well as being involved in other activities. However, the mere fact of putting it on the list will not solve the problem. I therefore believe we must monitor this Hezbollah question very closely. We also have to look at Hezbollah’s attitude to the present situation in Lebanon. I have to say that the threats made by some leading members of Hezbollah concerning the stability of Lebanon do not inspire confidence and we shall therefore probably have to take other measures in this regard.
So far as Syria is concerned, I would simply like to say that there was at least one positive point that gave us hope when, after long negotiations and long discussions, Syria agreed to the non-proliferation clause. That was a glimmer of hope that we could persuade Syria to adopt a more responsible attitude in keeping with the principles upheld by the European Union and the international community.
Concerning the peace process, I believe we are all agreed that it is essential if we are to give fresh impetus to the Barcelona Process and to dialogue with the Mediterranean region. I therefore agree with Mr Morillon when he says that Europe must make plans in preparation for the time when peace has been reached. I can assure him that the authorities responsible for these issues in relation to peacekeeping forces will certainly not neglect such preparation and planning.
I will end with a point that is particularly close to my heart, namely immigration, since I am also responsible for handling it during our presidency. The European Union has no intention whatsoever of building a new wall between one shore of the Mediterranean and the other. Reference has been made to the thousands of people who try to cross the Mediterranean and perish in the attempt. They are not the victims of a wall between Europe and the other shore of the Mediterranean. They are above all victims of poverty, destitution and oppression. They are also, however, the victims of traffickers, of criminal gangs who financially exploit their despair. I therefore believe we must work with our partners on the other side of the Mediterranean to fight against these criminal practices and activities. These matters are all included in the Hague programme, which also brings this very issue of immigration into the new neighbourhood policy approach. I therefore believe that our approach to immigration, especially with our Mediterranean neighbours, must form part of a much more global approach.
This week, the Justice and Home Affairs Council will hold its first debate on the Commission’s Green Paper, which has also been presented to this House by my fellow Commissioner Mr Frattini. It is a green paper on legal immigration. I believe we must adopt a partnership approach and try to find solutions for ordered, controlled but legal immigration, which, once people arrive in Europe, will allow them to be integrated and participate fully in life in our society.
. – Mr President, I should like to assure the House that we are very determined to improve cooperation with the Mediterranean countries. This applies to the Euro-Mediterranean platform that has been in existence for ten years, the Action Plans and of course to the Mediterranean peace process also.
It is true that we have to do everything so that this small, first step of the peace process can be consolidated, and it must be consolidated on both sides. Mahmoud Abbas has to dismantle the terrorist structures and get rid of illegal arms and the tunnels. The other side must make an effort too. I gave both leaders this clear message. The Israelis have to do everything possible as well. First they have to release prisoners, giving the Palestinians confidence so that they do not use weapons any more. The Israelis must also go back to the table. They must guarantee freedom of movement for the Palestinian people and for goods. Only when the economy starts to flourish can there be a chance for real peace in the Middle East.
As Mr Brok and Mr Laschet mentioned, we now have to do everything to support this peace process, including politically, within the Quartet. I am very proud to be a new member of that. The next quartet meeting will be held in London. There we can go on supporting this process, step by step. Yesterday we talked about it with Condoleezza Rice and President Bush. They have now nominated a security coordinator for the area to help address future incidents. This is important in order for the process to continue.
The Gaza disengagement will be very difficult. It will now be a coordinated disengagement. Sharon has already said this. This has been one of the long-standing challenges. Now it is a promise. We must make financial efforts, too, and give the Palestinians everything.
I also want to pay tribute to my predecessor, because he supported the Palestinian Authority in very difficult circumstances. I particularly wanted to mention that. I want to do the same, but of course in a transparent way. 'Quick Start' projects can be started up on top of what we are already doing as soon as the withdrawal from Gaza begins.
We provide help in the fields of education, health and job creation, and we often work with UNRWA. We will also start up investment projects, for instance with the sea port. I have already announced this. So, you can see we are not taking this process lightly. On the contrary, we take it very seriously.
My colleague from the Council has already gone into great detail with regard to Lebanon. For us, it is very important to show Lebanon that now, the first steps towards a democratic process must be consolidated by elections. We are currently considering different options, including election observation and support, but negotiations in that regard are still ongoing with the Lebanese. We hope we can make progress.
Yesterday, we talked about the broader Middle East with Condoleezza Rice. This is an excellent opportunity to use the momentum that is there to move ahead with the peace process, our neighbourhood policy, the Barcelona Process and the new American engagement to aim for the same goals. All this must be done in parallel. We want to make use of what we have already done.
We have given an enormous amount of money under the MEDA Programme. At the end of 2004, EUR 1002 million was committed in the Mediterranean and the Middle East, including EUR 160 million for Iraq. With regard to Iraq, payments amounted to EUR 1 125 million. In 2004 we committed about EUR 700 million and paid EUR 800 million, so the payments/commitments ratio is 115%. Improved performance goes hand in hand with the enhancement of the quality of programmes. I appeal to you to support us when it comes to the financial perspectives and the European neighbourhood policy instrument. That is the instrument that will really help us to act.
We gave EUR 320 million to Iraq last year, particularly for health, education and basic needs. We have just mentioned another EUR 200 million that we want to give to support the population and the constitutional process. We are ready to designate experts that could work together with the United Nations.
We want to help in the integrated mission for police training, and for training connected with justice and the rule of law in order to enhance institution-building. We are also working to build up the ministries of trade and energy. I am ready to join my colleagues from the Council and Mr Solana in a Troika and go to the region to support the Iraqis as soon as a new government is in place. Yesterday, a new international coordination conference involving the Americans was announced. That is an excellent idea for creating a stable and prosperous Iraq in the future.
I have received six motions for resolutions from six political groups to wind up the debate in accordance with Rule 103 (2) of the Rules of Procedure(1).
The debate is closed.
The vote will take place today at 11.30 a.m.
The next item is the statements by the Council and the Commission on human rights (Geneva, 14 March to 22 April 2005).
. Mr President, the European Union played an active part at the sixtieth session of the Commission on Human Rights in Geneva. As in earlier years, it launched the largest number of initiatives: three initiatives on particular topics and ten initiatives on the human rights situation in various countries. The sixty-first session of the Commission on Human Rights comes in a context that is different in a number of respects.
At EU level, the recent appointment of a personal representative of the Secretary-General and High Representative for Human Rights underlines the importance the EU attaches to strengthening its human rights policy.
In the context of the United Nations, the publication of the High-Level Panel’s report ‘A more secure world: Our shared responsibility’ triggered a wide-ranging debate on the reform of the UN and of the Commission on Human Rights in particular. While the views expressed on the recommendations relating to the Commission on Human Rights differ, everyone is agreed in stressing the need to give it more teeth and, in general, to strengthen the human rights dimension in the United Nations.
In this new context, the momentum created by the debate on the Commission on Human Rights, together with the hope to which the recent developments in the Middle East have given rise, gives us reason to believe that the sixty-first session of the Commission on Human Rights may make a significant contribution to progress in human rights.
The European Union in fact believes that the Commission on Human Rights is the main United Nations forum for promoting and safeguarding human rights in the world, and it intends to continue to play an active part and to cooperate with other regional groups there. Important as the EU’s activities within the Commission on Human Rights may be, this is nevertheless not the only means at its disposal for promoting human rights. Joint positions on human rights, cooperation with other organisations, such as the Council of Europe or the Organisation for Security and Cooperation in Europe, and the human rights dialogues with China and Iran are also ways of promoting human rights.
Talks are still going on about the initiatives to be taken by the European Union at the Commission on Human Rights this year. Some decisions have already been taken. The EU will be presenting thematic resolutions on religious intolerance, the death penalty and the rights of the child. These are three essential subjects. In the face of manifestations of intolerance towards believers of any religion whatsoever, the EU intends to reaffirm its determination to combat every kind of intolerance. On the matter of the death penalty, the EU believes that its abolition will contribute to strengthening human dignity and is working for its universal abolition. It considers the Commission on Human Rights to be an appropriate framework for promoting this objective. The promotion and protection of the rights of the child is an important aspect of European Union human rights policy.
The European Union has decided to present resolutions on the human rights situation in Myanmar, the Democratic People’s Republic of Korea and the Israeli settlements in the occupied territories. Talks on other initiatives to be presented by the EU will continue in the forthcoming meetings of the Working Group on Human Rights, which will be held prior to the session of the Commission on Human Rights.
At its March meeting, the Council will formally define the EU’s priorities for the sixty-first session of the Commission on Human Rights. Apart from its own initiatives, the EU intends to cooperate with any third countries that may launch initiatives for the promotion of human rights, especially in the fight against terrorism or in the context of transnational corporations. As in the past, it will seek to encourage the spirit of dialogue that is essential for seeking joint solutions to common problems.
The European Union hopes it can count on the support of Parliament, whose resolution is far more ambitious than our programme for the sixty-first session of the Commission on Human Rights. The Union shares the concerns expressed by Parliament and I can assure you that the issues you have raised will be taken into account in our discussions and in our decisions. However, as I said earlier, we have other tools besides action in the Commission on Human Rights alone and we try to find the most appropriate and most effective tool for each situation.
.  Mr President, honourable Members, I welcome the input which Parliament is making into the process of EU deliberations prior to the 61st session of the UN Commission on Human Rights (UNCHR) in Geneva. It is important that the EU prepares its strategy well and Parliament's resolution and debate serve to stimulate those efforts.
We are all aware that the EU faces a range of challenges, not least the growing hostility of many UNCHR Member States to the very concept of country resolutions, a development thrown into sharp relief by the rejection of the EU's draft resolutions on Chechnya and Zimbabwe at last year's UNCHR. It is my view that such resolutions are a vital aspect of the UNCHR's work, in serving to draw attention to human rights violations and in establishing special rapporteurs who are mandated to investigate and report on such violations.
It might be expected that, at the very least, the 53 States serving as members of the UNCHR would have seen fit to issue standing invitations to the rapporteurs whose mandates they have helped to create: in fact, only 19 States nominated as UNCHR members in 2005 have done so, eight of which the current EU members. Even where States have issued a standing invitation, special rapporteurs are frequently faced with obstruction and inconvenience in the execution of their mandates.
This is a concern which deserves greater attention in the framework of the European Union's political dialogue with third countries and in our relations with the office of the High Commissioner for Human Rights and other organisations.
The European Union is reflecting on the country and thematic initiatives which it will bring at the 61st UNCHR and the European Commission is playing a full role in that process. I would underline that the EU is responsible for the lion's share of country resolutions and it is not realistic to expect it to expand that list indefinitely. We must concentrate our energies on rallying support for our initiatives amongst like-minded countries and the wider membership of the UNCHR in an effort to avert further defeats.
We are also considering what we can do beyond country initiatives. The key issue here is thematic engagement. I am thinking, for example, of a campaign against the death penalty or religious intolerance, or the issue of child rights.
I would emphasise, however, that the likelihood of defeat does not, in itself, constitute an overriding reason to refrain from running a resolution: as human rights defenders constantly attest, the very act of tabling a draft resolution sends a clear signal to the government and people of the country concerned. It is also important that we encourage others to take responsibility for running resolutions on key issues of concern – the lead taken by Switzerland as regards the resolution on Nepal last year is a good example.
Parliament's resolution also makes the point that the fact that the EU engages in a human rights dialogue should not preclude support for a UNCHR resolution on a particular country: the co-sponsorship by all 25 EU Member States of Canada's resolution on Iran at last year's UN General Assembly Third Committee demonstrates that this principle is not neglected in practice.
As the EU reaches out to third countries for support for our initiatives, we should also keep firmly in mind the wider context of our relations with many of the UNCHR Member States. I note, for example, that the human rights clause contained in the Cotonou Agreement is not solely concerned with the domestic human rights policies pursued by third countries but extends also to respect for human rights in the context of their international policies.
We must also send out a clear message as to our continuing commitment to supporting the High Commissioner for Human Rights and her office as a critical part of the UN human rights machinery. Funding is one part of that and I am pleased to report that a range of projects with the office of the High Commissioner for Human Rights are in the pipeline this year.
I shall conclude by underlining the Commission's intention to extend every assistance to the Luxembourg Presidency during what will undoubtedly be a challenging year for the EU in the UNCHR.
. – Mr President, Mr President-in-Office of the Council, Commissioner, the annual sessions of the Commission on Human Rights are always a major event for the international and universal promotion of human rights. This cause is fundamental to us, yet we have to be mindful of the public’s consternation at the presence on the Commission on Human Rights of countries that are known as the biggest violators of human rights and that are in fact among the worst dictatorships in the world, such as Cuba, Saudi Arabia, Sudan, Zimbabwe and China, along with others that have serious human rights problems, such as the Russian Federation, and we all know that this does not apply solely to Chechnya. In light of our European tradition in promoting human rights, we must set out a very clear strategy if we are to work in this context.
In our opinion, this strategy must be based on three key strands, the first of which is the fight against dictatorships. Human rights culture is rooted in the fight against authoritarianism, totalitarianism and dictatorships, and there must be no let-up in this fight. Unfortunately, over half of the world’s population still does not have the chance to have a Parliament such as this one, and does not enjoy freedom of social or political organisation, and this continues to be a major priority, in accordance with the Universal Declaration of Human Rights and the Pact on Civil and Political Rights.
Secondly, I wish to draw attention to two new, modern-day threats to human rights. One is terrorism, global terrorism, which we are pleased to see is now addressed from this perspective in Parliament’s resolution. Terrorism is often only addressed from the other side. The fight against terrorism must not violate human rights – we agree on this – but we must also bear in mind that terrorism, by definition and being a very present threat, is one of the biggest causes of fear, one of the biggest causes of insecurity and, in itself, an extremely violent attack on human rights.
Lastly, there is a new reality that threatens human rights and that is international crime. The dark side of globalisation – the exploitation of children, child labour, the trafficking of women, organ trafficking, the trafficking of human beings – must also be treated as a new threat to human rights. I feel that it is on these axes that we must focus our attention. We will support the resolution adopted in the Commission, provided some amendments are approved that have split the democratic vote. We reserve the right to a final vote.
– Mr President-in-Office of the Council, Commissioner, human rights are an area of particular concern to the European Parliament. The intense debate and the amendments tabled concerning the report voted on this week are evidence of the hard work put in by the political groups to achieve a broad consensus. Consequently, the European Union will be able to play a leading role in the 61st session of the United Nations Commission on Human Rights in Geneva.
For the Socialist Group in the European Parliament, the Union’s policy on human rights is the main added value of its foreign policy. The PSE Group believes that, whilst respecting multilateralism, the Union’s foreign policy is characterised by measures to ensure the recognition of human rights and their promotion and support. Europe is charged with rooting out suffering in the world.
As preparations for the forthcoming session of the United Nations Commission on Human Rights get under way, I should like to ask the Commission and the Council to ensure that the European Parliament’s delegation is fully involved in the work and negotiations in Geneva. I must emphasise to the Commission and Council representatives present here today that Parliament is a legitimate and credible body and deserves to be treated as such. Our presence in Geneva must not be purely symbolic. I trust suitable methods of coordination will be set up, to allow us to cooperate in a satisfactory manner.
This leads me to call on the Council and the Commission to take full account of the specific content of the recommendations contained in this report. In particular, I should like to draw attention to Parliament’s hope that the Union will adopt a balanced, consistent and demanding stance at the United Nations Commission on Human Rights in Geneva. The approach needs to be discarded.
Parliament’s report goes beyond recommendations addressed solely to countries in the developing world, and focuses on human rights themselves. Consequently, the report argues for abuses and violations of human rights to be denounced wherever they take place, be that in Uzbekistan or in Guantanamo.
As I conclude, I should like to call on the House to support the introduction of reproductive health rights into this report. I am addressing the more conservative Members in particular. Reproductive health rights are crucial when it comes to combating AIDS and guaranteeing other human rights. We are in favour of combating not only religious discrimination but also discrimination for reasons of gender or sexual orientation.
. – Mr President, the annual session of the Commission on Human Rights in Geneva is an extremely important opportunity for the countries of the world to meet and discuss human rights. Many states and many people around the world, including dissidents and the oppressed, follow this exercise with very great interest. This phenomenon is extremely important to the European Parliament, and so we very much welcome this cooperation between the Commission, the Council and ourselves.
Of course, the formal aspects of the meeting need to be revised. This could perhaps be done in conjunction with the UN overhaul in September. For example, it is completely absurd that a rogue State such as Libya has chaired the session on human rights. This does not lend any credibility to our work. The meetings also need to be better structured, exactly as my fellow MEP, Mr Ribeiro e Castro said. Despite the good intentions in Geneva, there is of course a great deal of horse trading, with the really big rogue states, such as Iran and China, often being let off the hook, whereas it is easier to agree on North Korea, for example; which is also a rogue State, of course. The Group of the Alliance of Liberals and Democrats for Europe finds this regrettable and would very much like to see resolutions on those very countries – Iran and China – because they are the worst offenders when it comes to the infringement of human rights.
We are also very anxious about the situation in Darfur and regret that the abuses and genocide there are not being put before the International Criminal Tribunal. There is a large number of topics and countries that could be discussed, and the excellent report by Mrs Flautre, which has our support, states Parliament’s priorities. I should just like to highlight Chechnya, Zimbabwe and Colombia on behalf of the ALDE Group. It is also very important that the UN High Commissioner for Human Rights, her staff and various bodies be given sufficient resources to enable them to work on the issue.
The three subjects that the EU is to pursue are very good, and have our support. We should also have liked to see one on freedom of speech in relation to journalists. Last year, more journalists than ever were killed on the job, and large numbers of them are in prison around the world. The courage of these people is essential to our learning of human rights abuses, and it is thus a prerequisite for the session in Geneva. For that reason, it is our duty not to forget the work they do.
. – Mr President, Mr President-in-Office of the Council, Commissioner, you rightly referred to the many initiatives taken by the European Union at the sixtieth session of the United Nations Commission on Human Rights. I agree, but I also remember what Shirin Ebadi said following that sixtieth session. Speaking of the silence on Iran and on the human rights situation in Iran, she said: ‘silence is an insult to the victims’. Those words have stayed with me and I believe we must also remember that at that sixtieth session a number of countries, among them China, Zimbabwe and Cuba, took extremely strong initiatives with a view to stripping the Commission on Human Rights of its substance. The European Union must be particularly vigilant in the face of such extremely damaging strategies on the part of some countries.
I hear what you say, Mr President-in-Office of the Council, about us having several instruments available – I am thinking of China. But why should they be mutually exclusive? For countries such as these, the European Union’s credibility, its effectiveness, lies in showing that it does not have double standards: yes, it has several instruments, but they are not mutually exclusive.
I believe Parliament’s resolution will help to make the European Union’s activity more cohesive and coherent; at any rate, that is what everyone who has spoken in this House wants. We have emphasised a number of rights that are considered new rights, third generation rights. It would be much to the European Union’s credit and advantage to emphasise those rights, which are connected with globalisation. I am thinking of human rights, the rights of man and the responsibility of transnational corporations. The UN is working on these questions; the European Union could encourage and support it.
We have also spent a long time debating the right words for the fight against terrorism, which remains a cause for anxiety in many respects, as Mr Ribeiro pointed out. We would like the States to be given recommendations by the UN on counter-terrorism, because we find there are serious failings in this area.
I will end very quickly on the question of journalists in war zones. We are talking about a dramatic situation that everyone finds moving. I do not believe the international machinery for protecting such journalists is coherent and effective enough and we ought to give this question some thought, too.
Mr President, ladies and gentlemen, I would like to express my appreciation of the full and accurate report. I nevertheless seem to detect a kind of reverence and a respectful distance – which I also felt during the speeches given by the Commission and the Council – when certain powerful quarters are named, when it is they who are responsible for the failure to uphold human rights. In particular, with reference to Iraq, injustices and violence must be condemned with equal force whatever their origin, whether terrorists or the occupying Anglo-American forces are involved. If prison conditions really were the measure of a society’s level of civilisation, then the West would be in a terrible state in view of situations such as Abu Ghraib and Guantanamo.
In this case it is not enough to ask the United States to clarify the situation. Here there is nothing to clarify but we have a political and moral duty to voice a firm condemnation. I also believe that in Afghanistan too, infringements of human rights should be condemned, including when they are carried out by international forces. Moreover, the United States should be called on to ratify the Rome Statute of the International Criminal Court. The law must be equal for all and no one must have any kind of international immunity.
We recently voted to start negotiations with Turkey, and thereby contracted a debt which we must honour: namely, to continue monitoring, day after day, how the situation develops – not just in the legislative field but also in everyday policy – with regard to respect for human rights, in particular those of the Kurdish population, political recognition and a commitment to finding a solution to this conflict, and also recognition of the Republic of Cyprus and withdrawal of troops from the northern part of the island. These issues must be explicitly set out in the report.
Human rights must also be interpreted in a broader sense: we cannot only condemn violence and the death penalty when individuals are concerned, while overlooking entire political decisions that condemn millions of people to death. I refer to the liberalist economic and financial policies which force, for example, 800 million people to live on less than a dollar a day and deny tens of millions of people access to treatment for AIDS.
In the Amazon, where 20% of the entire planet’s freshwater flows every day, tens of thousands of people in Manaus have no access to drinking water because the service has been privatised. That is an example of how our model of development violates the most important human right, that is, the right to existence.
.  Mr President, ladies and gentlemen, with regard to human rights, I would like to take the opportunity to mention a . I am not referring to an actual person, but to peoples’ right to self-determination which, unfortunately, is very often hidden, ignored, trampled on and violated.
Too often, when we speak of human rights, we only refer to the rights of individuals, whose freedom, integrity and health must – quite rightly – be respected. The rights of peoples are, however, just as important, and one of the most important of these is the right to self-determination. This is why, as I found no trace of it in the report, I have tabled an amendment to rectify this omission, and hope that it will be received favourably by my fellow Members from all political parties.
An excellent report, which reflects the criticism of the current state of human rights in the world. The report also includes documents guaranteeing citizens their rights. I am surprised that the priorities do not include the undignified position of women and the failure to guarantee their rights. Our problem is, however, that we sometimes notice failures to observe human rights elsewhere in the world but we do not notice them in our own environs. We assuage our consciences with the fact that we have instruments of justice, by means of which citizens can insist upon their rights. We tend to forget that Lady Justice is sometimes lazy and it takes her a long time to make decisions. Basic human rights include political rights. Political ethics are lacking if we fail to acknowledge such rights for our political rivals. Mr President, I am talking about the undignified position of the non-attached members in this Parliament. We are able to work, thank you, but we are not included in your Hontov system. This seems to be solely for the elite, or is it just one of those documents which subscribes to the principle of winner takes all? Mr President, I was very aggrieved when the President of the European Parliament did not have a seat at the table for the negotiations with President Bush. I was very pleased that the situation was rectified, because it was not just matter of the personal position of Mr Borrell, it was a matter of the position of the President of the European Parliament. I therefore ask that you do not see my contribution as relating to individual people but to our voters, who are entitled to respect.
Mr President, high standards of human rights are part of the of the EU, both internally and internationally, in its foreign and development policies.
I am, however, a little cynical when I see references to the UN Human Rights Commission, whose current membership includes Saudi Arabia, which publicly beheads people for drug and alcohol offences; Cuba, which executed three people last year for attempting to flee the country in a hijacked ferry and locks up political dissidents, and Zimbabwe, which is a dictatorship in which press freedom is suppressed and people are subject to arbitrary arrest and torture.
Ironically, all three countries are cited in the resolution. This is reflected in the 'no action' taken over Zimbabwe and China, where there is extensive use of the death penalty, even for such crimes as corruption, pimping, drug offences and tax fraud, its systematic torture of dissidents and its restrictions on freedom of speech, including the Internet, and religious practice, getting off the hook. China also has a nasty habit of sustaining brutal regimes like Sudan, Burma and North Korea, irrespective of the atrocities they commit, on the basis of non-interference in their internal affairs.
Nevertheless, the UNCHR is the only international vehicle we have for promoting human rights globally, so we must stick with it.
I welcome the bulk of this resolution, in particular the defence of the state's duty to protect its citizens against terrorism and the need to continue dialogue on human rights with countries such as Iran, whose track record is appalling with the recent execution of a 16-year-old girl for sexual misdemeanours. I also take issue with listing India, which is a democracy and subject to the rule of law, being in the same list as China and Zimbabwe. The Indian State actually practices positive discrimination in favour of the lower castes.
Some recognition must also be given to Uzbekistan and President Karimov's recent undertakings that there have admittedly been excesses in his country in the fight against Islamist terrorists, but he now wishes to free up the press, establish an independent judiciary and abolish the death penalty. These are serious considerations. I feel strongly that we must encourage countries and their leaders who are not totally beyond the pale to move in the right direction and reward them for it.
Ladies and gentlemen, I would like to draw your attention to the violation of human rights in Belarus, one of the countries that shares borders with the European Union. According to a report on human rights violations in 2004, published on the Internet by the independent Belarussian civil initiative Charter 97, approximately 1 500 people were detained or arrested for political reasons in Belarus last year. Approximately 20 newspapers were closed, and three opposition politicians were sentenced to several years’ imprisonment. The political regime of President Lukashenko exerts control over the media and violates basic human rights, civil rights and political freedoms. The Belarussian people are denied the right to independent information as well as the right of political parties to conduct their affairs freely and the right to freedom of assembly.
In February of this year, Belarus was also the scene of protests relating to economic issues. Everything indicates that the situation in that country will become more critical as a result of the presidential elections that must take place no later than September 2006. Lukashenko will run for the third time in these elections. It should be remembered that the referendum held last year, which did not comply with any democratic principles, allowed him to hold this position for life. On the other hand, the civilian population in Belarus is rousing itself, above all under the influence of the democratic breakthrough in Ukraine.
Ladies and gentlemen, I am saying this as a representative from Central Europe, and as a former leader of Solidarity, the trade union that began a peaceful revolution in Poland 25 years ago, guided by the idea of human rights. The European Parliament must not resign itself to the creation of a new curtain on the borders of the European Union, this time separating a democratic Europe in which citizens can develop freely from an authoritarian Europe in which political regimes violate basic human rights. We must remember that the flag of the European Union has become a symbol of freedom and hope for a better world in Belarus. We must bear in mind those young people who on St Valentine’s Day distributed light-blue ribbons with gold stars on the streets of cities in Belarus. The heart of Europe now beats in Minsk, and the fate of democracy on the European continent is being decided there.
Mr President, fortunately, there are other bodies, apart from the UN Commission on Human Rights, that are concerned with this problem.
This leads me to make two comments. The first is that we might find it useful, in the context of the interinstitutional dialogue with the presidency, the Commission and the European Parliament, to ask ourselves just how useful the UN Commission on Human Rights really is, and to question the sometimes surprising presidencies it appoints, and the virtual absolution it grants to its members. It may be that the presence of the Union will result, not in blackmail, but rather in a re-examination of the real usefulness of the Commission. I believe that we could use our place within the Commission to attempt to push it towards fairer solutions.
My second comment concerns effectiveness. I note, Mr President, that you proposed that we should actually restrict the number of subjects and countries concerned, and that seems quite sensible to me. The fact is, however, that the resolution tabled by Mrs Flautre is pretty well exhaustive, so that one could take one’s pick. I see it includes the rights of children, religious intolerance and the death penalty. Allow me to add two further subjects which we could include, namely freedom of expression, because it is an essential catalyst in the development of human rights, and slavery in all its forms.
As for the countries involved – Korea, Burma and Palestine – it seems to me essential to add to the list the Democratic Republic of the Congo, which causes the equivalent of a tsunami every three months, with 3.6 million deaths since 1992 in an atmosphere of general indifference, and finally Darfur, which is really starting to be the ‘forgotten man’ in this context. We could concentrate our efforts on these five subjects and these five countries.
– Mr President, the forthcoming session of the United Nations Commission on Human Rights represents an opportunity to tackle some outstanding issues.
The European Union must sponsor specific resolutions on matters such as the situation in Colombia, corporate responsibility in the area of human rights, and the right to self-determination for forgotten peoples such as those of Tibet and the Sahara. Resolutions concerning discrimination for reasons of sexual orientation or gender must also be supported, in line with the Brazilian initiative.
In addition, the Union should promote the reform of the aforementioned Commission. As an essential pre-requisite to membership, governments must first be required to have ratified the main treaties concerning human rights. They must also have fulfilled all the requirements concerning information, applied the recommendations adopted by the bodies charged with monitoring those treaties and issued open invitations to UN experts in human rights.
A determined effort will be required to tackle these matters, and I urge the European Union to take them seriously.
Mr President, ladies and gentlemen, between 14 March and 22 April, the UN Commission on Human Rights will be holding its 61st annual meeting in Geneva. We can only hope that the Commission will be guided by strict ethical and objective criteria alone and will no longer be influenced by considerations more akin to cynical than to the defence of human rights.
This was, unfortunately, all too often the case, and it was clear to everyone how the United Nations in general and the UNCHR in particular applied double standards. That was the case during the Cold War and I fear that this is still true of the UNCHR to some extent today.
Last year, for example, during its 60th session, the UN Human Rights Commission rejected the resolutions on Zimbabwe, which the European Union helped to submit, as well as the resolution on China. With regard to those countries, the UN went as far as to adopt what is referred to as a no action motion.
Could it be that in some cases – I am mainly thinking of China – the concern over human rights on the part of the UN bureaucrats decreases proportionately as the economic interest of the countries in question increases? We hardly dare to imagine, but certainly in the case of China, it is striking how there are those who, time after time, apply double moral standards.
China is the world leader when it comes to death sentences and executions, yet that does not appear to stop various EU Member States from pushing aside major ethical principles and keeping quiet about human rights when the Chinese leaders come to visit Europe. Of course, major deals are yet to be clinched – Airbus springs to mind – and it is, of course, considered more expedient to keep quiet about that troublesome Dalai Lama or those awkward Taiwanese.
Those double moral standards are also being applied to Turkey, as speakers from different groups in this House have pointed out on different occasions over the months whenever this became topical. Accession negotiations with Turkey had to begin, by hook or by crook, and despite the persistent reports about countless cases of torture, about taking away the freedom of opinion and assembly, about the state’s policy of denial of the Armenian genocide, about the permanent occupation of Northern Cyprus, it was inconsistent with the truth that Turkey meets the Copenhagen criteria.
These are only two examples to illustrate that in this world, still takes precedence over the major democratic and ethical principles to which no more than lip service is being paid. Neither the UN, nor our own EU, are credible disciples or moral philosophers in this respect.
Mr President, if the European Union really wants to make a difference on human rights, it has to start to get serious. For millions of people, the key to a better future, economic development, and to the much-needed improvement in human rights is good governance, and yet there is reluctance on the part of the European Union to confront regimes that are serial abusers of their people.
In Africa, and this is a continent to which the European Union apparently attaches special importance, a very clear test case of the seriousness of our resolve is Zimbabwe. For years the people of Zimbabwe have suffered under the vicious, bigoted and corrupt Mugabe regime.
This Parliament has been consistent, through many resolutions, in its call for robust action against Mugabe and those who keep him in power. I am sorry to say that the Council's reaction has been limp-wristed. At least last week Council renewed its targeted sanctions, but these are not being applied with any real vigour; they are not hurting Mugabe's cronies. With elections in Zimbabwe just five weeks away, simply renewing existing EU sanctions does not send a clear message to the regime that it must change for the better or face the consequences.
It was disappointing that the Union failed to take the opportunity to threaten further specific sanctions should violence, oppression and intimidation mar the elections in Zimbabwe. Conditions in Zimbabwe are appalling. The opposition MDC has no access to the state-controlled media, its meetings are disrupted and there are over 400 court cases pending against MDC candidates. The voters' rolls are out of date, the opposition has no idea where polling stations will be and to get food, people are forced to attend Mugabe's rallies. No robust international observer mission has been invited and there are arrests of the few remaining international journalists.
At the 61st session of the United Nations Commission on Human Rights in Geneva, the EU should sponsor a specific resolution on Zimbabwe and, in any case, use all means at its disposal over the coming vital weeks to ensure free and fair elections in that benighted country.
Mr President, a debate about Europe’s commitment to worldwide respect for human rights in a UN context would not be complete without it being stated that one in five people, mainly women, still have no access to food, water, health care or basic education. I consider this to be a worldwide violation of human rights. The Millennium Goals are the concrete objectives to which Heads of Government across the world have committed themselves in a UN context in a bid to improve that situation. Five years after this ambitious plan, we have to conclude that those objectives are a long way from being met. By 2015, all children, and girls in particular, should be attending school. That, in practice, appears to be an empty shell. The right to development is being denied to many. It is now up to the EU finally to deliver on those Millennium Goals in the spirit of putting your money where your mouth is. Most Member States are a long way off the 7% mark of development cooperation. The European Union is still a long way from meeting its pledge to spend 20% of the development budget on basic education and basic health care. When we come to set down the financial perspectives for 2007-2013 – which involve billions – it is these that we should make into the real human rights issues. If those objectives are met, 500 new people can escape from extreme poverty, more than three hundred million people can live without hunger, thirty million children can be saved from premature death, two million fewer mothers will die in child birth, one hundred million more girls and young women will be able to attend school. That is respect for human rights.
Mr President, someone once described the UN Commission on Human Rights in Geneva as the annual human rights circus. After all, in recent years, it has turned out several times that the show has been run by countries that are known for violating human rights. By concluding strategic alliances, they stand by each other and even manage to give each other pats on the back. It is high time the make-up of the UNCHR, as well as its voting procedures, were subjected to a thorough overhaul. If not, it is at risk of being sunk by its own lack of credibility. The European Union also carries a major responsibility in this. It must work towards more coherence and more consistency in its human rights policy. The EU should finally play a pioneering role, so that the 61st session does not end up being an unnecessary ceremony, but an efficient and credible consultation producing fair, and above all, concrete, results.
Mr President, as we prepare for the Geneva meeting, it must be said that it has been a tough year for human rights around the world. At the same time as focusing our attention on various details, we should still make very specific mention of the leading violators of human rights, China and Russia.
It is only right that Parliament should not be silent on the Chechnya question, for example. Regarding China, I would like to mention a small detail: two words that cause immense suffering. These two words of accusation can destroy the innocent lives of peace-loving citizens. Using the concept of the ‘Evil Cult’ as a pretext, the authorities in China arrest and imprison countless numbers of people. Their only crime is belonging to a religious community. These people are not responsible for civil disorder and do not pose a threat to others. They are simply asserting their basic human rights: in this case the right to assemble and practise a religion. The ‘Evil Cult’ is, as a concept, much too vague to be regarded in any way as reasonable grounds for arrest or imprisonment.
As is often stated, our policy on China and Russia is closely tied to factors connected with policy on trade and energy. Sometimes I cannot help wondering what the future will bring in this regard. What will growing dependence on, and the need for, energy, which is already the norm in the EU, mean for European human rights policy? At the moment we are 50% dependent on energy imported from outside the EU, and, according to the Commission’s calculations, that will rise to 70% by 2030.
It has already been mentioned here that expressions of concern by Parliament and in particular the Member States have in certain cases come up against the passivity of the Member States of the Union and the commercial interests operating in the background. If that is what the situation is like now, how far will we go when our dependence increases and we are competing more and more alongside China and India for Russia’s energy resources? Unless we realise this and identify the risk inherent in the situation we are in, the result may be an inadvertent weakening of our human rights policy. It could close mouths when they should be open. We need a pre-emptive strategy which takes our weaknesses and inclinations into account in our desire for a diplomatically comfortable existence.
The debate is suspended.
The debate will resume at 3 p.m.
We shall now proceed to the vote.
Mr President, I would simply like to say that I am occupying a seat on the committee chairmen’s bench to which I am not entitled, because I am no longer a committee chairman, while Mr Jean-Marie Cavada, who is the Chairman of the Committee on Civil Liberties, Justice and Home Affairs, is sitting up in the gods. I hope that the officials will correct this situation, so that I can sit in a place more suited to my humble station and Mr Cavada can occupy a position appropriate to the dignity of his office.
The relevant departments will certainly note your comments. In the meantime however, you, together with your colleague, may remain in your current seats, and this will not even affect the use of the voting cards. We will of course deal with this matter.
Before the vote:
Mr President, honourable Members, the Commission declares that, with a view to ensuring that business operators in the European Union are not placed at a competitive disadvantage to business operators outside of it, it will involve business representatives and trade federations in the legislative process that will lead to the adoption of provisions allowing the amendment of the Community Customs Code. This will include those where provisions resulting from international agreements may be granted by publishing relevant documents and draft legal texts for meetings of the Customs Code Committee on the Europa website, so that traders and trade federations can make their views known to the Commission and the committee before a decision is taken.
Secondly, the Commission will hold regular consultations on specific issues with a trade contact group that is already established and is made up of representative European trade federations. Thirdly, representative trade experts will be involved in committee proceedings in accordance with Article 9 of the rules for the committee procedures.
.  Mr President, two minutes is too long to summarise the substance of the work we have carried out. Everyone is aware of the merit of the proposal and it is commendable that we have managed to reach an honourable compromise between the Commission, the Council and Parliament, which means that Parliament can vote – I hope with the broadest possible majority – for this report.
The signal is clear: Europe is committed to considering vocational training one of its trump cards in order to win the battle of international competition, and to this end it is sending out a message to the enterprises and individual countries of the Union. This message has an intrinsic value which, if supported by a unanimous decision of Parliament, would take on even more importance.
President Yushchenko, ladies and gentlemen, it is my great pleasure, on behalf of the House, to give a warm welcome to Mr Yushchenko and to offer him our most sincere congratulations on his election to this high office.
We had hoped to welcome Mr Yushchenko to the House on 27 January. As you will recall, however, it snowed heavily on that day, disrupting transport across much of Europe. Mr Yushchenko was therefore unable to reach Strasbourg.
Today also happens to be your birthday Mr Yushchenko, and on behalf of the House I would like to wish you many happy returns of the day.
We all have birthdays from time to time, but we are not all called upon to play a leading role in events such as those your country has just experienced.
I should also like to welcome the large delegation from Ukraine seated in the official gallery.
Mr President, the recent election in your country confirmed that the people of Ukraine have embraced democracy. They gave ample proof of their maturity and showed their determination to work for peace and progress in the future. I am sure that the images of the mobilisation of your fellow citizens at the end of last year are still fresh in our minds and will remain so for a long time. We are impressed too by the ambitious democratic and economic reforms you plan to undertake. The task ahead of you will not be easy, but you can be assured that the European Union will support you.
I would remind you that on 13 January this year, the House adopted a resolution calling, and I quote, ‘on the Council, the Commission and the Member States to consider, besides the measures of the Action Plan, within the framework of the European neighbourhood policy, other forms of association with Ukraine giving a clear European perspective for the country and responding to the demonstrated aspirations of the vast majority of the Ukrainian people, possibly leading ultimately to the country’s accession to the EU.’
This was the European Parliament’s standpoint. I am simply repeating what the House adopted, putting the seal on a process in which we have all been very much involved. We believe that the 12 days of the Orange Revolution served to do more than demonstrate the strength of the longing for democracy in your country, Mr Yushchenko. They also demonstrated the European Union’s ability to take political action in its immediate vicinity.
There are therefore two reasons for us to rejoice. We can celebrate what you have achieved in Ukraine, and we can congratulate ourselves for the part that, as a political entity, we played in bringing it about. This all constitutes a further reason to welcome you in our midst, albeit for a short time. I wish you a pleasant stay in Strasbourg, Mr Yushchenko, and give you the floor.
(1). Mr President, honourable Members, ladies and gentlemen, it is a great honour and a great pleasure for me to address you here in this Chamber. The European Parliament is a symbol of democracy within the European Union and democracy is the value that unites all of us today. Democracy is the cornerstone on which our prosperity is built, as is the case with every country which has chosen the path of democracy and freedom, and for our entire continent which was enabled to build a union of free countries. I am therefore very proud to be able to address the European Parliament.
I am also very proud to be able to be representing a country that has created a new symbol within the European continent. The Berlin Wall was pulled down and our Orange Revolution too became a new symbol within a democratic Europe. All this means that totalitarianism will no longer be possible on our continent. Our people were able to choose the path of freedom and truth, showing that they were able to fight and to do their utmost to live in a Europe which is united and free.
The borders of Europe now extend from Lisbon to beyond Kiev. We have chosen the European civilisation. It is not just a question of geography, it is a question of our spiritual values, of our shared moral values too.
In my country we have seen the President elected democratically for a second time and this time it has happened in a transparent and democratic way. Democracy won the day even though it cost the people of my country and me myself a lot of effort. This victory became possible because we saw the development of a proper civil society in Ukraine. Journalists, politicians, businessmen, judges, public servants, all became mobilised, thanks to the establishment of what is almost a new nation, that is to say Ukraine. You in the European Parliament should consider yourselves the godfathers and godmothers of that newly-born democratic Ukraine.
During those unforgettable days of the Orange Revolution your support was of great encouragement, a great symbol for us, helping us in our struggle against the fear we knew during the month of December, which was a very difficult month to live through. Here in the European Parliament we heard, we understood, that a new democratic society was possible within Ukraine. A new page of the European history book was being turned.
In true Ukrainian fashion I would like to thank you for your support and for your struggle for our freedom. Thank you, all of you.
Dear friends, we are here together. Ukraine still needs to do much to become a full member of the European family but we have already attained our main objective. We are now united by shared values. We have a shared history. We have shared aspirations. These things unify us and this feeling of unity is so much more important than mere statements that people make.
My country today has embarked upon a path of new reforms. This process reminds me of the process of making bread: you need good ingredients, you need hard work. When the dough is ready it then depends on how you shape it for it to become a good loaf. For us in Ukraine, our objective for this bread is that it be shaped by the new standards and new values adopted in accordance with European standards and values.
European integration is the only true path open to Ukraine. Over recent days we have already moved towards integration into the European Union. We have chosen our strategic and political path in that direction. Over and above words, we need to see action. In the past, democracy, the rule of law and even the media were very difficult in Ukraine. There was a lot of corruption. That forced the people out into the streets and into the squares to call for better conditions, for internal reforms to take place and for us to move towards the European Union. Ukraine and the European Union should not forfeit this single and unique opportunity.
We appreciate your commitment to grasping this historic opportunity. By adopting its resolution on 13 January this year the European Parliament has shown how visionary it is by recommending to the Council, the Commission and the Member States that they support Ukraine in its European aspirations. I believe that the extension of the Ukraine action plan is an extremely positive gesture. We, in Ukraine, will do everything we can to implement the provisions of the action plan from our side. I would emphasise once again how we will do our utmost to achieve this. It is one of the most important tasks ahead for my government. Ukraine will do its utmost so that we can now conduct a joint analysis, enabling us to show how much progress we have made. I hope that in the year 2007 it will be possible for us at the end of the action plan to begin negotiations for membership and that we could open up the process of negotiations for membership in that way.
The neighbourhood policy already seems to have been overtaken by events. The scope and dimension of our relations should be based on the fact that Ukraine is an integral part of a united Europe already.
Once again I emphasise that we feel that our cooperation with the European Union is situated very much within the framework of the action plan, but going beyond the neighbourhood policy and we are proposing that, as of now, we undertake actions with a view to the future membership of Ukraine in the European Union. We know the position of our partners who propose that different scenarios be developed. We feel that it is important for our own aspirations to be supported.
My final objective and that of my country and my government is for Ukraine to join the European Union. The final outcome of the conclusion of the action plan, which we are fully prepared to implement faster than was originally planned, could then allow for the creation of an association agreement.
Ukraine can make an official request on the basis of Article 49 of the European Union Treaty, and we can do our utmost to meet the Copenhagen criteria.
I would emphasise once again that we understand that most of the work for joining the European Union will fall to us. We are the ones who have to make the effort, and if we cannot implement quick reforms, the European Union will not be able to help us. Nobody can do that work for us. My government has already drawn up an action plan for the next five years, with the ultimate objective of our joining the European Union.
The Deputy Prime Minister responsible for European cooperation is currently drawing up all the detailed aspects of that action plan. We shall be doing our best to ensure that we have a transparent economy, an economy that works, to alleviate taxes, fight against corruption, and ensure that the judiciary and the media are independent. During my presidency, there will be no talk of the infringement of human rights in Ukraine. Our ambition for European integration requires us to make progress in the reforms that I have just listed.
These are important objectives for us and clearly it is going to require much work to adapt our society. We will have to adapt our administrative structures to European standards to ensure that people shoulder their responsibilities. We want the people of Ukraine to trust the administration again and for them to understand our policies. We will be introducing social reforms, reforms in the areas of education and training, and social protection. One of the most important priorities is the reform of the judiciary. We will be fighting against drug trafficking and illegal immigration and doing our utmost to ensure that our judicial system works properly, based on European standards, and with regard to human rights and respect for the dignity of human beings.
I am convinced that we can avoid discrimination of any kind being tolerated in our society and in our fight against the scourges with which we are all familiar in Europe. Ukraine will continue to fight for the rights of its citizens to become true European citizens, for them to feel that they belong to the European family. We shall be doing everything we can to implement things in a meticulous way at all levels, in the economy, in social life and in every area of society. We need to ensure that all this is done with a European vision and in a European spirit.
There is very much a European philosophy underpinning my work and the work of my government. I can show you that my government will be moving from words to deeds, and the practical support of the European Union in these endeavours will only be effective if that is the case.
Now the definitive choice of Europe cannot be refuted by anybody really. It is the only path open to us to bring us closer to the European Union. It is now time for a decisive step to be taken also vis-à-vis Ukraine. The Atlantic Alliance is something that will further assist the creation of civil society, the rule of law and respect for human rights in my country during my presidency. We are more interested than anybody in developing our relations also with the Russian Federation, our big neighbour. We do not see our moving towards Europe as a problem for Russia because it will help to bring the Russian Federation itself closer to Europe. Nobody can say that Ukraine moving towards Europe could prevent us having closer cooperation with our Russian neighbours.
Do not believe those who say that Ukraine moving into European structures is against the interests of Russia. I am convinced that this is not the case and, in fact, the opposite is true. If Ukraine were a member of the European Union and NATO, it would not mean that we would use that membership against the interests of Russia and the Russian people. A stable Ukraine, just as a stable Russia, is something that should be considered as guarantors for our common and shared values.
As far as our cooperation with the Russian Federation is concerned, there will be a new regional policy to develop that. As far as concrete actions are concerned, we have already begun to undertake such actions with the European Union aimed at a peaceful settlement of the Transnistria dispute. We feel that this is a way that we will be able to help to contribute to European values becoming rooted in our region.
Transfrontier cooperation, energy networks and the like will become ways of fleshing out our cooperation in concrete terms, from Baku to the western frontiers of the European Union. In this way we can bring European standards into our region. This is clearly one of our priorities. We feel that this is the only vision that will enable my country properly to meet these aspirations.
Dear friends, nothing is guaranteed. We have to defend our common values on a day-to-day basis. We have to build jointly the walls of the house within which our peoples live. Unless a house has solid foundations it will collapse. And as it says in the Bible: a house divided against itself cannot stand. It is the strength of Europe that is to be found in this unity. You, yourselves, have been the witnesses to the emergence of this new colour on the European map - the colour orange. You know that Ukraine can also form part of the future of Europe.
The time has come now for us to work hard; the time has come now for us to take concrete measures. It is not going to be easy for us to do this, but I know that, by going together down this path, in this direction, we will be able to achieve our final goal. Thank you very much.
Thank you, Mr Yushchenko. In your address you have restated how history has decreed that the creation of an independent Ukraine should be linked to the creation of a strong political Europe. We stood shoulder to shoulder at a critical juncture, and you have made it clear that you wish to continue our association in the future. You can be confident that the European Parliament will support your stated desire to create a Ukraine based on political freedom, economic progress and social cohesion, which are the three distinguishing features of European society.
. Mr President, on several occasions there have been lengthy discussions with both the Dutch and the Luxembourg presidencies and an informal trialogue to reach an informal agreement within the procedure under Article 251 of the Treaty. I am a little surprised, therefore, that the ALDE Group, having been involved in this, have asked for a split vote. If we do not vote in accordance with the block compromise we would be unpicking everything that had been agreed, or the basis of the agreement, in the compromise. So I urge people to go for the block compromise and support the first two parts in its entirety.
. Mr President, I have a purely technical point concerning Amendment 13. All language versions of this should be made to conform with the Spanish original so that, for example, in English it will read: 'investigate and develop technical control and inspection solutions'.
Mr President, I beg your attention for a few seconds, because the wording of this oral amendment is different from the one on your voting lists.
At the end of paragraph 9, after the words ‘asks for an immediate withdrawal of troops from the country as stated in the UNSC resolutions’, I propose that we should add the words ‘and will make that condition a crucial assessment criterion when the time comes to sign the Association Agreement’.
– Mr President, further to the statements made in the course of this morning’s debate by the various parliamentary groups, and having contacted all of the them, I should like to propose the adoption of a new paragraph 18(a). I shall now read the proposed text in Spanish: ‘Calls on the Council to adopt the decision to organise a Euro-Mediterranean Summit of Heads of State or Government to commemorate the tenth anniversary of the Barcelona Process. Highlights, in this connection, the importance of the parliamentary dimension of the process and calls on the Euro-Mediterranean Parliamentary Assembly due to meet in Cairo from 12 to 15 March 2005 to convene an extraordinary meeting of the Euro-Mediterranean Assembly so as to be involved in celebrating the tenth anniversary’.
– Mr President, I merely wanted to make a comment concerning the presentation of the oral amendment tabled by Mr Morillon. It has just been voted on and we support it. I should like to point out that in view of the agreement that seems to have been reached between all the political groups, the last part of paragraph 9 should become a separate paragraph. I have in mind the reference to sending an electoral observation mission to Lebanon. Mr Morillon did not take this into account when tabling his amendment and I think it is important.
. With this further agreement, which the rapporteur endorses, we are taking another necessary step on the road towards fully integrating the new Member States. Like the other agreements that have already been concluded, this one gives further proof that the EU’s traditional partners have taken a positive view of the enlargement, a sign that Europe is now an increasingly relevant political entity.
I therefore voted in favour.
. This recommendation arises from the recent EU enlargement and is intended to incorporate the new Member States into the Euro-Mediterranean Agreement of association between the EU and Egypt, by concluding an additional protocol to this agreement. It is similar to other previous recommendations.
The conclusion of this protocol will, , cover the importation of agricultural products from Egypt to the new Member States that will be subject to its provisions.
I have supported these association and cooperation agreements. I feel that they will constitute another positive step in the Euro-Mediterranean partnership. In addition to focusing on its citizens’ well-being, the EU should also help to make its neighbours economies more dynamic, which, moreover, is in line with its strategy of a ‘European Neighbourhood Policy’ (COM (2004) 373 final), adopted by the General Affairs Council on 14 June 2004.
I voted in favour.
. – The Commission is proposing that the Council authorise the Member States falling under the EU’s common visa, asylum and immigration policy (including Sweden) to ratify, in the interests of the Community, the Seafarers’ Identity Documents Convention of the International Labour Organisation.
The Convention does not imply any change to the Regulation governing the area, which expressly lays down exceptions from the visa requirement for civilian sea crews. Consequently, it is unreasonable that Member States should need the Council’s authorisation; a view obviously shared by France, which has already ratified the Convention.
The June List does not, therefore, see anything to prevent the Member States from making their own decisions on whether they wish to accede to the Convention, without authorisation from the EU.
. Following the work already done at first reading, and in light of the cooperative work carried out with the Council, I believe that this report should be adopted, given that the issue before us, relating mainly to a harmonised risk assessment system, strengthens the security of the Community’s external borders, an issue of vital importance to all of us.
. The new challenges and threats to the stability of the international community and, more specifically, that of the European area and its internal market, which have been brought on by the emergence of an increasingly volatile and unpredictable new reality, require us to adopt fresh preventative measures. The aim of this proposal for a regulation amending the Community Customs Code is to incorporate the basic principles underlying the new concept of security management for external borders, including the introduction of a harmonised risk-assessment system. Accordingly, the aim is to tighten up security around goods crossing international borders. To this end, the proposal redefines the role of customs officers and introduces a mechanism for setting risk-selection criteria at Community level, together with a computerised risk management support system. These elements meet the expectations of European citizens as regards improving general security levels.
I welcome the adoption of most of Parliament’s proposed amendments adopted at first reading. I am also pleased about the unanimous vote in the committee concerned.
. This report supports a regulation to establish a common framework for the presentation of Community statistics on vocational training in enterprises.
Although it sounds rather dry, this proposal is to be warmly welcomed as it underpins the policy of lifelong learning as a basic component of the European employment strategy (as acknowledged by the Lisbon European Council in 2000). The report requires Member States to compel enterprises to report on levels of training, it also calls for access to vocational training to be broader so that workers have access to training regardless of their contract type and even if they are employed in businesses with less than 10 employees.
. My view on this issue, like that of the rapporteur, is not entirely devoid of doubts.
Beginning with the key elements, it strikes me that there is potential conflict in the Council seeking to authorise the Member States to do what, in France’s case, they have already done, particularly in an area in which there is no clear guidance as to whether this power rests with the Community or forms part of the exceptions enshrined in the Treaty. Furthermore, the shortcomings that the rapporteur highlights regarding the substance of the convention in question may also make us consider that we should think carefully before adopting it. Against this backdrop, one might vote against this report, for the reasons I have stated. There are two factors, however, that have led us not to do so.
On the one hand, given that it is the Council that wishes to authorise the Member States, the Member States are requesting that authorisation. On the other hand, it is not for Parliament to analyse the efficiency of a convention that is considered efficient by the signatories to it. I therefore voted in favour of the report, with the reservations that I have mentioned.
. Article 3(j) of the EC Treaty states that the activities of the Union should include the promotion of coordination between employment policies of the Member States with a view to enhancing their effectiveness by developing a coordinated strategy for employment. Furthermore, one of the innovative elements of the Lisbon strategy is the promotion of lifelong learning, and this forms part of all of the Member States’ national action plans.
A legal basis at European level for compiling comparable data which give a true picture of continuing vocational training must be seen as an essential element both from the point of view of coordination and of what is referred to as effectiveness.
The regulation before us establishes a common framework for producing Community figures on vocational training in enterprises. This will be the decisive factor in the adoption of strategies arising from the promotion of active lifelong learning policies. Portugal has already taken steps in this direction, with the introduction of measures into labour legislation under the heading of continuing lifelong learning for workers and companies.
I voted in favour.
. The Lisbon strategy set out a range of instruments aimed at creating more and better jobs. One of those instruments is lifelong learning.
Lifelong learning is a long way from being a reality for European workers, however.
Improving vocational skills is not accorded its due merit, even though the Member States place the issue at the heart of reducing unemployment and promoting productivity.
In the EU of 15, only 8.5% of European citizens enjoyed this professional benefit. What kind of figures will we now see in the Europe of 25?
We are speaking about something that has little practical substance.
Because I feel that anything that is not measured cannot be managed, conditions must be created whereby comparable data that will give a true picture of the situation as regards continuing vocational training can be regularly and systematically collected.
I am also in favour of including small and medium-sized enterprises (SMEs) in statistics of this kind. Despite the amount of bureaucracy involved, it is worthwhile involving the SMEs in this process, albeit by means of simplified processes, because they account for some 90% of European enterprises.
Promoting training for our workers and investing in their lifelong employability are sustainable ways of achieving greater competitiveness in the European economy.
. The Member States have negotiated a new version of the Seafarers’ Identity Documents Convention of the International Labour Organisation, aimed at simplifying the formalities involved in going ashore in countries of which they are not nationals.
Unlike the rapporteur, I am not in the least surprised by the decision to enter biometric data in seafarers’ identity documents, because there can no longer be any doubt that the security of travel documents must be tightened up and that new technology of this kind offers a series of advantages in terms of identifying individuals and preventing documents from being falsified.
The global aim of this proposal is thus to ally flexibility with security.
As regards the issue of the ‘model’ chosen, which consists of a fingerprint printed as numbers on a bar code, there is no interoperability problem, either with passports or with visas, since fingerprints will be included in both proposals, hence they are comparable. As for the technical discrepancy and the different equipment required, it should be pointed out that this is the least costly solution. Furthermore, we are still waiting for the Commission to table a proposal with the model chosen for the introduction of biometric data on visas, ...
. Based on the principle that the issue before us is only that of identifying seafarers when they go ashore, we agree with the general thrust, which is that seafarers’ identification documents should be considered sufficient and that no entry visas should be needed, for example when ships are docking or making ports of call and in the previously mentioned cases of transit, transfer or repatriation.
Furthermore, according to Article 9 of Annex I of Legal Decree No 280/2001 of 23 October, the Portuguese marine registration certificate ‘can constitute a marine identification document for the purposes of the International Labour Organisation (ILO) Convention No 108’. All that remains, therefore, is the ‘visas’ issue, and in our view they should not be required.
Consequently we broadly agree with the proposals contained in the report.
There is one issue, however, that has not been analysed, which is the Commission’s proposal that the Council authorise Member States to ratify an ILO Convention. This is a further example of undermining national sovereignty, and we are opposed to the move. It should be pointed out that France has already ratified the Convention concerned, effectively exercising its sovereignty as an independent country, without, of course, asking the EU’s permission to do so.
. Given that only Member States can sign up to International Labour Organisation Convention No 185, the Commission took part in the talks as an observer, proposing that the Council authorise the Member States bound by Community rules in this area (Council Regulation (EC) No 539/2001, of 15 March 2001) to ratify the Convention in the interests of the Community.
Despite some reservations of a technical nature (not least with regard to the operational capability of checking by means of biometric data) put forward by the rapporteur, I believe, as he does, that this proposal for a Council decision, if adopted, essentially confers symbolic value on this authorisation. If all Member States are entitled to ratify the Convention simultaneously, this will confirm ‘in the eyes of the rest of the world the importance the Community attaches to the Convention’.
I voted in favour.
Mr President, we are in the habit of making a lot of noise when it comes to the explanations of vote. I would simply like to say that I welcome the adoption of the Wortmann-Kool report, which is probably one of the most remarkable legislative acts of the European Union in recent years.
Here in this House, in the presence of Commissioner Loyola de Palacio, following the Erika I and Erika II maritime packages, I called for the creation of a European maritime safety zone. If ever it materialises, it will have a legal basis and it will be ambitious. Never has the European Union gone so far in imposing sanctions of the most severe kind, in other words criminal sanctions, on the pirates of the seas who blight our coastlines and who very often devastate entire livelihoods as well as the flora and fauna of coastal areas.
I believe we should be very pleased with the considerable progress which has been made, and hope that the Council will now follow it up. From now on, no one will be able to put the blame on the European Union, as we witnessed in the case of the and that of the . Member States are now facing up to their responsibilities. Personally, I would like them to accept those responsibilities fully, because Europe is not only defending itself in this way against maritime pollution, but also sending out an international message which is even bolder than the MARPOL legislation, and it is in a position to change, throughout the world, the legislation against pollution and against the pirates of the seas.
I should like to finish by expressing a hope, the hope that the legislation we adopted to prevent the dumping of fuel waste at sea will be revised with the same degree of ambition. In my opinion, the only solution is to equip our ports with free fuel-discharge facilities, because with this kind of dumping, as you know, it is naturally difficult to catch the perpetrators, who generally operate at night in foggy weather.
I believe, therefore, that we ought to set up a system like the one used for disposing of household waste, with a port tax and port discharge facilities, thereby making it possible for all vessels to discharge fuel waste in purpose-built facilities in all European ports. If we make this additional progress, I think that we shall then be the world leaders in safety and sanctions against pollution.
– Mr President, as far as the Wortmann-Kool report is concerned, I should like to report that we New Democracy MEPs voted in favour of the amendment tabled by vice-chairman Mr Varvitsiotis supporting the compatibility of Community law with the MARPOL international convention on questions of culpability in relation to sanctions for accidental pollution. We believe that in both territorial and international waters what applies in the MARPOL convention should also apply in Community law and this concerns equal treatment for ships under the law and efficient management of pollution at global level, because shipping is a global activity and must be governed by international conventions. Regional measures, wherever they have been applied, have been unproductive and are confusing.
Similarly, we New Democracy MEPs also supported Amendment 37 which, on the one hand, calls on us to impose a regime of cooperation between the national authorities, because numerous accidents are caused by a lack of cooperation and inadequate exchange of know-how and, on the other hand, stipulates the need for a cost-benefit study to be carried out on the new measures and the new policies which the European Union wishes to apply for the development of maritime transport within the framework of efficient management of waters and their protection from pollution.
. I believe that the EU must act clearly on this issue and must provide a responsible framework of rules for the maritime transport of oil and other noxious liquid substances. It is therefore important to combat illegal discharges and to move towards uniform implementation and interpretation within the EU of the international rules in force.
The proposal for a directive incorporates into Community law a range of international rules governing discharges, based on global agreements (MARPOL) and specifies which contraventions of the discharge rules are criminal offences, providing guidance concerning the nature of penalties to be imposed. In light of the fact that MARPOL rules are relevant, clear and reasonable, they should be incorporated into Community law, given the increasingly international nature of maritime transport.
A further relevant point is undoubtedly the establishment of measures to protect crews, and the possibility of prosecuting others involved in the chain. It is essential that the imposition of sanctions should encompass all those responsible for polluting the marine environment.
. The disaster caused by the sinking of the oil tanker is still fresh in the minds of all Europeans. The memory of that disaster has led the EU to seek to prevent something of that nature from happening again. In addition to addressing the issues involved in preventing maritime accidents, there is also a need effectively to combat deliberate maritime pollution, which is the biggest problem that the oceans face today.
In this context, discharges from ships on the high seas require particular concern and attention.
I endorse the view expressed in Spain, France, Italy and Portugal’s declaration to the Council, namely that the EU should go further in combating illegal discharges in the exclusive economic zone. In so far as international rules allow, they reserve the right to do so themselves.
I have doubts as to the legality of laying down criminal standards based on Article 80(2) of the Treaty relating to transport and as to whether the basis presented by the Commission and Parliament would be lawful, given that criminal sanctions must meet the objectives of the European policy on the environment and transport.
. I abstained in the final vote on the proposal for a directive on driving licences, because it is the direct opposite of the ‘better regulation’ which we talk about so much. This mass of detail, with so many exceptions, is not an example of good legislation. We could even ask ourselves whether we need a European directive in this field at all. This over-detailed directive is contrary to the principles of subsidiarity and proportionality. Why, in this area, can we not accept the principle of the country of origin?
. – In our opinion, it is a good thing as far as possible to harmonise the rules for, and appearance of, driving licences within the European Union. The Commission proposal for a directive has become too detailed, however, as have the amendments tabled in the European Parliament.
In our opinion, the principle of subsidiarity and the country of origin principle should apply to the provisions governing driving licences for motorcycles and mopeds. The validity of driving licences and the need, or otherwise, for medical examinations of their holders are also issues on which we believe in the principle of mutual recognition and have confidence in the Member States’ ability to make well-considered, sensible decisions. It is often said that the Member States have to trust each other when it comes to legislation and rules. In our opinion, that is also the way it should be with regard to provisions on driving licences.
We are voting against this report, as we are of the opinion that provisions on driving licences can be harmonised without this detailed proposal for a directive. Besides, we already have a directive on driving licences that has regulated the appearance of driving licences issued within the EU.
. ‘Our rapporteur has been at pains to consider the highly diverse views on this extremely controversial subject. I endorse his report because his proposal will genuinely improve safety and free movement for road users and offer more opportunities for control in order to reduce the possibilities of fraud. It is an outrage that some people in Europe have been driving on forged driving licences for ten, twenty, thirty and more years.
I am in favour of harmonised rules and driving examinations; I am also in favour of harmonised age requirements, both maximum and minimum, and I have no objection to a provision requiring older persons in the 70+ age group to renew their driving licences more often, which may entail eye and other medical tests. However, this should remain a matter for each individual country.
I personally would endorse the introduction of a single European model of driving licence, that is to say, a plastic 'credit' card type with a microchip inserted, in five years’ rather than in twenty years' time.
It is undoubtedly the case, though, that road safety in Europe would also be improved if those EU countries which still drive on the left – which is the wrong side, from my perspective – could be induced to abolish this system. Sweden proved years ago that switching is possible. I would like to be able to drive my car in Ireland without feeling that I am a danger to myself and other road users.’
. I support the stated objectives of this directive as it now stands, namely to reduce fraud, to guarantee truly free movement of EU drivers and to reinforce safety on European roads.
I feel the amendments from the European Parliament have improved the proposal.
Nevertheless, difficulties do remain that can be tidied up, particularly concerning motorcycles, caravans and motor-homes.
. I voted in favour of the report by Mr Grosch on driving licences.
Protection against fraud, the free movement of drivers and road safety are key factors in the defence of freedom of movement in the EU.
This positive idea should not be spoilt by excessive regulation leading to more obligations and obstacles for the drivers concerned.
If we are to enjoy the benefits of greater freedom of movement, we must accept the harmonisation of the basic rules intended to foster safety on the roads, to prevent fraud and to punish offenders.
When it comes to beneficial and entirely justified measures such as this one, we must avoid increasing regulatory and bureaucratic constraints, creating additional limitations for those learning to ride motorcycles or creating more restrictive conditions concerning the period of validity or renewal date of driving licences.
Although the amendments that I endorsed did not secure majority support in this House, I feel that the balance of the text is positive, hence my vote in favour.
. – The myriad models and types of licences that allow a citizen of the Member States to drive a motor vehicle may, in a Community in which freedom of movement is the norm, place worrying constraints on the ability of the Member States’ authorities to exercise control, at the inevitable expense of legal certainty and road safety.
The European driving licence information network and the mutual recognition of sanctions may be valid ways to help to address the situation.
Fighting fraud, free movement for motorists and road safety are, in fact, the main issues involved here, and we need to move towards the harmonisation of criteria in order to achieve the same degree of reliability from Lisbon to Nicosia. In my view, such harmonisation must take account of the principles of subsidiarity, suitability and proportionality so as to avoid duplicating bureaucracy and creating obstacles to the free movement of people and goods.
I believe the step-up approach, or progressive access to certain types of vehicle, particularly motorcycles, may have a positive effect in cutting the number of road accidents among young people, and it is worth examining the possibility of introducing it.
All things considered, I voted for the proposal.
. – I voted for the Sommer report as I believe inland waterway navigation is a key factor in transport intermodality.
The European Union has a dense network of canals and natural rivers which are not yet being used to their full extent and are worth exploiting in view of the safety and environmental friendliness of this mode of transport.
This proposal, which is intended to establish a Europe-wide framework for the introduction of inland waterway transport information services, may contribute to improved and more effective traffic and transport management on inland waterways.
It is time to ensure the interoperability of such services and to lay the foundations for modern supply-chain management. Real-time information thus clearly makes the sector more competitive.
This proposal does not excessively constrain action by the Member States, and it should also lead to significantly less subjective error and fewer accidents. The new technologies to which it refers may give the sector a boost and affect the distribution of modes of transport in the economy. Intermodal transport systems, which form a basic model for future transport, should therefore take account of the positive role that inland waterway navigation can and must play.
. – This Commission proposal represents a major effort to reduce the excessive demands on our roads, particularly with regard to heavy goods transport in Europe. I have been continually stressing the need for that for a long time now.
Inland waterway navigation is a safe and environmentally-friendly mode of transport but unfortunately accounts for only around 7% of the freight traffic in the 15 ‘old’ Member States. Like inland waterway navigation, coastal navigation also deserves greater attention and promotion. Rather than merely being sectors ‘not to be neglected’, as the Commission describes them, both are solutions worthy of promotion and development.
In addition, the proposal seeks to create a Europe-wide framework for the implementation of inland waterway transport information services, involving the use of modern information and communications services designed to bring about improvements in traffic and transport management on internal waterways.
The intermodality proposed in Europe’s transport policy and the high levels of environmental protection and quality that we want can only be achieved by revitalising areas of activity that can transform these ambitions into reality. I hope, therefore, that this proposal for a directive can be one more step on the road towards a genuine strategy for long-distance sea and inland waterway transport in preference to road haulage.
. – The June List has chosen to vote against the proposal on the recognition of seafarers’ certificates. The Swedish Government Offices’ information note 2003/04:FPM113 states that there has been a ‘marked increase in the amount of fraud in connection with the certification procedure’. Likewise, the Swedish National Maritime Administration has expressed concern that the right to lay down necessary conditions will be lost if this directive is adopted.
The June List is fundamentally sympathetic towards the country of origin principle and supports the idea of removing the barriers to the functioning of the internal market. In this specific case, there is much, however, to indicate that the European Union is not yet ready to take that step.
. Levelling downwards – that is the technique constantly used by Brussels to harmonise European and non-European legislation. In this case it is the certificates issued to seafarers. The recognition of certificates issued ‘outside the European Union’ is simpler than the scheme in force within the EU. That inevitably leads to the recruiting of more seafarers outside Europe than in it. This report recommends that our recognition procedures be simplified, but not that existing procedures outside the EU be brought up to the same standard, which would have had the advantage of limiting the numerous cases of fraud which occur. We must not sell off our seafarers’ diplomas and qualifications on the cheap. Their occupations are difficult, and the constraints attached to them – low wages, long voyages, restrictive working conditions – certainly do not encourage young people’s interest in training for them. This is a market in which there is a growing shortage of qualified workers, and that works to the advantage of a cheap and under-qualified labour force from the countries of Asia and elsewhere in the East. We must restore the career ladder, and attach importance to diplomas and qualification certificates, not the contrary. Finally, we must abolish flags of convenience on the rust buckets which swarm over and pollute our seas and oceans.
. – I voted for the report by Robert Evans on the recognition of seafarers’ certificates because I believe we need to halt the decline in the number of EU seafarers through measures to protect the freedom of movement of workers in this sector. This proposal aims at simplifying the procedure for recognising seafarers’ certificates.
The proposal would reduce the administrative burden, combat discrimination and promote the mobility of workers in the maritime sector.
Measures such as those proposed therefore have my support.
. – This Commission proposal is designed to simplify the recognition procedure for seafarers’ certificates because a situation has arisen where the recognition of certificates from outside the EU is now simpler than that of certificates from within the EU.
The aim is essentially to bring European rules into line with international agreements, namely the International Maritime Organisation (IMO) Convention on Standards of Training, Certification and Watchkeeping for Seafarers (STCW Convention). In particular, the 1978 Convention laid down specific criteria for the recognition of certificates for masters, officers and radio officers issued by the parties.
I consider it a timely proposal and, of course, I underline the fact that it adopts language proficiency requirements for seafarers – a command of English, which is obviously the international – and provides for mechanisms to prevent fraud in the certification process (Article 5 of the Commission proposal).
Reducing the burden of regulation for workers in this sector in Europe is another positive aspect of this proposal.
Mr President, I will be very brief. I want to give an explanation of vote on behalf of the European Parliamentary Labour Party as to why it abstained on the amended proposal and then voted for the legislative resolution. Our explanation of vote is very simple. We believe that joint deployment plans are important for the effectiveness of the agency's work. That is why we voted for those amendments. Amendment 36 to 43 clarify the rule of the agency in implementing these joint deployment plans and they also give an appropriate role to Regional Advisory Councils.
.  The setting up of a Community institution to ensure a certain level of coordination in the work of national fisheries inspectors is a useful initiative. What is crucial, however, is the scope of the competences of the institution that is set up, and its mandate. I cannot vote in favour of the proposal for a Council regulation establishing a Community Fisheries Control Agency. Control of such matters falls under the jurisdiction of the Member States, both practically and in legal terms, and the proposal for a regulation violates the equilibrium between the institutions. Another aspect of the common fisheries policy is the protection of aquatic resources. The Lisbon strategy states that sustainable development entails paying attention to both the ecological and social factors of this development. By protecting aquatic resources, we also protect the people who make their living from these waters. We should review overly ambitious conservation plans that only allow for short periods for the renewal of fish stocks, as is in the case with the cod stocks in the Eastern Baltic. The period that has been agreed on gives rise to unacceptable social tensions.
. – I congratulate Mrs Attwooll on the important and timely report she has produced on the proposal for a Council regulation establishing a Community Fisheries Control Agency and amending Regulation (EEC) No 2847/93 establishing a control system applicable to the common fisheries policy. I give it my full support, particularly since the proposed changes seek to clarify the role of the agency as a facilitator, particularly in the context of the formulation of joint deployment plans, which involve a pooling by Member States of their control and inspection resources, as well as the nature of the functions performed by the Fisheries Monitoring Centre. The establishment of the agency deserves our full support, since its role will be that of a facilitator of fisheries plans to be drawn up by Member States for the inspection and control of their resources. It will be a support body for the implementation of the new common fisheries policy, which will help to create more uniform and effective control and inspection procedures. For it to function effectively, however, an operational organising structure needs to be set up to act as a facilitator of the whole procedure.
.  Brussels loves agencies. There are agencies for everything, from the European Environment Agency in Copenhagen to the European Food Safety Agency in Parma, via the European Agency for Safety and Health at Work in Bilbao. Now there will also be a Community Fisheries Control Agency, in other words a real European Fisheries Ministry. This FBI of the sea will have the task of coordinating the control and inspection activities of Member States in the fisheries sector. It will be the strong arm of a control system which has been, until now, somewhat modest. Parliament wanted such a control system both in Community waters and in international waters. Multinational inspection teams will therefore be created, at sea and on land. The agency will be able to charter and operate surveillance vessels, which it will place at the disposal of observers. Yet who will those observers be? They will be inspectors from other countries, unfamiliar with national regulations, and this constitutes a refusal to acknowledge each Member State’s own competence. They will therefore be able to inspect, without necessarily finding infringements, without necessarily improving control. Thus, in the territorial waters of sovereign states, it will no longer be a matter of simply reinforcing Community sovereignty but also of strengthening foreign sovereignty.
. Common fisheries policy rules must be implemented effectively and in a uniform way.
Strengthening control was one of the key priorities of the 2002 reform of the common fisheries policy. I therefore welcome this proposal to establish a fisheries control agency. I believe that this agency should be established without delay.
I did have some problems with the text as adopted by the Fisheries Committee. This Parliament from the outset has championed the cause of including fishermen and their legitimate representatives in the decision making process.
In this context Parliament gave a resounding approval to my report on Regional Advisory Councils, or RACs, as they are known.
It should be no surprise to anyone that fishermen will have the greatest interests in this agency. And yet they are being inexplicably excluded from the proceedings.
I believe that there is a vital need for transparency in this issue. I therefore submit that fishermen must be included.
I believe that the overriding consideration is that the agency must operate in strict conformity with Community interests.
I believe that the question of voting rights in this new agency should not be used as a subterfuge to allow the Commission to dominate proceedings.
. – The issue of fisheries is of great importance for Europe as a whole, but above all it is especially important for Portugal, because, in this respect, the interests of our country are not always adequately safeguarded by Community policies. The regulation establishing a Community Fisheries Control Agency therefore deserves particular attention. Although the Member States will retain control over fishing activities, the fact is that the Commission is responsible for the operational coordination of monitoring activities and, above all, has the common interest to protect. We must therefore focus on the way in which this common interest is pursued, without forgetting the need for full compliance with the principle of subsidiarity. The resources needed to achieve that have to be guaranteed, especially in the case of Portugal in view of its vast EEZ.
Lastly, I must admit to having certain reservations, because there is a risk that the establishment of a new Community agency will result in some overlap of functions and duplication of costs.
. – It has been common practice to establish Community agencies whenever the importance and sensitivity of particular topics seem to require the European Union to examine and respond to them more quickly and effectively. I am afraid that the practice will continue and will extend to topics the effective scope of which does not deserve such an investment in terms of human and material resources.
That does not seem to be the case with the Agency proposed here, which may be an asset to the sector if the principles guiding its establishment are taken into account. I must, however, warn against the risk of centralisation and loss of powers by the Member States. I believe they should retain their essential powers in this area without any undue imposition or regulation by the Agency, which should take particular care to comply with the principle of subsidiarity.
To that end, I believe it would have been beneficial if the draft report had unequivocally delimited its competences and the functions of each of its sections.
. UK Conservatives abstained on the vote on the creation of a centralised Fisheries Control Agency in Vigo in Spain for the following reasons: Firstly, the policy of centralising fisheries control is politically part of the integrationist agenda of the European Commission which as Conservatives we oppose. Secondly, we accept that in the event of a Conservative government withdrawing from the CFP and returning fisheries management to local and national control many UK vessels will nevertheless continue to fish in EU waters out with the UK 200 mile limit. In these circumstances, and accepting the fact that the Commission policy to create an EU Fisheries Control Agency in Vigo is a , it will be in British interest to a working relationship with this new body. We therefore felt it was appropriate rather than opposing outright the proposal to abstain in this vote.
Mr President, I would like to explain why I did not support the amendments to paragraph 20. It is important that we look at the idea of banning smoking in public places in the European Parliament. We look to the European Commission to do something, but it is wrong at this stage to start talking about having exclusions for certain areas or little glass cabinets where people can smoke, because somebody has to clean those areas afterwards. Workers have to clean them and I am not sure there is any evidence to show that such areas actually prevent smoke escaping. We should not prejudice the debate at this stage.
Primary responsibility in this area lies with Member States. Member States should conform with legislation, the Commission should help coordinate it and bring forward best practice. Member States cannot escape their responsibilities by passing on to Europe things they are not sure they want to do at home. I am very much against the idea of prejudicing the whole debate by deciding now what we are going to do.
. – The Moderatedelegation in the European Parliament today voted in favour of the Ries report on the European Environment and Health Action Plan 2004–2010. In our opinion, it is wrong, however, of the European Parliament to call on the Commission to take the initiative on issues of lifestyle-related diseases or various measures against smoking. Decisions on these issues fall within the competence of the Member States and should ultimately be taken primarily by individuals and not by politicians.
The Moderate Partyis of the opinion that the EU is an important tool in the pursuit of a better environment, but there are nevertheless limits to its responsibility. The responsibility of the EU should only extend to those environmental issues that are clearly of a cross-border nature. For this reason, it is wrong to call on the Commission to work, on the one hand, on eco-labelling of construction materials and, on the other, on drawing up lists of hazardous places of work and on setting up environmental ambulances.
. – I voted for this report, which denounces the major downgrading in approach and ambition between the Commission’s Environment and Health Strategy and what should be its implementation, the Action Plan. Parliament considers that the Action Plan can at best be seen as a research plan, which does not in itself mitigate the problems of disease caused by environmental factors, at least not in the short term.
Of the examples mentioned, I must highlight the criticism that, of the thirteen actions set out in the Commission's Environment and Health Strategy for 2004-2010, only four are concerned with specific measures and none of them sets any targets, and the fact that there is no mention of the mental and neurological health impact of pollution.
One of the greatest omissions, however, is without doubt the lack of any evaluation of the consequences of current European Union policies, such as the common agricultural policy and the liberalisation policies that promote the privatisation of essential public services, subordinating them to the profit motive, as is happening with water.
Another omission is health in the workplace, particularly regarding hazardous locations and jobs.
. I am supporting this report because of the amendment to Paragraph 6 of the original, discussed in the Committee on the Environment, Public Health and Food Safety. I understand the need to use the 'precautionary principle' to protect consumers from the possible long-term dangers of the phthalate family of chemicals including DEHP, but I represent a factory in Quedgeley, in Gloucestersire, Gambro, which has received the Queen's Award to Industry and has 120 employees. This factory uses DEHP for devices that help control blood clotting. People in such circumstances have to worry about the next 25 minutes rather than the next 25 years. In those circumstances, the exception that allows DEHP and other phthalates to be used 'where such a restriction would have a negative impact on medical treatment' is entirely appropriate. On that basis I will vote for the amended Ries report.
. – The health effects of environmental pollution are of fundamental concern to society, and a broad commitment to this issue is important. Consequently, we have chosen to vote in favour of the report as a whole. We disapprove, however, of its lack of emphasis on the principle of subsidiarity. A European Environment Action Plan should only cover cross-border environmental issues. Unfortunately, this is not the case with the present Action Plan.
We do not believe that the EU should be working on combating ill health caused by tobacco, alcohol, poor diet or lack of exercise (paragraph 17), or that the Commission should be acting to put an end to smoking in enclosed areas (paragraph 20). The areas dealt with in the above paragraphs have an obvious impact on health, but are typical of issues in which the EU does not have competence and to which the principle of subsidiarity is applicable. Nor do we believe that the principle of subsidiarity has been applied in paragraph 28, which emphasises that particular attention should be paid to people living close to sources of pollution.
By way of conclusion, it is very important that the Commission, on the one hand, clarifies what total sums are to be released to fund the Action Plan and, on the other hand, explains whether it believes that a new financial instrument is required to fund it. The costs of the Action Plan must be borne within the limits of the budget.
. As a non-smoker, I am in favour of Amendment 4, which was – partly on my initiative – tabled by the Group of the Alliance of Liberals and Democrats for Europe. This amendment would allow entrepreneurs in the catering industry to set up separate, and adequately ventilated, smoking areas. In this respect, I should like to urge the Commission to leave scope for market-led initiatives to accommodate the problem of (passive) smoking in the catering industry. Thanks to modern ventilation technology, the quality of indoor air can be raised to a level that is even higher than that of the air outdoors. By imposing a statutory smoking ban from the top down, innovative initiatives of this kind are taken out of the market, and will take with them some of the dynamism from the economy. Moreover, entrepreneurs as well as consumers, become restricted in their freedom of choice, so much so that I cannot reconcile this with the ideological principles that I as a Liberal uphold.
A European smoking ban will also have implications for employment in the tourism industry, as smokers are sufficiently well-informed about the dangers of smoking. If there is a European smoking ban, what will the next ban be? Alcohol, or fast food that results in obesity, driving cars, on account of road victims, or even sex, given that most people die in bed?
. – I support the need to implement an action plan to evaluate and promote the environment and health with the focus on children.
The strategy governing this initiative, better known as SCALE – Science, Children, Awareness, Legal instruments, Evaluation – aims at implementing a transversal approach to this subject. This is a matter of increasing concern to Europe’s citizens, above all because of the constant increase in four types of disease: respiratory diseases, asthma and childhood allergies; neurodevelopmental disorders; childhood cancer; and endocrine-disrupting effects.
In view of the situation, I endorse the intention to speed up and improve information exchange and communication procedures so that the actual causal relations between types of pollution and health can be made known more quickly and on a sounder basis.
The rapporteur invokes the precautionary principle to deny the need for absolute scientific proof that a particular product is dangerous before it is withdrawn from the market. While I may even agree with the idea, I would, however, draw attention to the fact that interpretation of this principle by Community courts has been uneven and not always consistent, and it therefore really needs to be clarified.
. – It is a fact that the Mediterranean is of strategic importance to the whole of Europe and that we need to develop a Mediterranean policy based on solidarity in order to act on the multiple shared challenges of peace, stability, terrorism, mutual understanding, the fight against trafficking in people, and the objective of creating a shared area of prosperity.
This must not, however, lead to increasing interference in the political life of individual countries, nor can it justify repressive and militaristic action that may have precisely the opposite effects to those declared, as certain recent experiences have already demonstrated.
The whole Mediterranean area is particularly sensitive and requires very special care, particularly with regard to the need to support peace in the Middle East, taking account of the defence of Palestinian interests and compliance with the corresponding UN resolutions.
That is why I distance myself from certain aspects of this resolution, which Parliament has adopted.
. – It is the responsibility of the Member States to carry out control and inspection measures to implement the common fisheries policy (CFP) in their respective exclusive economic zones.
I am sceptical about the added value provided by the creation of a Community Fisheries Control Agency and believe that centralisation at that level conflicts with the Member States’ competences. Indeed, it cannot be an accident that this regulation is appearing before the results of a feasibility study on the agency have been published.
I therefore voted against the report.
My position does not invalidate my belief that it is important to strengthen coordination among Member States in the area of control activities in order to ensure more uniform application of the CFP and to combat illegal fishing, and that we should increase the Community budget contribution to the investments that are needed to guarantee such control activities.
Without prejudice to questions of principle, I have to say that I disagree with the representativeness of the Administrative Board, its and the excessive influence that the Commission holds in it, particularly in the voting arrangements. I also believe that, under the principle of co-management, the participation of the various representatives of the fisheries sector should be guaranteed.
. – Europe must not ignore the lessons of history if it is to gain a clear understanding of its sphere and range of action. It should not only realise that the ‘middle sea’ has always united more than it has separated, but it must also have the pragmatic desire to revitalise it as a major artery for political, commercial and cultural exchange.
While pointing out the aims and objectives that we have in common, I do not ignore the specific problems that affect a large part of the Mediterranean’s southern rim. I believe, however, that those problems should not merely be a cause of concern for their own peoples and leaders but, on the contrary, they need to be addressed through a programme coordinated and structured in conjunction with the European Union, within the neighbourhood policy that the EU is advocating.
In my view, some very positive measures have been adopted to that end, including the conversion of the Euro-Mediterranean Parliamentary Forum into the Euro-Mediterranean Parliamentary Assembly – an affirmation of a parliamentary political component which will make the interregional dialogue a permanent, institutional feature – and the declaration of 2005 as the ‘Year of the Mediterranean’ by the Euro-Mediterranean Ministers of Foreign Affairs.
The next item is the continuation of the debate on the Council and the Commission statements on the 61st Session of the UN Commission on Human Rights (Geneva, 14 March – 25 April 2005).
Mr President, I too am grateful to the Council and Commission for being back here promptly for this debate which has overrun. I only have enough speaking time to raise two issues. The first is that of Colombia.
Human rights organisations and the UN Secretary-General's Special Representative on Human Rights defenders have expressed regret at the EU position on Colombia taken at the recent donors' meeting at Cartagena. The EU has a special responsibility in negotiating on the Chair's Statement, and I hope the Council will confirm today that it will postpone producing a draft text until the Office of the High Commissioner for Human Rights has produced recommendations for this year. I hope that we in the EU will back those recommendations in full.
Second, last year's deferral for further consideration of the draft UN norms on the responsibilities of transnational corporations must genuinely lead to action this year which will ensure that companies observe human rights obligations. In this year, the 20th anniversary of the Bhopal disaster, minimum standards for companies are required which will reduce the number of victims of abuse across the world in future years.
Mr President, Mr President-in-Office of the Council, Commissioner, we all agree that human rights are universal and indivisible and that they are also a measure of the quality of international relations. That is why the European Union is committed to ensuring that respect for human rights is given the necessary priority, whether this is in the context of relations with China, Russia, Syria, Iran or North Korea, a list that is, of course, by no means exhaustive.
One of the problems in this debate is that definitions are sometimes blurred and can be manipulated for ideological reasons. As regards the European Parliament's human rights resolution, it must not become a back door for a general liberalisation of abortion under the pretext of reproductive health; here, the protection of human life and dignity is at stake.
I would like to focus on just one case which is especially important as it concerns a country with which accession negotiations are scheduled to begin, namely Turkey. However, this is not the main reason why I am raising this particular case. Nor is it because it involves an Austrian citizen who was arrested and whose release may – thanks to the intervention of the Austrian authorities – be imminent. The fact is that it could just as easily have been a citizen of another country.
What worries me, firstly, is that in Turkey, even today, the mere allegation of membership of a terrorist organisation is enough for an arrest warrant to be issued, even if the individual concerned has not committed any criminal act. Secondly, I am also very concerned that arrest warrants issued by the State Security Court are still being executed, even though Turkey claims to fulfil the Copenhagen political criterion. We all know that arrest warrants issued by this Court violate Article 6 of the European Convention on Human Rights. If this case is symptomatic of legal practice in Turkey, neither the Commission nor the Council should proceed to the agenda.
.  Mr President, first of all I apologise for being a few minutes late.
On the subject of human rights, I believe that the views emphasised by the various speakers here in Parliament are to a large extent shared by the Council. I would simply like to consider a few points and try to comment on them.
I think we all agree that the United Nations Commission on Human Rights is not perfect, and that there are many criticisms that can be levelled at it. Nevertheless, it has to be said that in the final analysis it is the only multilateral forum where human rights can be discussed on a truly worldwide scale, even if difficulties sometimes arise. It is obvious, then, that the European Union should apply itself to improving the way in which the UN Commission operates. We should play an active role in reforming its operation, and I believe that this is an extremely important point, in the context of the reform of the United Nations and of the multilateral system in general. We are also aware that the handling of human rights issues in various countries sometimes forms part of a long-drawn process. It is not possible to obtain rapid results, and that is why we need diversified approaches, working on different aspects.
I shall mention three examples, which have been commented on in detail in this House. Firstly, there is Iran. Of course, we could have a policy of confrontation with Iran over human rights issues, but the outcome of such a policy is still extremely uncertain. However, in the general negotiating process – and heaven knows we are discussing highly sensitive and important issues with Iran – human rights have not been left out of the equation. On the contrary, they occupy an important place.
Last week I had the opportunity to meet Iran’s Minister for Foreign Affairs, and we talked about human rights in a very specific way. We clearly called for the reactivation of the group discussing human rights in Iran, and for the resumption of the dialogue with Iran on human rights in the context of the general relations which we wish to establish with that country.
I have some hopes that Iran will agree to reactivate that group. For example, Iran has tried to obtain, in exchange, an assurance that there will not be any initiatives within the ECHR. I do not believe that we can agree to that request: a deal is not possible. However, what is important is that we have a dialogue with a country like Iran.
China was also mentioned. I believe that the human rights dialogue with China is an extremely important aspect of our relations with that country. As recently as this very afternoon, a meeting with China took place in Luxembourg on the subject of human rights.
We know that we are not going to modify, change or overthrow the Chinese system from one day to the next. We have a long job ahead of us, but if we look for a moment at the situation in other parts of the world, we can see that this relentless, gradual but constant work on human rights can prove successful and produce results, and there are plenty of examples to demonstrate this.
The final example I should like to mention is Zimbabwe. It is a very sad and tragic story, and it is not the only one in Africa – there are others. However, in the case of Zimbabwe we have imposed sanctions which I would not describe as too lax, as someone did just now. These are real sanctions. We have even gone so far as to cancel an EU-Africa summit because of Zimbabwe, since we did not want the President of Zimbabwe to take part in that meeting. We do not, therefore, have a weak and accommodating attitude towards that country.
We have made Zimbabwe the subject of strict observation as regards the elections which are due to be held there. I do not think that we really have much hope that those elections will follow proper democratic procedures. We shall therefore have to decide how we are going to continue our relations with this important country, and there are other countries in Africa which would be worth mentioning in this context.
Belarus has also been mentioned. We have imposed sanctions on Belarus, a country which has to some extent isolated itself. The question remains of whether, where human rights are concerned, we should isolate a country or seek to keep a minimum of dialogue open, especially in order to help those who are the first victims of restrictions on freedoms and human rights.
To conclude, I believe that Europe is making real, constant, active, but also diversified progress in the area of human rights, and we are not making this area a secondary priority as some people have said. I believe that we want to play an important role and adopt a more global approach towards human rights. Certain more specific rights have been mentioned, particularly in connection with multinational companies. That is why I believe that we should have a more innovative, yet multilateralist, conception of human rights. I believe that Europe should show the way, working with others of course, but we must do so in order to achieve progress in this cause.
. Mr President, ladies and gentlemen, I agree that human rights really do – and should – play a very important role, not only on the occasion of the sixty-first session, but also, of course, in general. What is more, ladies and gentlemen, this is true at every summit or meeting which we hold with various countries. Thus, on the occasion of the meeting with China in December last, we spoke a great deal about the human rights issue, and we are hopeful that China will ratify the international pact on civil and political rights.
I believe that it is also very important that these issues should always be on the agenda at our bilateral meetings too. As Mr Schmit has already said, this does in fact happen. The same is true of our new neighbourhood policy, about which President Yushchenko expressed a certain reticence today. I have to tell you that I do not agree, and I said as much to him in Ukraine. Although the neighbourhood policy we have designed is a gradual policy, it is also a policy which can bring countries together. Ukraine is much closer to the European Union in the area of human rights and also in many other areas.
I am grateful to the Members of the European Parliament for the interest that they have shown. I am also delighted to hear that a delegation of MEPs will be going to Geneva for the meeting of the UN Commission on Human Rights next month, with the aim of facilitating various contacts.
The position expressed by Mrs Flautre, to the effect that our dialogue with a country is not incompatible with action within the United Nations, is a position entirely shared by the Commission and the Council. This is why we have always clearly said that we would oppose any motions seeking to prevent a vote on any resolution, and have in fact done so. This is the case with China. The no motion vote forms part of the procedures of the Commission on Human Rights, but sometimes, unfortunately, it prevents us from working together.
I wish to continue in English. I have listened with great interest to the comments about the situation of women, journalists and others in several countries. It is very important that the Commission is active on human rights issues.
Let me say that the issue of human rights at the United Nations was also mentioned in the debate today. We must look at the new ideas proposed by the different experts to the UN Panel. There are some very interesting ideas. One concerns the universalisation of membership of the UN Commission on Human Rights or, in the longer term, even the creation of a fully-fledged human rights council. This is a very interesting idea and I feel we should support it.
The Commission is contributing to the internal reflection on all these issues. It is still rather early in the process, as we are waiting for the report by the Secretary-General, Mr Kofi Annan, which will be submitted sometime around March. However, I am convinced that the creation of a new human rights council would reinforce the credibility of the UN as regards human rights.
However, we must ensure that any UN reform process promotes respect for human rights, the promotion of humanitarian law, the rule of law and democracy, all of which are at the core of our peace-building response of the United Nations. If we think of Iraq, we know that this is important.
Finally, it is important that we improve the efficiency of the whole human rights machinery. The first speaker in the debate today, Mr Ribeiro e Castro, mentioned the broad scope of threats we face - for example, terrorism, organised international crime, trafficking, etc. I want to tell him that he is absolutely right that we must tackle these threats. He has our full support.
I see these threats and the countermeasures to tackle them as a part of the human security concept. This is a comprehensive concept of understanding of individual security, where, importantly, there are hard and soft threats. The idea of freedom from need and freedom from fear are also important and both have to be eliminated.
I have received one motion for a resolution to wind up the debate, tabled pursuant to Rule 103(2) of the Rules of Procedure(1).
The debate is closed.
The vote will take place tomorrow at 12 noon.
The European Parliament must say a clear ‘no’ to the export of arms to China. I wonder whether a higher turnover for a few European arms manufacturers should mean that Europe has to give up its values and its ambitions to uphold human rights effectively in the world. I believe that the Council of Ministers will take Parliament’s stance to heart, and that it will abandon its pragmatic approach. I would warn that Europe will otherwise lose its capacity to bring about positive developments in Asia and Africa. What political tools will remain to Europe for the enforcement of human rights and social, ecological and trading standards? Independent organisations have given evidence of the murder, persecution and abduction of ideological opponents in China. This affects not only Falun Gong, but also Christians, Buddhists and others.
What credit will be due to an EU which breaks embargos, even though the reasons for which they were imposed are still valid? The Union has still not carried out its own investigations into changes in access to human rights in China. Is it also blind to the obvious infringement of rules on international trade and intellectual property?
What we are talking about here is also a safety hazard, after all; I can say this on the basis of my own experiences in the Czech Republic a couple of years ago. Journalists revealed how arms were being exported to Congo, on which Europe had imposed an embargo. This was due to a failure of politicians, who facilitated sales through the unreliable Zimbabwe, with the latter being happy to accept falsified end-user certificates. We should remember that countries in which public control is not working - ...
The next item is the Council and Commission statement on the elections in Moldova.
.  Mr President, on behalf of the Presidency, I am very grateful to Parliament for the great attention that you are paying to the forthcoming elections in Moldova. The Presidency is constantly and closely following developments in the political situation in that country, and in particular the preparation and conduct of the elections on 6 March. The parliamentary elections in Moldova will also be observed by the OSCE. The Moldovan Government invited international observers a long time in advance, and I hope that Members of the European Parliament will also take part in this observation mission.
As a future neighbouring country to the European Union, Moldova is of great importance to us. You will not be unaware of the fact that the electoral process is giving rise to certain concerns, particularly as regards the position of the media and the way the opposition is treated. The European Union examined all these issues with the Moldovan Government last autumn, during the visit of the Troika. We clearly reaffirmed that democratic practices must be respected and that the elections must be free and fair.
More recently, on the subject of the elections, the European Union issued a declaration, the principal elements of which are as follows. The European Union reminded Moldova that its relations with the EU would depend on its commitment to common values. This morning there has been a lot of talk about values and democracy in the Mediterranean context, and President Yushchenko has to some extent given us a master class in democracy and values. It is therefore important that Moldova should rejoin Europe in this area too.
The European Union has appealed to the Moldovan authorities to ensure that these elections take place in an open and fair climate, that the media coverage of the election campaign is pluralist and impartial, and that the State administration remains neutral towards all candidates and their supporters. The Union has also asked the authorities to ensure that the votes of expatriates are treated properly and impartially. Finally, the Union has appealed to the Moldovan Government to take into account the concerns raised by the OSCE’s fact-finding mission and to implement the joint recommendations established by the OSCE and the Venice Commission in 2004.
Last but not least, the issue was examined at the meeting of the EU-Moldova Cooperation Council held on 22 February in Brussels. Democratic reforms and the holding of free and fair elections are also important components of the EU-Moldova Action Plan adopted by the Cooperation Council in the context of the European neighbourhood policy. The action plan also refers to the subject of human rights in the context of our neighbourhood policy, a fact which was emphasised by Mrs Ferrero-Waldner.
I can assure you, Mr President, that the Presidency will be closely following the electoral process in Moldova, which is an important step in the European future of that country, which is now faced with the choice of demonstrating that it is ready, one day, to rejoin the family of Europe.
. Mr President, yesterday we had a EU Cooperation Council in which the new neighbourhood policy and the action plan for Moldova was adopted. We also had an excellent frank and open dialogue in which I personally participated. As my colleague pointed out, we clearly said that if Moldova really wants to get closer to the European Union then it is very important for it to also demonstrate that interest. I think that the elections which are to be held very soon, on 6 March, will be an excellent moment to show what is really going on.
Moldova really has to promote respect for human rights. It has to promote and empower civil society, it has to strengthen the independence of the media, and it has to ensure better follow-up of the Council of Europe's recommendations. I said all of that to them personally. We all agree that a vibrant democracy, a respect for the rule of law, an independent judiciary and a free and independent media are necessary if it wants to promote the stability and prosperity of the country.
Since independence in 1991, Moldova has had a rather good record of free and fair elections. The Organisation for Security and Cooperation in Europe and ODIHR, the Office for Democratic Institutions and Human Rights, confirmed in its report on Moldova that the last two parliamentary elections did indeed meet international standards.
To Moldova's credit very few elections in the newly independent states had been assessed in such a positive way. However, the OSCE's assessment of local elections since 2001 have reported that, unfortunately, the situation has deteriorated. The organisation noted shortcomings in the context of local government elections held in May and June 2003, including abuse of administrative resources, heavy bias of state media in favour of the incumbents and the arrest of prominent candidates. Reports on the October 2002 elections for the Governor of Gagauzia, an Autonomous Territorial Unit, also noted similar shortcomings.
In the run-up to the 2005 parliamentarian elections we are concerned that one of the joint recommendations, made by the OECE and Council of Europe Venice Commission, for improvements to the election legislation and administration have not really been completely implemented. Other reasons for concern include also the apparent lack of confidence in the central election commission, problems with the accuracy of voter registers, reported abuse of the administrative resources by the authorities, control by the ruling party and government of the public media, and pressure on the private media. In addition, up to one fourth of Moldova's population might not be able to cast their votes. This includes Moldovan citizens living abroad, or in Transnistria.
Yesterday we heard from the government that there had also been some disturbances in the electoral process coming from outside the country. That is how they described it and I think we have to ensure that we observe these elections very carefully. As a result, the Commission has given funding for 25 specially named commissioners for this election observation, going into the OSCE/ODIHR mission. It is important to know that this will not be an easy task and we should remain very vigilant.
I also welcome the visit to Moldova in January of the Secretary-General of the Council of Europe, Mr Terry Davis, and the launch of the OSCE's election observation mission. I shall take this opportunity to reaffirm our support for the very good work of this Council of Europe and OSCE support team.
We are in regular contact with our mission and, as I said, we are contributing EUR 50 000. This was mentioned again yesterday. I think the Moldovan delegation that wants to move towards Europe has shown great interest in trying to comply with the standards, but there is also some concern about the influences that might come from outside. Again, I hope that Parliament, together with the Commission, follows events very closely as it may prove crucial to do so.
. – Mr President, it is to be welcomed that the European Parliament is examining issues relating to Moldova today, because Moldova is a small country that is somewhat overlooked by Europe. It is a country with a rich history, and a country where there have been clashes between ethnic and national interests, as well as cultural, religious, economic and political differences. Moldova is the point at which East meets West and Christianity meets Islam, and the point at which the interests of different rulers and powers have intersected throughout history. Moldova’s situation today is also difficult and complex. We must remember that this is a country that, following the collapse of the USSR, experienced a tragic war in the Transnistria area. This conflict has still not been finally resolved.
Moldova is currently struggling with many economic and social problems. This sensitive region needs stability for the good of our entire continent. Stability can only be safeguarded by full democracy, the rule of law and respect for human and civil rights. Democracy cannot be imposed, it can only be supported, and this is our responsibility to Moldova today.
The elections on 6 March 2005 will be an important test of the extent to which the democratisation process has progressed, and of the extent to which the common good will prevail over individual interests. These elections will determine whether Moldova’s key economic, educational, and social problems will be successfully resolved. These elections may open a new phase of development, and thus also give rise to the implementation of the strategy adopted last year for future membership in the European Union. The elections will also set new challenges for the Council, the Commission and the European Parliament.
.  Mr President, judging from the Council and the Commission, the Commissioner and the President-in-Office of the Council, it is clear that all of us – by which I mean the three institutions – have to give Moldova, the Moldovan Government, a joint signal in the run-up to the elections of 6 March, and that is also the very objective of today’s debate and of the resolution which we in this House will undoubtedly be adopting by a large majority tomorrow.
Next Sunday, the Moldovan people will be able to have their say about the composition of a new parliament, and that is, of course, an important day for that country, for those elections will also result in a new national government. I personally think that the poor shape Moldova itself is in will set the tone for the election campaign, because that country’s development over the past year does not really instil hope. It has now become Europe’s poorest country.
To us, I think that there are two other issues of key importance. Firstly, there is the issue of Transnistria and the quest for a solution to the unacceptable situation in that part of Moldova. I think that only a government with democratic legitimacy will have the authority to facilitate, and get involved in, new initiatives. There is now room for this.
This morning, President Yushchenko made a clear statement about the new Ukrainian Government’s willingness to help find a solution, and this is where Ukraine’s help is absolutely necessary. What I think matters, though, is that the elections should result in a government possessing the authority to help find solutions. In addition, as the Commissioner has already pointed out, that country’s future orientation is an important topic, and by and large, the parties seem to be agreed on the need for it to draw closer to Europe and to the European Union. Needless to say, we would warmly welcome a new government in Chisinău setting course for Europe, and the action plan agreed upon with Moldova in the framework of the neighbourhood policy offers the concrete framework for this.
Cooperation and political relations with the European Union cannot be improved, however, unless the Moldovan Government’s mandate is based on an entirely democratic expression of the popular will; if not, it will be difficult to have dealings with that country in the years ahead. A government that has been legitimised by the population is the EU’s first contact and when that government opts for a credible European course, it can count on the EU’s support. When, however, the elections fail to meet democratic standards, that casts a shadow over future cooperation. A democratic and credible regime and leadership are a for European involvement.
That is why we urge the present government to make every effort to ensure that the elections and the campaigns be conducted fairly and openly, and that is why balanced access to the media must be guaranteed across the political divide. For the rest, I would concur with what the Commissioner said in this respect, and we also greatly appreciate the Commission’s commitment to those elections.
.  Commissioner, Luxembourg Presidency, ladies and gentlemen, Moldova is the EU's least developed neighbour, and in addition to serious underdevelopment it also suffers from a number of other problems and serious burdens. In addition to being the least developed country in Europe, Moldova does not have control over the whole of its own territory. Its railway system is broken in two. Foreign military units are deployed on its territory against its will. Everything can be found there, including the worst forms of international crime and trafficking in weapons, drugs and human beings.
The country has serious problems, but its people know how to live and survive in desperate economic circumstances as this is what they have to do. More than half the population is forced to survive on two dollars a day, and a fifth live on one dollar a day. If this is not a miracle, then there is no such thing as a miracle. For them there truly can be none. We must be, and are, in solidarity with them.
We all nurture hope in the expectation of democratic and economic changes. There will be elections in Moldova on 6 March, the results of which could increase our mutual cooperation and bring Moldova closer to the European Union. Romania is becoming a member of the European Union, there have been great changes in Ukraine, and we hope that they will also succeed in their wishes and that the wheels of development and democracy will begin to turn faster in Moldova.
I wish that the Ukrainian president had used his speech today to encourage our friends in Moldova, because the Ukrainian example has demonstrated that outside interference does not help and cannot stop history. We wish them success as well as new and better opportunities to make progress, and we look forward to working with them after the elections.
.  Mr President, Commissioner, Mr President-in-Office of the Council, the Republic of Moldova is a country which is often forgotten about in Europe. It is a country rarely mentioned in lists of examples or in key speeches, yet its fate is closely bound up with the European Union. Only when the Transnistria conflict is resolved and Moldova can genuinely protect its own borders once more will it have the chance to develop economically. We know that Moldova is the poorest country in Europe and that its young people are leaving in droves.
That is why the resolution of this conflict is also important for us, and democratic elections are essential for this process. Democracy-building and successful economic development in Moldova will increase the European Union's security as well. I am pleased, therefore, that the Commission, the Council and Mr Solana have also finally understood – and I emphasise the word 'finally' – that a solution to the Transnistria conflict is a key security issue for Europe and that we must do all we can to move this process forward.
Nonetheless, and I emphasise this point again too, democratic development in Moldova is the responsibility of its parties, government and administration. It is they who must now ensure that the elections are free and fair and take place without ballot-rigging, so that a government can be founded on trust and become a significant interlocutor for the EU. That is the signal which will set the Republic of Moldova on course towards the European Union.
I agree with most of what has been said by previous speakers. I too share their concerns with regard to the need for a calming of the situation in Moldova, and for closer cooperation with this European country. The Commissioner has mentioned several problems relating to the elections. We discussed these problems yesterday when preparing our resolution, and I believe that the motion before the House is an acceptable compromise.
As regards the problem of the media, I have information from sources provided by the Parliamentary Assembly of the Council of Europe that there has nonetheless been a shift. Roughly half of broadcasting time in the state-owned media is allocated to the opposition and half to the ruling parties, with this rising to one to twenty in favour of the opposition in the private media.
It also seems that the problems relating to voting by students have been resolved, since they will be able to vote both at their places of residence and at their places of study. There has also been a shift with regard to identification documents, as extensions have been granted both for passports from the Soviet era and for those about to expire.
In conclusion, it seems to me that progress has been made, and that there are no obstacles that could prevent the elections taking place democratically and transparently. It will, however, be up to us to monitor this.
Mr President, ladies and gentlemen, in one year, nine months and eight days’ time Moldova’s neighbour, Romania, will become a member of the European Union. When discussing the political situation in Moldova, we should therefore remember that we are talking about democracy or the lack thereof in a country that will soon be a neighbour of the Union. If it is said when discussing Iraq and Iran that they will be neighbours of the European Union following Turkey’s entry into the Union in around 20 years, we should take an even greater interest in the Union’s present neighbours, such as Ukraine and Belarus, or Moldova, which will be our neighbour in the near future.
The elections that will take place in Moldova in 11 days will not be entirely credible if there continues to be no fair election campaign preceding them. At present there is no such campaign, and no sign of there being one. Yet elections without campaigns are like a fish out of water, and we must therefore judge the Moldovan authorities not only on whether they observe procedures on the day of the elections, but also on whether they ensure that a normal campaign takes place. At the same time, we should not forget that the elections in this country have an international context, whether we like it or not.
Mr President, Moldova is a small landlocked country, the poorest in Europe, whose importance to the EU will rise as our frontiers will border it by 2007. It is also the location of a frozen conflict in its breakaway territory of Transnistria, under Russian military protection since 1991, following a bloody secessionist conflict. This territory is a haven for gansterism, smuggling and money laundering and corrupts the local authorities around the Odessa oblast in Ukraine.
President Voronin, whom I met a year ago, in spite of being a Communist and ethnically Russian, is committed to EU and NATO approximation for his country after a row with President Putin, who failed to withdraw Russian troops by 2002 from Transnistria, as agreed. I have no doubt that the parliamentary elections on 6 March, although far from perfect in terms of media bias in the run-up and the monopoly of administrative resources, will not be subject to the kind of fraud seen under Prime Minister Yanukovych in neighbouring Ukraine, which sparked off the famous Orange Revolution. The European Parliament, the parliamentary assemblies of the Council of Europe and NATO, as well as OSCE/ODIHR presence in Moldova, with Romanian and Ukrainian help, will prevent such a scenario.
The new parliament must help Romania, Ukraine, Russia, the USA and the EU get together with the Moldovan Government to solve the Transnistria problem. Reassurances of strong safeguards for Slav minorities must be given, probably along with a form of devolved government to the territory, which, after all, has never been part of historic Bessarabia or been Romanian speaking and which Stalin annexed cruelly to create Moldova 60 years ago.
I personally would start by advocating tightening of the sanctions against Tiraspol by asking President Yushchenko of Ukraine, who was here this morning, to further demonstrate his independence from Moscow by preventing Mr Smirnov and his 16 cronies from travelling to Ukraine as the EU has already done with the visa ban. I would also ask the Council to bring in a policy to prevent any aircraft landing in EU territory having taken off from Tiraspol military airport, thus ensuring they all fly out of Chisinau, where they can be openly inspected for smuggling, including arms trafficking.
– Ladies and gentlemen, since the Orange Revolution, the European Parliament has been paying more and more attention to its neighbours in the east. Today’s resolution confirms that the bold decision, made on 13 January, to offer EU membership to Ukraine was not made hastily.
The Moldova resolution is well balanced. We both confirm our support and indicate our understanding of complex situation in the region. Moldova’s territorial integrity has been breached: contrary to the wishes of the democratically elected government, foreign troops – the Russian army – are stationed there. By the way, it is ironic that today, 23 February, is the day that the Soviet Union’s vassal states, Estonia and Moldova included, were for decades required to celebrate as Soviet Army and Navy Day.
The European Union is ready to support the Moldovans, both in the process of European integration and in the restoration of their territorial integrity. The European Union, within the framework of the European Securityand Defence Policy – ESDP – must also be prepared to support border control between the Moldovan separatist region of Transnistria and Ukraine. Today’s speech in Parliament by the Ukrainian President Viktor Yushchenko gives us cause to believe that Ukraine considers the solution of the Transnistria problem to be a serious issue.
The democracy of the Moldovan elections does not just depend on how the votes are counted. The elections are not democratic unless all political parties have fair and equal access to the media during the election campaign. I am referring here to Teleradio Moldova airtime. At the same time, opportunities for election advertising, both on the streets and in the media, must be made available. This is the minimum; without this, we cannot declare the elections on 6 March to be democratic.
The European Union must be prepared to treat Moldova on equal terms with Ukraine. I do not see any reasons why the European Parliament should not support Moldova’s European Union membership prospects during the democratic and economic reform processes. The first Copenhagen criterion – democracy – is, of course, a prerequisite for Europe’s support and cooperation, but the other two – a free market economy and the rule of law – are equally essential for Moldova. A clear position regarding these issues is necessary if we are to be honest with ourselves, with Europe, and with the Moldovans.
Mr President, Commissioner, Mr Schmit, the President of Ukraine has summed it up very aptly today. The principle that his country associates with Europe is democracy – and the democrats in the Republic of Moldova are looking to us as well. What they want from us is not only a commitment to them as Europeans, but also a clear signal over and above the neighbourhood strategy. That is why I believe that – especially in the light of events in its neighbour, Ukraine – we must offer Moldova a clearer perspective.
With the Thessaloniki strategy, the EU mapped out a course for the countries of the Western Balkans. What about the countries that are only now shrugging off the shackles of the past? Ukraine has set a precedent. It is to be hoped that the Republic of Moldova will follow suit on 6 March, and even Belarus will in future have no option but to embark on the path towards democracy. What we need now is a Thessaloniki strategy for these three countries. It is an anachronism that the Republic of Moldova is the only country in the Stability Pact for South Eastern Europe to have no prospect of accession to the European Union. It would be splendid if, very soon, this House could welcome a democratically elected President from the Republic of Moldova who is genuinely committed to democratic politics. At the moment, that is not the case, as I saw for myself during my visit to Chisinau ten days ago.
If, though, there is to be a European Republic of Moldova, the election on 6 March must be democratic. We appeal to our European friends in the Republic of Moldova to go and vote, to vote for democracy, and to make the Republic of Moldova freer, more democratic and more European so that this House can very soon bid their country welcome.
– Mr President, the predominantly Romanian-speaking area that used to be referred to as Bessarabia, and is currently known as Moldova, alternated between being Romanian and Russian. It would never have existed as a state had it not been for the pact between Stalin and Hitler that redrew the Soviet Union’s western borders on the eve of the Second World War. Both in the Romanian-speaking sector to the west of the Dniestr and in the Slavic sector to the east, there is shared nostalgia for the kind of society that existed in the days of the Soviet Union. All those circumstances are not the ideal foundation for democracy, tolerance, transparency and pluriformity. They can result in the different peoples seeking a regime whose authoritarianism is directed against those perceived as being opponents. One cannot therefore exclude the possibility the elections being as flawed as were last year’s in Ukraine and Belarus. That is why it is important for us now to express our desire that Europe’s poorest country should have normal parliamentarian democracy, with equal rights and opportunities for all parties taking part in the elections on 6 March.
–Thank you Mr President. As we know, on 6 March Parliamentary elections will take place in Moldova, which I hope to be able to observe as a member of the European Parliament's delegation of election observers. However, today I would also like to express my concern about the pre-election situation in Moldova. The situation in Moldova is complicated above all because to this day the Transnistria problem remains unresolved. Neither the international community nor even the European Union have yet been able to persuade Russia to keep its 1999 Istanbul Commitments and withdraw its army from Transnistria. Transnistria has become a region involved in money laundering, and the manufacturing and illegal export of arms. This in turn, either directly or indirectly, serves organised crime and international terrorism. Today, Commissioner Ferrero-Waldner expressed concern about the environment of the forthcoming elections, about the influence which some have been trying to exert from outside for some time. Yesterday Moldova's Prime Minister Tarlev spoke about this at a press conference in Brussels and today the world's news agencies are speaking about it. In conclusion I would like to express the hope, that the European Union and international community will not be impotent and that the European Union will not only observe the elections and monitor the situation, but will take concrete steps to help Moldova's democratic forces and will not allow the situation in that country to become unstable. Thank you.
– Mr President, ladies and gentlemen, unlike certain fellow Members, I think that Parliament is welcoming and feels close to the Moldovan people and in particular to their efforts to put in place a complete democratic system and achieve greater civil progress. We are united by strong ties and by common interests and we wish to pursue the cooperation already underway in the framework of the neighbourhood programme.
We are taking note of what happens, of the contradictions and the delays, but also of the positive action carried out by political and social bodies, institutions and associations, in particular secular and Catholic associations, which are fighting to defend the inviolable rights of children and to combat the trafficking of girls forced into prostitution.
There is a two-fold issue that we must address: human rights and political rights. From this point of view, the forthcoming elections on 6 March are an important occasion and it is right to call for them to take place with the greatest transparency to ensure the fullest participation possible. I believe it is right and proper also to call on the governments and the States where large numbers of Moldovan citizens live, including Italy, to provide the practical means for thousands of Moldovan immigrants to fully exercise their right to vote.
– Mr President, the peoples do not need instructions or recommendations and, more to the point, they are not under surveillance to ensure they choose the governments they want. It is unacceptable for the European Union and the European Parliament to intervene repeatedly in the internal affairs of other countries.
In the case of Moldova, hypocrisy about the democratic process really does exceed all limits. If anything has to be denounced, it is the open intervention of the United States of America with funding of USD 1.7 million for the organisation, which supports the so-called opposition to the present government. This is the big problem of foreign intervention in the internal affairs of Moldova. The stand of the United States of America, which acknowledges precisely this intervention, is provocative. They protested through its embassy, accusing the government of Moldova, and this protest was of course also signed by the embassies of large European countries. None of the motions tabled has the courage to refer to this problem. You are not interested in democracy or genuine democratic elections. You want to subjugate Moldova.
Finally, today is 23 February, the anniversary of the foundation of the Red Army and honour should be paid to the millions of Red Army soldiers and officers killed during the Second World War in order to crush fascism.
.  Mr President, I think this debate has shown that Moldova is not the forgotten country of Europe. It has shown that we are interested in this country which, in spite of everything, is a little behind compared with general development in Europe, in other words development towards greater democracy and also development towards economic and social reform, the fight against corruption and the fight against trafficking in human beings, all subjects which are very important in this context.
I believe that the lesson which we can draw from this debate, and on which Parliament, the Council and the Commission all agree, is, as someone has already said, to send a strong signal to Moldova, to the effect that it must not miss a historical opportunity in the wake of the events in Ukraine. I believe that this message should be transmitted clearly and firmly to the Moldovan authorities, not only with the elections in mind, but after the elections too. Mrs Ferrero-Waldner has spoken about the European neighbourhood policy. By means of that policy, by means of our action plan, we must put pressure on the Moldovan authorities, the authorities currently in power but also those who will be in power tomorrow, so as to ensure that these reforms really are carried out and that they really do have some substance to them.
. Mr President, Transnistria has been an issue in the debate here today, and is an issue on the ground. We talked about it at length yesterday. As Austrian Foreign Minister and OSCE Chairperson-in-office in 2000 I tried hard to find a solution to the Transnistrian problem. At the time there was a . Prime Minister Primakov had been nominated by Russia and there was a chance to get somewhere. However, immediately afterwards, this question unfortunately erupted again and no solution has been found.
Therefore, I am very happy about the Secretary-General's new special representative, because it is very important to go further. This was said yesterday. We must do everything we can via our action plan, but we must also find a solution to this very difficult problem.
I will be going to Moldova shortly after the election, as soon as a new government has been formed. I said this yesterday at our meeting and I can also officially announce today that the Commission will open a new delegation there. If we want a new neighbourhood policy, then the time is now. It is important and I hope that I can combine my visit with the opening of such a delegation.
Moldova is the poorest country in Europe today. But let us not to go too far. Let us act. Rhetoric and vision are necessary, but it is even more necessary to look at the complexity of the situation. I know the country because I went there many times in my former capacities.
Many things need to be done. The action plan is appropriate to that. Please look at the action plan. I have heard that some people want to go beyond the action plan, but this is not the time for that. It is now the time for the neighbourhood policy to bring these countries closer to the European Union. However, it is a question of give and take. These countries also have to accept the helping hand we are stretching out to them.
At the end of the debate, I have received seven motions for resolutions pursuant to Rule 103(2) of the Rules of Procedure(1). The debate is closed.
The vote will take place on Thursday at 12 noon.
The next item is the joint debate on:
– oral question (B6-0005/2005) by Enrique Barón Crespo, on behalf of the Committee on International Trade, and Luisa Morgantini, on behalf of the Committee on Development, to the Council, and
– oral question (B6-0006/2005) by Enrique Barón Crespo, on behalf of the Committee on International Trade, and Luisa Morgantini, on behalf of the Committee on Development, to the Commission, on: Action against Hunger and Poverty
– Mr President, Commissioner, Mr President-in-Office of the Council, ladies and gentlemen, at last year’s General Assembly of the United Nations, President Lula launched an initiative that received the immediate support of President Chirac, President Lagos and Prime Minster Zapatero. This led to the Declaration on Action against Hunger and Poverty on 20 September, signed by 111 governments, including the governments of all the Member States. This initiative updates and relaunches the Millennium Development Goals set by the United Nations in 2000.
In addition, the last paragraph of Article 3 of the Constitution for Europe that is currently undergoing the ratification process proclaims the European Union’s adherence to international law and to the United Nations and its Charter. There is also a clear commitment to the Millennium Agenda and a proclamation of the principle of free and fair trade.
This all calls for renewed and greater effort, not only by the Member States, but also by the Union as a whole. This is the right time for us to be informed of the views held by the Commission and the Council on important matters of current concern, such as the situation in Africa or climate change. It is also the right time for us to intensify our financial contribution to development aid, ensuring implementation of the Millennium Agenda. In particular, it is the right time for us to assume a responsible and leading role in a matter of such crucial importance to the future of mankind.
Finally, Mr President, I believe this should also apply to the mandate to be granted to the Commission as we approach the Hong Kong Summit in the development of the Doha Round.
Mr President, ladies and gentlemen, poverty is not inevitable, but the result of political and economic decisions taken at national, regional and international level, and I believe that it is high time that it were considered illegal. Outlawed.
The number of people living in extreme poverty has risen – and I do not intend to bore you with details or numbers, because you already have them – but, as stated in the New York Declaration, the greatest scandal is not so much that hunger and poverty exist, but that this problem persists despite there being the necessary human and material resources to tackle it.
Both President Lula da Silva and the Quintet countries are strongly in favour of this Declaration, which was also mentioned by Mr Barón Crespo, according to whom it has been signed by 108 governments, whereas I believe the number to be 111. The Quintet has recommended new funding instruments for development, which I am not going to list here (taxation and similar strategies). Although I support the new instruments, I think that they should be considered additional to and not a replacement for the existing instruments and they should be pooled in a global fund managed by the United Nations.
In reality, eradicating poverty in poor countries, but now also in classes of the so-called rich countries, means respecting the right to life and also constitutes the best weapon against fundamentalism and violent conflicts. The structural adjustment programmes and unbridled liberalisation have certainly not improved living conditions in those countries.
The Millennium Development Goals, referred to by Mr Barón Crespo, should be considered an essential intermediate stage, but certainly not the final one. Likewise, declarations of principle must be followed up with tangible actions, including the doubling of contributions for development. I extend my congratulations to certain European countries – Denmark, the Netherlands, Luxembourg and Sweden – which are already allocating 0.7%, and to others which are moving in the same direction, while I truly regret that in my country, Italy, there is a trend in the opposite direction. I hope that it is possible to reverse this.
Lastly, we are also committed to cancelling debt and in my view the transparent management of aid must also be one of the EU’s express, fundamental commitments. We are not and must not feel alone. We must also contribute to the development and growth of the role of the United Nations and its agencies.
.  Mr President, I believe that we should pay tribute to President Lula’s initiative on action against hunger and poverty, which is behind the honourable Members’ oral question.
This initiative has not been without effect. There is now a real awareness, firstly an awareness that poverty and hunger in the world constitute a real scandal, and then, beyond that, an awareness that they pose a permanent threat to stability and normal development. We have talked a lot, this morning and this afternoon, about democracy in the developing world. The ‘Make Poverty History’ initiative launched by Tony Blair, by the UK Presidency of the G8 countries, is to some extent in line with this action, and some time ago we had a debate on the issue of reducing, or even cancelling, the debts of the poorest countries. Now, therefore, this initiative by President Lula, together with other Heads of State, should be followed by practical action.
It is true that so far the Council has not yet adopted a position on the innovative sources of finance for aid to developing countries. However, you will have become aware that a certain number of ideas have been put forward, which are currently under discussion and which are no longer regarded as taboo. Thus a subject such as the taxation of aviation fuel is no longer taboo, but forms one of the routes which are currently being studied in the move towards new sources of finance enabling us to combat poverty more effectively. Moreover, the search for such innovative sources of finance is one of the eight commitments defined in Barcelona in 2002 by the European Council with a view to implementing the Monterrey Consensus.
In Barcelona, the Member States of the European Union confirmed their willingness to make a series of eight commitments, known as the Barcelona Commitments, which should be regarded as eight different aspects of the European Union’s action towards achieving the Millennium Development Goals, with the aim of eradicating poverty. Heaven knows that we are still, in the case of many countries, and particular sub-Saharan countries, very far from achieving those goals, for example as regards access to water, access to education and access to proper food.
In its conclusions of 27 April 2004, the Council, noting the work currently being carried out in Member States on innovative sources of finance, encouraged the Member States and the Commission to examine the possibilities for agreement on the various proposals currently under discussion. In that connection the Council emphasised the important role of partnerships between the public and private sectors.
At its meeting in June 2004, the European Council confirmed that the European Union would intensify its efforts with a view to meeting the commitments made at Monterrey, in particular by seeking the innovative sources of finance which I have already mentioned. In addition, at its latest meeting, in December 2004, the European Council confirmed that the European Union is completely committed to the Millennium Development Goals and to the idea that we should ensure that progress is made towards achieving them, particularly by seeking new methods of finance based on the proposals submitted by the Commission for the high-level meeting in 2005.
The time for action has arrived, the time for proposals has arrived, and I believe that the Council is now waiting for the Commission to submit proposals, in the hope that they will depart somewhat from the old, well trodden paths, and really will contribute something new.
. – Mr President, I should like to say to Mr Barón Crespo and Mrs Morgantini that I believe President Lula’s initiative is very important and very relevant.
My colleagues, my fellow-Commissioner Mr Michel, who is dealing with this specific issue, sends his apologies and naturally I am happy to take this question on his behalf. The Commission endorses the fundamental standpoint that prompted the Quartet to consider new sources of funding. In order to achieve the Millennium Development Goals, we need a significant increase in financial resources, especially ODA – official development assistance. This must go beyond the increase that was agreed in Monterrey and the associated commitment to development financing. However, as the World Bank notes in its report to the Committee on Development, the simplest and most effective way of increasing the available resources is to provide a greater proportion of funding for development assistance from national budgets.
The European Union has already adopted this course in fulfilment of the commitments undertaken in Barcelona in 2002 and will pursue it further, possibly at an accelerated pace. We intend to make practical proposals which will be presented by my colleague Louis Michel to the Commission for discussion before they are forwarded to the Council, notably in the context of the Commission Communication, now being prepared, which follows up the Monterrey Conference, and in relation to a consolidated project for the Millennium Summit +5 review conference in September 2005.
My personal view is that the current innovative proposals, such as the Global Marshall Plan Initiative, are very interesting and we will, of course, take part in the discussions within the various bodies. However, they should not serve as a pretext for putting the Monterrey commitments on the back-burner or downgrading them. On the contrary, these commitments must be reaffirmed and new ones must be made.
.  Thank you, Mr. President, for the floor. Commissioner, President-in-Office of the Council, ladies and gentlemen, I will speak in my own language – Polish. Ladies and gentlemen, we have the noble goal of helping poor countries. Yet sometimes merely giving money has no effect. As a member of the Polish Academy of Sciences, and hence a representative of education, which the Commissioner mentioned earlier, I would like to draw your attention to one issue. The research I have carried out to date indicates that only a little over 30% of those who come from poor countries to study at leading European, American or other universities return to their countries of origin, whether they are here to gain master’s or doctoral degrees. We are helping one or two people individually, but this is no help at all to the poor country. What needs to happen is for these people to return as technological experts in agriculture, education or any other field, in order to become the elite and the driving force of the economy. This is one way to reduce hunger and poverty.
With regard to the matter we are discussing here, I once had the opportunity to exchange a few words with Commissioner Michel, and I believe that we agree that it would be useful to put forward a proposal, and if possible to implement it, whereby a certain amount of money would be earmarked in the budget to help those returning to poor countries to adapt, or rather re-adapt, to poverty during the transitional period before they find a suitable job that is in keeping with their skills. This would be a great help, and in some ways an extension of the scholarships and financial assistance we offer for them to come here and study in our countries. In other words, ladies and gentlemen, we do not really need these Ph.D.s from Mali or the Congo, as we have our own, yet they are very much needed in their own countries. I am therefore very much in favour of this proposal. If necessary, I will draft it properly, including data, and submit it to the Committee on Development as a proposal for the Commission. I would like everyone here present and the Commissioner to devote their attention to this now. I thank you.
.  Mr President, the initiative that was taken on 20 September 2004 in New York, with Lula and Annan playing the leading parts, contains good ideas about aid, trade debts, cancellation and new forms of financing. However, back in 2000, the world leaders signed a declaration in which they committed themselves to meeting the Millennium Goals by 2015 or thereabouts. Now in 2005, the world can see that, in Africa, a goal such as ‘everyone to school’ is not moving any closer but has edged further away. Similarly, the financing pledge of 0.7% of the national budget has not been fulfilled by a long shot.
A declaration of this kind in 2004 may then seem a little like ‘management by declaration’; unless, with that declaration added to Jeffrey Sachs’ report and the massive wave of sympathy and funds that have been freed up by the tsunami disaster, new political will is organised. That, to my mind, should be done straight away, and not by setting up a new world fund, but by fully concentrating all existing aid sources – the World Health Fund, the European Development Fund, the activities of the IMF and the World Bank – from both north and south on the MDGs – the Millennium Development Goals. Firm agreements, tight control and coordination are what is needed.
Europe, being the world’s largest donor, can take the lead. At the same time, all European Member States should be able to achieve 0.5% of the national budget for development cooperation by 2010 and 0.7% by 2015. The EU itself should set aside 10% from its own financial multi-annual perspectives, channelled via a single development budget, with the MDGs being the legally binding instruments. Debt relief for poor countries would also form part of this, thereby making room for water, education and basic amenities; hence also the need for the IMF to revalue the gold reserves. This also involves fair trade and an immediate end to export subsidies, while also looking for new sources, not with the intention to forget the 0.7, but to think about new sources that would be interesting. It is also a good idea to impose taxes on the negative side of globalisation, such as ‘flash capital’ or the arms trade. Now is the time to act. I think that the presidency is in good hands and is keen to move in that direction along with Mr Michel and the other Commissioners. It will be primarily by the multi-annual financial perspectives that the value of all our declarations will be able to be judged.
.  Mr President, the fight against hunger and poverty is still, needless to say, one of the greatest challenges of our time. People claim, with good reason, that there is a connection between the provision of aid, debt relief and trade, and that actions in those three areas should complement each other. Today, I should mainly like to focus on the trade aspect.
The ability to integrate in the world economy is beneficial to all countries, whether rich or poor. By way of concrete example, we could juxtapose comparable countries, for example South versus North Korea, or the Asian tigers versus the South-Asian countries. A free, fair and development-minded multilateral trade system is indeed an effective mechanism in order to drive back poverty and hunger. The European Union, in particular, must guarantee the poorest countries better access to the world market by granting priority to capacity-building and technical assistance, thus enabling trade to generate as much development as possible.
The WTO’s next ministerial meeting in Hong Kong in December will be a crucial test to see to what extent the rich countries are serious about giving the poor countries a good chance of being able to integrate fully in global trade. Doha has been presented as the ideal development round and after Cancun, we cannot afford a second failure.
Whichever way, further liberalisation of world trade is a basic condition for more economic growth, both here and in the developing countries. In addition to aid and debt relief, a correctly liberated market is a very important, if not most important, instrument for distributing prosperity in the world more effectively and more evenly and for narrowing the gap between the rich and the poor.
. Mr President, when we talk about hunger, we are also talking, and this seems to me to be obvious, about agricultural policy. So we cannot, on the one hand, discuss the possibility of increasing development aid funds and, on the other hand, pursue agricultural policies that contribute to a worsening of the situation in many countries.
As an example, the EU is currently negotiating Economic Partnership Agreements with the ACP (Africa, Caribbean and Pacific) countries that are causing a great deal of concern, or even opposition, with regard to the direction now being taken. This is because the discussions are concentrating almost exclusively on an indiscriminate liberalisation of trade, without taking account of local conditions, while large numbers of cheap, often subsidised, exports from our countries are already playing a part in seriously destabilising the situation for farmers in these countries.
I therefore think that all these issues need to be examined at the meeting of the ACP-EU Joint Assembly which will take place in Bamako in April. I hope, on behalf of my group, that the direction taken by the European Union in this area will change so as to achieve greater consistency between what we are saying today about hunger and poverty and what we are saying elsewhere, in other arenas, about agricultural policy and the liberalisation of trade in agricultural products. This is a truly fundamental question. If we can start now by making sure our deeds reflect our words, I think we will have taken a real step forward.
. I am of the opinion that overcoming poverty is not primarily a matter of increased financial resources, but that it must be seen in a completely different context. In the 1960s, Gunnar Myrdal, the Swedish economist, published a book called , in which he talked about an atmosphere of pessimism. At the same time, an optimistic atmosphere prevailed in Africa, because Africa had far greater resources than the Asian countries.
The situation today is completely the opposite. The doctrine of Afro-pessimism is spreading, while a number of Asian countries are moving forward. This results from the behaviour of the leaders, and it relates to the cultural underpinnings, as Africa has been dominated by tribal structures which subsequently achieved political power. It also relates to the quality of the institutions. I must say that this comparison between Africa and Asia gives a pointer as to the direction European Union policy should be taking in the field of development aid, in order to ensure that the available resources are being used appropriately in the interests of economic growth.
Commissioner, I too share the opinion of the authors of the oral question. I would ask you to forgive me for making a number of comments, but the subject of this debate has prompted me to inform the Council and the Commission of the frequent cases of extreme poverty and destitution that exist in Poland, and perhaps in other countries of the Union as well.
The Union has recently undergone enlargement to include poor countries. In December, one of my constituents, who was invited to visit the European Parliament in Brussels, told me that in his village it is sometimes the case that children are unable to go to school because they do not have shoes, to say nothing of school supplies. The minimum welfare benefit in Poland is between EUR 10 and EUR 100 per month, and the minimum wage is EUR 212. Would it not also be possible to establish a fund for the citizens of the Union along the lines of the fund that we are debating, or to force Member States to pay at least EUR 250 per month to those in need?
I thank you.
Mr President, the European development policy is aimed at achieving the Millennium Objectives, central among them the fight against poverty, and those objectives will not be achieved if we continue to work at the current pace and with the current means. That is a generally known fact, but it is also known that if we really put our minds to it, we can still achieve them, and to that we must commit ourselves.
Fighting hunger is one of the most important action points. Every day, some 24 000 people die of starvation and malnutrition. That is 24 000 too many. Our line of approach can only succeed if we adopt coherent policy in the areas of development aid, agriculture and trade, and deliver on our commitments. For that reason, I wholeheartedly back this resolution.
I should like to mention one item that is not explicitly mentioned in the resolution, namely the position of women. Studies have shown that the role of women is crucial to the success of development cooperation policy, yet women are still insufficiently involved in the preparation and implementation of programmes in the countries concerned.
I am impressed with the work that has gone into the Hunger project, concerning which a huge awareness campaign was recently launched in the Netherlands. It is a worldwide organisation that combats hunger in many developing countries. Their formula appears extremely successful, precisely because it is mainly geared towards women via training, the provision of information, micro-credits, and such like. Through these, they manage to bring about a significant and permanent improvement in social circumstances and drive back hunger. Women take up a key position in society in terms of agriculture, education, hygiene in the family, and such like, which are crucial factors in combating hunger.
I hope we manage to adopt more effective policy by means of more decisive and more coherent policy. As the largest donor, Europe should play a pioneering role in working on the Millennium Objectives and should, in this respect, not forget to involve women in the relevant countries.
– Mr President, during the campaign prior to the election that took place in Spain in the spring of 2004, Mr Zapatero, who is now the Prime Minister of my country, stated that he would airbrush Spain out of that photo of the three warmongers taken in the Azores. He promised to lead the country into the Quintet engaged in combating hunger instead.
Mr Zapatero has kept his promise. Under President Lula’s direction, this Quintet has succeeded in placing the fight against hunger and extreme poverty on the international agenda. I myself had the honour of presenting the first document on this issue to the House. There are three reasons for this. Firstly, I believe the European Union must spearhead the international community’s effort to attain that objective. Secondly, the objective is attainable. The technical, financial and economic means to overcome hunger and consign it to oblivion are available. Thirdly, because I believe the fight against hunger and poverty is not simply a question of development aid.
This crusade must become one of the axes or one of the pillars of the foreign policy of the European Union and of its Member States, and this is already coming about. Fifteen or twenty years ago, human rights and development aid were key strands of foreign policy. It is now time for the fight against hunger and poverty to become more than a campaign, Commissioner. Instead, it must become a permanent feature of the foreign policy of the Commission, the Council and the European Union as a whole.
Ladies and gentlemen, all initiatives aimed at reducing poverty and hunger are worthy of support. Rich countries and supranational organisations with significant financial resources, such as the European Union, bear a special responsibility in this respect. In order to reduce hunger effectively, there must be an appropriate hierarchy of spending in the budgets of all countries. Priority should be given to measures that promote a pro-family policy, understood in the broadest sense of the word, in order to ensure that everyone has adequate conditions in which to live and develop. It is an unfortunate fact that large sums of money are still being wasted, as they are earmarked for measures that directly and indirectly attack the family and those who are weakest and poorest. It is reprehensible to treat poor persons and backward regions as though they were objects, by means of showy and sham aid measures aimed at broadening the spheres of influence of the modern superpowers. It is shameful to enslave poor countries by means of usurious financial systems.
Ladies and gentlemen, the following teachings of the Holy Father John Paul II should be an inspiration and source of strength to us in the fight against world hunger and poverty; ‘millions of our brothers and sisters are suffering from hunger, and many are dying of it, especially children. In an age of unprecedented technological development, the tragedy of starvation is a great challenge and a great indictment. After all, the earth has enough resources to feed all of humankind. Why then are millions of people dying of starvation today? What is needed is a serious and worldwide examination of conscience regarding social justice and basic human solidarity. We would do well to remember the basic truth that the earth belongs to God, and all the riches it contains have been placed by God in man’s hands to use in a just fashion, so they can serve the good of all. The very law of nature bears testimony to this. Our common cry for bread on behalf of all who are suffering from hunger must not fail to be heard. We address it first of all to God, but we also address it to the politicians and economists, upon whom rests the responsibility for a just distribution of goods, on both a global and a national level. We must finally put an end to the scourge of hunger. May solidarity prevail over the unrestrained desire for profit. Upon each one of us there rests a small part of the responsibility for this injustice. Each one of us in some way has first-hand experience of the hunger and poverty of others. Let us learn to share our bread with those who have none’.
Ladies and gentlemen, in the light of these teachings by the Pope we must revise our current political activities, all the more so because the problem of hunger is affecting an ever increasing number of citizens of the European Union. More than five million people in Poland are already living in extreme poverty. Thank you for your attention.
Ladies and gentlemen. Today, while we are discussing poverty in the world, I should like to draw attention to the central thrust of World Poverty Day, which we are commemorating on 17 October. In those places where people are condemned to live in poverty, human rights are being violated. It is our sacred duty to unite in an effort to ensure that they are respected. The voices of the poorest should be heard everywhere where men and women take decisions on the future of humanity. Poverty today represents the greatest obstacle to women’s involvement in all aspects of life. International institutions, like the World Bank, for example, challenge us not to forget the fact that the first stage on the long road towards the liberation of women is the struggle against their poverty. The participation of women in determining the indicators for poverty is a basic prerequisite in this respect. The question arises as to whether we know how to develop the talents of poor people and to facilitate their access to fundamental rights. In order to measure and quantify poverty, we need precisely defined indicators. The traditional indicators have been roundly criticised by the American economist Gary Becker in his works on human capital and the economic approach to life. Becker in particular measured the effect of the gender gap in the field of income and the economic value of family life in all its forms. All this economic research shows that one third of the economic activities mainly undertaken by women are not subject to any form of evaluation or monitoring. There are simply no indicators or instruments for measuring them. Would it not be useful to take inspiration from the words of Gary Becker to define today a policy for a higher position in society for women?
– It is shameful that most European countries have not yet honoured their commitment to allocate 0.7% of their GDP to development aid. Even so, the European Union today contributes 55% of total development aid. Strengthening Europe’s role in the fight against poverty and in development aid enhances the credibility and effectiveness of the EU’s foreign, security and defence policies throughout the world. Europe can make a difference to hunger and poverty if it supports the initiatives of President Lula da Silva and Prime Minister Rodríguez Zapatero and also if it is able to mobilise funds and take the lead in projects with a strategic impact.
An example is the eradication of malaria, as recommended by the director of the United Nations Millennium Project, because malaria strikes above all at the poorest countries with devastating effect, causing incalculable economic damage. According to the WHO, malaria is the disease that causes most death and disability: more than a million people die each year, 90% of them in Africa. According to UNICEF, malaria kills a child every 30 seconds. Three children have died of malaria while I have been speaking.
Europe can do more and it can do better. The Commission must therefore launch and take the lead in a global anti-malaria campaign, increase funding and channel it into control programmes in the countries affected, support national policies prioritising malaria control, and encourage the private sector in vaccine production and the distribution of treatment drugs and impregnated mosquito nets.
Poverty and misery feed injustice and despair, and these feed global insecurity. By committing to a malaria strategy, Europe will be making a decisive contribution to the Millennium Objectives, which are binding commitments, and also to a fairer and more secure world, the world that Europe’s citizens hope that the European Union will help to build.
Mr President, during my two minutes speaking time 40 people will die of hunger: 3.5 seconds per person; 24 000 people per day; 9 million every year; 400 million in the past 50 years – 3 times the number of people killed in all the world wars of the last century. We talk, we debate, we wring our hands. What we do not do is do something about it. Almost daily in this Parliament we talk about the Lisbon Agenda – competitiveness and growth leading to prosperity in Europe. We are slowly beginning to understand that you can only achieve that with healthy people. However, the low income countries of our world also need their own Lisbon agenda, and they need healthy people too.
Malnutrition means disease and disability. Disease means a reduced and ever less-productive workforce. That means poverty; and poverty means the inability to counter disease and hunger. That is the vicious circle that we have to break. That is what the Millenium Development Goals set out to do. That is what the World Food Summit set out to achieve. That is what the Declaration on Action Against Hunger and Poverty, once again, has declared. Even my own report in the ACP set it out yet again.
We have 30 years of resolutions and 30 years of failure. The key is not food aid but food security. The former for emergencies, but the latter for long-term survival. The key is removing barriers to the imports of produce from low-income countries. The key is to ensure that our rightful concern with the tsunami-affected countries does not strip Africa of crucial aid. The key is to stress to President Bush - while he is here, in Europe - as well as to other Member States that aid is not an opportunity to reduce First World agricultural surpluses, but that he should buy local with aid money. If you cannot buy local, buy regional.
The key is to reinvest debt repayments in indebted nations to meet those millenium goals for hunger and disease. Only then can we give real hope to the 800 million of our fellow human beings who are undernourished. Then we will meet those food production targets, not globally but specifically in high-debt, low-income countries. That is what this motion sets out to achieve.
Mr President, I am delighted that we are holding a debate on the issue of hunger and poverty. I am one among many to say so, but I cannot help but be pleased. This debate also follows on from the initiative launched by the Quintet last September at the United Nations. Since then, many other voices have been heard on the same subject.
Nevertheless, I would remind you that no specific commitments have yet been made. Only four of the Member States of the European Union are currently meeting the commitment to devote 0.7% of their GDP to development aid. At the rate things are going, the Millennium Development Goals will not be reached in 2015. The problem of ending hunger and poverty is as old as the solutions being put forward to solve it: increasing the quality and quantity of development aid, cancelling and reducing debt, instituting a global tax on capital flows, and reforming international trade rules for fairer trade. In addition, all of the initiatives being put forward today must be in the form of additional resources devoted to development aid and can under no circumstances replace long-standing commitments.
Myself, I will be keeping a close eye on these commitments and on this resolution, because only a firm political will can bring an end to this scourge. Hunger and poverty cannot be reduced to an ephemeral debate subject to the ups and downs of opportunistic media promotion or of charity, however well intentioned.
Mr President, Commissioner, ladies and gentlemen, I would like to draw your attention to the role the new Member States of the European Union play in the achievement of development cooperation. I am delighted that a number of the new Member States have recently made significant increases in the budgetary funds they have earmarked for development policy. Yet the people of these countries know very little about development cooperation. Many people believe that aid consists exclusively of humanitarian aid. The noble impulses of the heart and people’s generosity whenever there are natural or humanitarian disasters are commendable, but it is important for people to understand that the elimination of extreme poverty and hunger is a strategic goal.
I think that it would be worth alerting the citizens of the new Member States to the fact that the poverty that occurs in European countries is a different type of poverty to that which occurs in the poorest countries of the world. It is true that Poland is home to five million families who have to survive on the equivalent of EUR 2.5 per person per day, but EUR 2.5 in Poland is significantly more than EUR 2.5 in the poorest countries of the world. This is the case because the vast majority of men and women in Poland have access to water, electricity, gas, roads, education, health services and welfare. The difference between the technical and social infrastructure in the new EU Member States and in the poorest countries is much greater than it generally seems. Raising awareness of development cooperation in the new Member States is a task of such importance that not only the Council, the Commission and the European Parliament, but also the governments of the Member States should commit themselves to accomplishing this task to the best of their abilities. I know that Commissioner Michel is aware of this issue.
Poland is the country where immensely positive changes in the economic, political and social spheres came about as a result of the Solidarity movement and the implementation of the idea of solidarity, which began 25 years ago. Lech Wałęsa always said that people needed fishing poles, not just fish. At the same time as fighting hunger and extreme poverty throughout the world, we should never forget that local opportunities must be created, as well as providing emergency aid. This would enable those living in the poorest countries of the world to help themselves, and we would avoid the phenomenon described by researchers as the ‘modernisation of dependence’.
Mr President, Commissioner Ferrero-Waldner has made it clear that in order to achieve the Millennium Development Goals, we need a significant increase in ODA – official development assistance, which I would, in fact, prefer to call ‘funding for official development cooperation’.
I think it is also important to congratulate those countries which are fulfilling the target of spending 0.7% of GDP on development cooperation. We should also congratulate countries such as Belgium, Finland, France, Spain and the United Kingdom, which have pledged to achieve this target by 2013.
I myself come from a Member State that is not high-ranking in this respect. Austria and Italy are at the bottom of the league table as far as ODA is concerned. That is the reason for my question to the European Commission and the Council: what specific forms of cooperation and monitoring are envisaged so that the countries at the bottom of the table and the middle-rankers catch up with the front-runners, thus ensuring that enough public funding is available to deliver Europe's contribution to fulfilling the Millennium Development Goals?
Mr President, you said that it was time for action and we in Parliament agree with you. We have a unique opportunity for action this year because we have the two big issues of the banana and sugar regimes on the trade agenda where we can show that we mean business in terms of helping the developing world.
I am pleased with what Commissioners Mandelson and Michel have said. I was recently in the Caribbean, meeting small farmers with tiny farms who cannot survive without access to the EU markets. We cannot rob those slightly less poor people to give to the poorest in the world; we have to have a just reform of the banana and sugar regimes. That will be a real test of our mettle.
The WTO conference in Hong Kong in December will be another enormous test for the EU on tariffs. We all know that we have spoken many warm words over the years, but I have seen what goes on behind the scenes in developing countries – EU tomato paste and American rice dumped on the markets of Ghana and some of the poorest countries in Africa. It is time now for action.
We will be scrutinised by the NGO movement and by public opinion, which today is watching more carefully than ever because of the big campaigns like 'Make poverty history'. They will watch what we do and judge us. That will have a big effect on how public opinion perceives the European Union.
Mr President, I am rather surprised at the direction this debate is taking, because the discussions are focussing very much on identifying additional sources of finance. Even if we are right, I wonder whether this debate is not obscuring the real issue, which is that before we discuss the amount of aid we grant, should we not first endeavour to improve the quality and effectiveness of existing aid? This question is all the more important because the discussions on international taxation or on the creation of international financing mechanisms will remain rather hypocritical, as long as the United States and the great majority of the international community will not accept these mechanisms.
Equally, the amount of effort put into looking for new means, while we have still not achieved the objectives of the Monterrey Consensus, the priority given to improving the effectiveness of existing aid in order to achieve the Millennium objectives, and the scattering of resources and objectives in development policy all diminish the effectiveness of aid. We must be careful not to get involved in this headlong rush; we need to concentrate on looking for practical solutions that will allow us to meet our current commitments. Let us be specific and pragmatic – that is what the people we want to help expect.
– Mr President, the hunger and injustice in the world are issues of great importance. What factors supposedly make the EU the most suitable global player in relation to this issue? Rather, the EU has contributed to bringing about global problems of poverty through unfair trade rules and a protectionist agricultural policy.
Whilst contributing economic resources in the form of development aid to poor countries, the European Union is preventing these countries from achieving growth through its bizarre agricultural and trade policies. This is inconsistent and not particularly credible. Many developing countries are more inclined to see the EU as the cause of their problems than as a solution to them. The UN, on the other hand, is an organisation more suited to combating poverty and hunger, having broader global support and more member states. In the EU, special national interests are still too dominant.
Let us fight together for a fairer world. The division of responsibilities between the EU and the UN could be as follows: the EU works on reforming its agricultural policy and attempts to bring about a fairer trade policy, whilst the UN provides a means for the countries of the world to channel financial and other aid to starving and suffering people. Let us avoid an unnecessary institutional power struggle in pursuing our common goal of eradicating poverty.
.  Mr President, I do not think that there are many parliaments that are this sensitive to issues to do with underdevelopment, poverty, countering hunger and actions promoting development. I think this does the European Parliament great credit, and it has an important part to play in the European Union's development cooperation policy.
I think that there are indeed times when we should get indignant. Mr Bowis quoted some figures that were horribly effective in showing that, behind the statistics, there are human beings who are suffering in this vicious circle of hunger and who are dying every day, every minute. A moment of indignation therefore does have its place. However, as someone said, this indignation must be followed by action. I must say that the European Union has nothing to be ashamed of in this respect either. I do not think that it needs to feel guilty: it is the largest donor of development aid. I also admit, though, that the aid we are giving is not enough. That is why we have set ourselves more ambitious objectives for those countries that are well below 0.7%. On the other hand, those that have achieved, or even exceeded, 0.7%, which, in the current budgetary climate, is still not easy, must remain on course.
It is also worth emphasising that, in the fight against hunger, against underdevelopment and against poverty, our approach cannot be anything other than global. That is why it is important to discuss methods of finance and why the commitments that have already been made must first of all be met. We need to find additional and alternative sources of finance. However, all of this will only be effective if this approach is part, as one speaker said, of a global approach that also takes trade issues into account. In this regard, I must also say that the European Union has not got everything wrong. True, there are problems with certain policies, and issues around agricultural policy have already been mentioned, but, in this area too, the European Union is probably the region whose markets are the most open to exports from developing countries. The previous Commission's initiative, or more specifically Pascal Lamy's initiative, called , is aimed at the poorest countries.
I therefore believe that we need to build on what has already been achieved, which is not negligible. We also know, though, that the stakes are enormous and that time is short – we do not have decades in front of us – in an increasingly globalised world, and I think that Europe must not get the impression that it is sheltered from these problems, that it is just a spectator. We are at the same time a participant, by necessity, but we also feel the direct effects of this poverty. When thousands of people arrive on our shores on makeshift rafts, it is one of the consequences of extreme poverty.
I therefore believe that we need to adopt a global approach; we now have to set up a monitoring system and we must not be afraid of saying, if need be, that the efforts made have not been adequate. I think that we in Europe are gradually going to put in place an even more effective policy in this field, which your Parliament considers to be extremely important.
.  Mr President, I would like to reiterate what the honourable Member has just said: of course, the fight against hunger is important and it is a moral obligation for us all. However, I would like to quote the figures for the development assistance provided in 2003, for example, by the European Union – the world's largest donor, if we take the Commission and the Member States together. In that year, the total was EUR 32 billion. If the current trends are confirmed, we can assume that in 2006, it will amount to around EUR 46 billion. Of course, we must continue our efforts to achieve the UN target of 0.7% of GDP, but let us take a good look at these figures: from the Commission budget alone, the sum of EUR 7 billion is allocated to development every year.
You are right in one respect. As Mr Yañez-Barnuevo has said, trade and other mechanisms, as well as debt relief, are important, of course, and the issue of coherence therefore plays a key role here as well. We all know that the Doha Development Round and the WTO conference in Hong Kong are extremely significant in this respect.
The Commission is currently negotiating the Economic Partnership Agreementswith the ACP countries, and the focus here is on trade as well. Our aim is to further liberalise the developing countries' access to EU markets. At the same time, the Commission is keen to help the developing countries boost their own economies in future too so that they can benefit from the opening of the markets.
I noted that this morning, we spoke a great deal about human rights, the rule of law and good governance. This afternoon, by contrast, we have not mentioned them. Monterrey addresses this very issue: the fact that an appropriate approach must be adopted by both sides. The developing countries must uphold these principles too, for otherwise our money – and it is taxpayers' money – will simply be wasted.
In response to Mr Kaczmarek, the honourable Member from Poland, who will be informed of my comments even though he is unfortunately no longer in the Chamber – I say this: it is, of course, sad that there is poverty in Poland, but that is why the European Union has established the Cohesion Fund and the Structural Funds and it is up to the Polish Government to make appropriate use of them.
In response to Mrs Martens, let me say that she is absolutely right. Until recently, I myself was not only the Federal Minister for Foreign Affairs of Austria; I was also the State Secretary for Development Cooperation, and in my work, I always focussed on women, for they are a key development factor both within the family and in the economy as a whole. However, small and medium-sized enterprises are also extremely important for a bottom-up approach.
Finally, let me reiterate that from our perspective, it is extremely important for the Millennium Development Goals to dictate the direction of development cooperation. The Commission will work very closely with your House in this context, and we hope it will be possible to adopt the millennium package on 22 March. The package comprises four communications: one cross-cutting, which describes our contribution to the UN Millennium Summit, and three others, each dealing with one aspect of our endeavours. Here too, we will undoubtedly have occasion to discuss the financing issue further.
At the end of the debate, I have received six motions for resolutions pursuant to Rule 108(5) of the Rules of Procedure(1). The debate is closed.
The vote will take place on Thursday at 12 noon.
Hunger and poverty are no longer only a humanitarian issue. According to the recommendations of the UN High Level Panel on Threats, Challenges and Change, hunger and poverty along with the HIV epidemic and environmental degradation, constitute a threat to world security, over and above the traditional threats facing Humanity at present (eg terrorism). These threats are interrelated, and a threat to one is a threat to all.
The World Bank estimates that the September 11 attacks increased the number of people living in poverty by 10 million. Poverty, as measured by per capita GDP, is strongly related with the outbreak of civil wars: 12% probability when less than 1000USD and 2.5% when it reaches 4000USD.
Meeting the Millennium Development Goals and decisions taken in Johannesburg and Monterrey is the right direction. Reducing trade barriers, increasing development assistance and providing debt relief are obligations of the developed countries. It is true that not all Member States, particularly the newcomers, including my own, can meet the obligation of contributing the 0.7% of their national income. I urge the Council to take a collective decision on this issue so that every M.S presents a multiannual programme by which it commits itself to reach the 0.7% target and in the meantime the remaining to be complimented through the EU Budget.
In September 2004, at the UN economic conference 110 countries signed the declaration which said that it is shameful that such levels of poverty exist while there are opportunities to eliminate it.
‘It is high time for action’, said President Chirac. ‘EU policy could provide a guarantee for a real breakthrough in the fight against poverty’.
One of the fundamental questions of the future is whether there are social interests and forces, in a world basically built on a market economy, which are able to mitigate poverty.
The EU – both within and without its borders – must conduct a policy which can contribute to economic development and at the same time create provision for social security, as well as setting an example and spreading it to other regions.
With its aid policy the EU must contribute to:
– radically reducing hunger and severe poverty,
– making elementary education general in developing countries,
– increasing equality of opportunity for women,
– improving the quality of life through the broadening of public services and the creation of jobs,
and it would still be possible to add more items to this agenda.
Parliament must also be committed to the fight against poverty in terms of ‘how too’: resources must be committed to economic development, democratic government must be promoted in those countries too, corruption must be pushed back, and there is a need for a fairer distribution of income and a significant growth in social and health services.
The French initiative – the imposition of a global tax – still has debatable elements, but we must move on this: it is unacceptable that more than a billion people in the world live on less than one dollar a day. ‘It is high time for action’ – I think so too.
The next item is the joint debate on:
– oral question (B6-0007/2005) by Luisa Morgantini, on behalf of the Committee on Development, Enrique Barón Crespo, on behalf of the Committee on International Trade, and Giles Chichester, on behalf of the Committee on Industry, Research and Energy, to the Council
– oral question (B6-0008/2005) by Luisa Morgantini, on behalf of the Committee on Development, Enrique Barón Crespo, on behalf of the Committee on International Trade, and Giles Chichester, on behalf of the Committee on Industry, Research and Energy, to the Commission on: Expiry of the WTO Agreement on Textiles and Clothing.
Mr President, ladies and gentlemen, I was present at the meeting with the representative of the United Nations.
I would like to clarify why we have made this request. With the entry into force of the agreement and the signing of the quota system, many developing countries which have turned textile and clothing manufacturing into one of their major economic resources, will have to contend with a social and economic disaster, a drastic restructuring which will also affect economically dominant countries such as ours.
More than 60 countries may be cut out of the market to make room for the giant China, whose competitiveness is not only based on low wages – they are far lower in Vietnam and Cambodia – but also on more advanced factories and a steadily improving transport network. According to some estimates, China will secure 50% of the United States’ clothing market and 29% of that of Europe, followed by India in second place.
It could be argued that eliminating a complex quota system and preferential treatments would chiefly benefit the industries of developing countries. Market liberalisation, however, directly favours the largest manufacturers and not developing countries. Let me repeat that trade is one instrument, but it cannot and will not resolve the development problem, as is clear from the liberalisation of the sugar and banana sectors.
Recent country reports on textile industry exports show a negative economic and social impact in these countries. It is a known fact that the producer countries are moving towards areas where labour costs are much lower, with the consequent severe exploitation of manpower and social dumping issues rather than guaranteed minimum standards.
In order to stay competitive, many countries, such as the Philippines or Bangladesh, make working conditions worse by doing away with worker’s rights. The contradictions which have emerged from this work represent a challenge as to how we can, on the one hand, play our part so as not to ruin these economies while ensuring, on the other, that our countries’ economies as well can be evaluated differently. We have also asked, therefore, which instruments should be put into effect in order to prevent such contradictions from being so hard-hitting.
– Mr President, Commissioner, President-in-Office of the Council, ladies and gentlemen, the Chairman of the Committee on Development and I, in my capacity as Chairman of the Committee on International Trade, have tabled the previous question on hunger and this one jointly. We wish to draw attention to a new situation that has arisen, bringing with it a dramatic change in the pattern of world trade. I refer to the end of the transitional period for the ATC Agreement on Textiles and Clothing. This was a period of ten years, after which quotas would cease to exist, which was what happened on 1 January 2005.
A new situation has therefore arisen. Mrs Morgantini referred to a Copernican change in at least 59 counties that had quotas with the European Union. This has resulted in a redistribution of world trade, with implications for employment and economic activity the world over, not only as regards the European Union or the United States, but also within the European Union itself.
The textile and clothing industry is constantly restructuring.
There is at least one factory of this kind in every constituency represented by Members of this House. In total, there are over 100 000 small and medium-sized enterprises in this sector, employing more than two million people.
A major transitional policy must therefore be considered, and I am sorry Commissioner Mandelson is not in the House today. The Commissioner happens to be in Beijing, and I must emphasise that there are a number of reasons why serious discussions with our Chinese colleagues and partners are called for in the Doha Round. China cannot simply retain 50% of the world market. China is the lead country in terms of ownership of US Treasury Bonds, a major financial power, a technological power and a Member of the Security Council. Consequently, as far as trade is concerned, China is also bound to abide by the principles of respect for intellectual property, competitiveness and trade as laid down by the WTO. This is one of the issues that must be discussed with China.
The House needs to be informed of the measures the Commission intends to propose, following the meeting of the High Level Group on textiles and clothing, in order to ensure an ordered transition within this key sector.
.  Mr President, Mrs Morgantini, Mr Barón Crespo, I think that the question you have asked is actually not unrelated to the debate we have just had. If there is one sector that is in the avant-garde of globalisation, as it were, it is the textiles sector. For decades now we have been noticing the extent to which the international division of labour has changed in the textiles sector in particular.
Indeed, you raise some important issues that affect not only Europe but also its partners, especially those on the southern shores of the Mediterranean, as demonstrated by this morning's debate on the constant development of production and the delocalisation of textiles manufacturing. I think this is a very important issue. In addition, the Council has in recent years continuously monitored the situation in the European textiles and clothing industry as it has changed in response to the phasing out of quotas on imports of textiles and clothing from WTO Member States.
Two sets of Council conclusions, adopted in response to two communications from the Commission in 2003 and 2004, demonstrate this concern, amongst other things. With regard, in general, to the gradual move towards a quota-free system, it has to be said that this is not an unexpected event. In fact, as I am sure Parliament knows, the end of four decades of heavily regulated trade in textiles and clothing comes as no surprise at all.
The implementation and expiry of the Agreement on Textile and Clothing form an integral part of the results of the Uruguay Round concluded in 1994. Since then, it has been clear that as from 1 January 2005 the textiles and clothing sector would be fully integrated into the framework of Article 9 of GATT 1994. All over the world, all those involved, including of course the European textiles and clothing industry, knew that this was coming.
The Commission, for its part, adopted a set of seven actions to deal with this new quota-free environment. As the Commissioner for Enterprise and Industry stated when this plan was adopted, whether at EU, national or regional level, we need to provide the sector with conditions that will enable it to improve its competitiveness and to remain a key industry for the EU, which is what you also called for, Mr Barón Crespo.
In its conclusions of 25 and 26 November 2004, the Council stated that it supported the Commission's strategy for the textiles and clothing sector, which focuses on competitiveness linked to research and innovation, training and better skills, protection of intellectual property rights, access to third country markets and encouraging the development of strategies for the textiles industry in the Euro-Mediterranean zone.
The Council considers the Commission's package of measures to be appropriate. It has also urged the Commission to allow the High Level Group for Textiles and Clothing to continue its work. In addition, it has invited the Commission to regularly inform the Council about developments in the EU textiles and clothing sector in the aftermath of the dismantling of import quotas as from 1 January 2005; and it has also invited the Commission to report on the outcome of the further discussions of the High Level Group.
As regards the High Level Group's recommendations on the growth of imports from China, which is indeed a top-priority concern, the Council recognises that the Commission has stated that it is prepared to use the trade defence instruments available to it, if the legal conditions are met and if such an approach is actually necessary. I would like to add that our relations with China are indeed also important in this particular area. We are anxious to integrate China into international trade rules, which is why we have made every effort to bring them into the WTO. We now need to ensure that they respect these rules, and also other less formal rules regarding, for example, social protection and social standards. It is a subject that we will have to discuss with China.
These legal conditions have very recently been changed in order to transpose the lifting of quotas into Community law. The Council adopted a Regulation to this end on 13 December 2004. Council Regulation 2200/2004 thus marks the end of the Agreement on Textile and Clothing as far as the European Union is concerned, and it also provides for a surveillance system to be put in place as of 1 January 2005 to monitor imports of the most sensitive textiles and clothing. This system will provide customs-based surveillance of imports of liberalised products of all origins and will include a requirement to issue an import surveillance document for imports of certain products from China. This requirement will be lifted in 2005, once the customs-based surveillance system is fully operational. This information will be published at least once a month.
With regard to the use of safeguard clauses, Parliament considered, in its resolution of January 2004 on the future of the textile and clothing sector in the EU, that there was a need to set up a clear, rapid and transparent procedure concerning the WTO general safeguard clauses and the special clauses applying to China under the Protocol on China's accession to the WTO. The High Level Group also requested more detailed information in this regard from the Commission. At the moment, it appears that the Commission is prepared to meet expectations in this respect, since it is going to draft guidelines governing the procedures regarding safeguard measures.
Finally, with respect to the impact of the expiry of the Agreement on Textiles and Clothing on developing countries and the measures that the European Union could take under Articles 177 and 178 of the Treaty, let me start by citing two of the three objectives of our development cooperation, as set out in the Treaty: the sustainable development of the developing countries, and more particularly the most disadvantaged among them; and the integration of the poorest countries into the world economy.
The European Union's trade policy obviously takes account of these objectives, as required by Article 178 of the Treaty. The realisation of the Doha Development Round and the way in which the Doha Development Agenda is developing are just one more example of this.
Let me also remind you, with regard more specifically to the expiry of the Agreement on Textiles and Clothing, that the end of quotas and the integration of trade in textiles and clothing into the GATT were one of the main demands of the developing countries during the Uruguay Round. It is true that, since it joined the WTO, China has seen a constant increase in its share in the international textile and clothing trade. China's continuing growth, which is already significant, may be achieved at the detriment of a number of weak and vulnerable developing countries, as Members have stressed.
In this regard, the direction that the Council is taking is clear, and I would like to quote again from the conclusions I referred to earlier: 'the Council supports a GSP scheme that will be targeted at countries most in need, such as the least developed countries and the most vulnerable developing countries in order to help them play a greater role in international trade’. In this context, the situation resulting from the removal of textiles from the quota system will also be examined during the discussions on the new GSP scheme. Moreover, it is this new GSP scheme, known as 'GSP Plus', which should in principle be finalised by the end of March in order to enter into force at the beginning of April. This issue has also repeatedly been brought up during the EU-China Textiles Dialogue, initiated on 6 May 2004. During the last meeting held as part of this dialogue, in December 2004, we had the impression, for the first time, that the Chinese authorities had started to understand the problem and the European Union's message, because they announced measures favouring a number of developing countries. It remains to be seen how effective these measures will be. The Council will continue to monitor carefully all the changes facing this market.
With regard to measures favouring the European Union's textiles and clothing industry, the Council has been insistent in calling on the Commission to take a greater interest in the strategic sectors, namely innovation, including non-technological innovation, and the development of industrial cooperation with the Euro-Mediterranean partners. We need to focus on higher value-added products, for one thing, and on industrial cooperation with complementary partners in developing countries, for another. I would add to this the opening up of markets, in particular the Chinese market, to this type of European product.
In order to supplement these general guidelines, we need to leave a certain amount of room for manoeuvre with regard to the rules of origin, which will make it possible to improve the situation of the developing countries that export textiles and clothing. At the beginning of January 2004, the Commission presented to the Council a Green Paper entitled 'The future of rules of origin in preferential trade arrangements'. The Council will be sure to examine any legislative proposal that the Commission may submit to it on this subject when the time comes.
. – Mr President, I can be brief. My colleague from the Council has already said everything the Commission would say.
– I would, nevertheless, like to say a few words. The WTO Agreement is of course a very important one, and it expired on 31 December. The task now is to see how we can cushion the predictable impacts. Mr Schmit has already responded to Mr Barón Crespo by outlining the measures presented by the Commission and adopted by the Council. Let me say again: it is extremely important to adopt measures to step up the fight against fakes and piracy, to enforce intellectual property rights, to establish an action plan in response to the existing trade barriers in third countries, to promote high-tech and ultra high-quality textiles and clothing, including via the EU's research and development programmes, and to guarantee lifelong learning and vocational training and development.
He also mentioned the monitoring procedure and the imports of textiles and clothing into China. I would just say that Commissioner Mandelson, who is actually responsible for this portfolio, is now on his way to China to discuss all these issues, and others.
The protection measures outlined by Mr Schmit are a last resort. Indeed, they can only be implemented if the legal conditions comply with WTO rules. We must also consider how trade developments in this area will impact on the highly vulnerable textile and clothing sector.
It has already been mentioned that the Commission and the WTO are carefully monitoring China's progress in implementing its WTO commitments and are utilising the opportunities available to us.
For those countries affected by the liberalisation of textile quotas, the best option would be to adopt measures to improve the range of goods they offer. We are prepared to assist these countries as they adopt these measures. For the ACP states, for example, a study is now being prepared which reviews the response strategy of those countries which are heavily dependent on exports of textiles and clothing. The European Investment Bank could also offer services here, such as an investment facility. That is one option which I throw open for discussion. I will then answer questions on this issue.
Thank you, Commissioner. Indeed, the Council spoke for four times as long as you. From my vantage point, however, I do not interpret this as an attempt by the Council to encroach on the Commission’s time. Rather, I understand it as an effort by the Council to save the Commission some work, in the best spirit of interinstitutional cooperation.
.  Mr President, with effect from 1 January 2005, WTO members have no longer been able to apply quotas to the import of textiles and clothing, and this has had a phenomenal impact on the European market. The first figures of January this year compared to the same period last year demonstrate that a fivefold increase in imports of clothing from China is not a flash in the pan.
This does, of course, have major implications for European manufacturing industry. It has, of course, been known that the quotas would expire and perhaps the industry should have been better prepared for this. Since it now transpires that, according to some estimates, hundreds of thousands of jobs, or at least thousands of jobs, are on the line, I can imagine that thought is being given to protective measures or the temporary reintroduction of part of the quota system in order to give the industry a little more time to adjust. China’s protocol of accession to the WTO allows for this.
If the Commission considers measures in some way or another, then this will bring with it new problems, certainly if those measures involve quotas. After all, there are European importers of clothing from China who have now entered into major commitments for 2005. They should not be sacrificed to an operation to rescue manufacturing industry. I would therefore urge the Commission and the Council, in the event of any reintroduction of quotas or other protective measures, to ensure that an arrangement is put in place which stops entrepreneurs who have anticipated the new situation from being victimised.
Finally, I do believe that – as has already been said – we should do our level best to ensure that China complies with the WTO obligations with regard to opening up its own market.
. – Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, there is concern that the end of the quota system for imports as of 1 January 2005 will lead to the loss of tens of thousands of jobs in the European textile industry. As has already been pointed out, this sector currently employs over two and a half million workers.
The representatives of the sector do not wish to infringe the January 1995 Agreement on Textiles and Clothing. What they are calling for is recognition of the fact that when China became a full Member of the WTO in 2001 the situation of the sector changed dramatically, and this had not been foreseen.
It is therefore entirely justifiable for the textile sector to receive special support from the Union’s institutions and also from the Member States and regional authorities. The Commission and the Council must provide strong support for the European textile industry to allow it to enter new markets. It is important to insist that China abide strictly by the commitments it entered into with the WTO. In addition, other countries such as India, Brazil, the United States of America and Canada should lift the artificial technical and bureaucratic barriers they currently have in place.
It has to be said that the strategy proposed by the High Level Group on the textile sector provides for a most appropriate course of action. The sectors concerned are now calling for it to be developed and applied as a matter of urgency. Time is of the essence. The inclusion of an approach aimed especially at SMEs has been suggested, as the latter account for 90% of industries of this type. There has also been a call for a flexible reserve fund to be set up within the Structural Funds to help implement the changes required within the sector.
For many years, the textile industry has been making a tremendous effort to restructure in order to become competitive. The challenges now before it are so enormous that it cannot be left to face them alone.
.  Mr President, as you know, thanks to a particularly aggressive dumping policy, and the reduction of prices to an improbable 70%, which is lower than the price for raw materials, China has already seized one-third of the quota-free textile imports in Europe. If nothing is done about this, the European market, now fully open, will be flooded with cheap textiles from China, but also from India and Pakistan.
I very much doubt, Commissioner, that the Commission’s action plan of 13 October 2004 will be enough to help the European textile industry in its fight for survival. The plan provides for support measures, but does not contain any trade-related measures at all. It was envisaged that textile imports into Europe would be monitored from 1 January onwards, which would allow the Commission to take action swiftly if necessary, but Commissioner Mandelson acknowledged last week in the Committee on International Trade that this monitoring system is still not operational and criteria have not even been laid down.
When will this, at long last, be done? When it is too late to lock the stable door, and the horse has already bolted? Might I urge the Commission to use all possible means to combat unfair commercial practices in some countries? The Commission has the means at its disposal, including a horizontal safeguard clause, a textile-specific safeguard clause which, according to the Multi-Fibre Agreement, is permitted under certain circumstances, or in extreme circumstances, it can lodge a complaint to the WTO’s dispute settlement body.
In short, Commissioner, what we expect from the Commission is a more trade-minded and more pro-active approach. We must be bold enough to hold up our fist to major trading partners, certainly if they compete with us unfairly. It is unacceptable to leave 177 000 companies and 2.7 million workers in the European textile sector out in the cold.
. – It is a positive step that we are at last having this debate here, but it is a pity that it did not take place towards the end of last year, before liberalisation, as I had proposed.
What is at stake is the textile industry, a strategic sector with great potential for the future, which can make an enormous contribution to economic and social cohesion. As a productive sector it deserves urgent protection through a specific programme. Otherwise, the opposite will happen, with higher unemployment and obstacles to development.
In countries with weaker economies, where the textile and clothing industries are mostly located – as is the case in northern and central Portugal – there is already a worrying increase in the number of import licences issued for Chinese goods, especially in the most sensitive product categories for Portuguese industry, in addition to all the concern about household textiles imported from other places, such as India and Pakistan. Therefore, for the sake of protecting the jobs of thousands or even millions of workers and the industry itself, the safeguard clause must be applied urgently, since it will only have a positive effect if it is used soon.
. – Mr President, now that the quantitative import controls for the textile and clothing industry have been abolished, there is great concern about the future of the textile and clothing industry in the EU. It is worth putting this into an historical perspective. In 1962, as a young economics student, I wrote an essay on the marked decline of the Swedish textile and clothing industry after the Second World War. At that time, the reason for this was the stiff competition from low-wage countries such as Germany and Italy.
I found that structural change in the sector had been successful. Labour had moved to better paid jobs in the engineering industry, and what remained of the textile and clothing industry had moved on to more advanced products. No unemployment had resulted, and the trade unions had played an active part in the structural change. The whole episode stood out as a tale with a happy ending from both an economic and a social point of view.
This process continued during the 1960s and 1970s. At that time, the surviving Swedish textile and clothing enterprises moved a large proportion of their production to low-wage countries such as Finland and, in time, Portugal, but kept their design and marketing operations in Sweden. Special products such as men’s suits and car upholstery continued to be made in Sweden, and were profitable. Nowadays, the thought of Finland – ‘Nokialand’ – now so advanced, still being considered a low-wage country in the late 1960s is laughable. Today, very little remains of Swedish textile and clothing production, but large Swedish clothing chains employ large numbers of people in designing and marketing clothing worldwide.
We have had ten years to adapt. For the EU to become a leading, dynamic, knowledge-based region, its socioeconomic system must succeed in compensating for a decline in the textile and clothing industry by means of a transition to more sophisticated textile and clothing products and strong growth in other sectors. If it does not, the Lisbon agenda will show itself to have been a soap bubble waiting to burst.
.  Mr President, representatives of the Commission and the Council, ladies and gentlemen, today all the concerns already raised during the parliamentary debate in January 2004 are being voiced again, but above all the emphasis is on the inadequacy of the measures recommended by the Prodi Commission with regard to the crisis in the textile and clothing sector, which have already been weighing down industry in this sector for some years, causing the loss of thousands of jobs. We only have to cast our minds back to the unwillingness to address the issue with specific programmes. We hope that there will now be other guidelines.
The High Level Group and the Commission have proposed seven actions to help the textile industry boost competitiveness in the sector: they are all important, but I would give particular emphasis to one of these. In Europe we have labour legislation with especially strong worker protection which vastly inflates the cost of goods. We cannot tolerate unfair competition from certain non-EU countries based precisely on extremely low labour costs and in particular, the exploitation of child labour. Along with the call to tighten corporate social responsibility, we will have to make the public more aware of ethical purchases, through special campaigns. To this end, labelling which allows consumers to easily identify goods manufactured in accordance with the fundamental labour rights specified by the International Labour Organisation is vital in order for buyers to take responsibility too.
Together with actions in the fight against counterfeiting, I would highlight the suggestion to take action to support traditional textiles with focused programmes, not least so that we can avoid further official approval of textile goods, which is certainly of little use in the context of celebrating regional identities.
Mr President, our textile and clothing industry is in bad shape. Since the end of the 1980s, French companies have been making workers redundant or closing down altogether, and more and more businesses are relocating to low-wage countries. Since the 1960s, the textile and clothing sector in France has lost two-thirds of its workforce, which is about 20 000 jobs per year, and today we are suffering 2 000 job losses a month. In my own region of Nord-Pas-de-Calais, historically an important textile-producing area, towns such as Elesmes, Roubaix and Tourcoing have witnessed the closure of their businesses.
The social situation is already serious and yet it is going to get worse in future. Until now, quotas have made it possible to limit imports of textiles from third countries, but on 1 January 2005 the door was opened to imports on a massive scale from China.
France and Europe now need to define a strategy to defend their textile industry. We must as a matter of urgency request the WTO to provide safeguard clauses. Indeed, this option is available to Member States if a sudden increase in imports is observed, to the major detriment of a local industry, and this is indeed the case in France and Europe today. Since the quotas expired on 1 January, imports have soared, and the flood from China is destroying whole sections of what remains of our textile industry. Imports of trousers made in China between 1 January 2005 and 2 February 2005 increased by 792% compared to the same period in 2004. Imports of pullovers increased by 613%.
Before it is too late, and regardless of the opinion of Guillaume Sarkozy, President of the French textile industry union and a fierce advocate for the delocalisation of businesses, we must not wait to see our internal market flooded before we demand a return to customs barriers and safeguard clauses. The extremist advocates of liberalisation who drafted Article 314 of the Constitutional Treaty, announcing the opening of our borders to world trade and the lowering of customs barriers, are promising us major general industrial and social decline, of which the textiles issue is an unpleasant foretaste.
Mr President, Mr President-in-Office, Commissioner, my fellow Members have pointed out several times that the textile industry used to provide more than two and a half million jobs, and I myself come from a region, the Nord-Pas-de-Calais in France, that knows all about this, because it is currently suffering greatly from this loss of jobs.
These figures show how necessary it is to put in place a strategy that can help the textile and clothing industry to cope with changes connected with the disappearance of quotas. We currently have only incomplete data, but even what we do have is alarming. According to declarations made by Chinese importers, imports of many categories of textile products into Europe have doubled, or even trebled, since quotas ended on 1 January 2005. It is vital for the EU to have trade policy instruments that enable it to respond to sudden variations in imports. In that regard, Commissioner, it has become a matter of urgency for the Commission to publish guidelines regarding the textiles-specific safeguard clause for China announced in October 2004, in the absence of which industries throughout the Member States will be unable to respond. The EU respects its commitments within the WTO. These commitments must now be respected by all members of that organisation. The textile and clothing market must remain open and competitive.
The European Union also needs to realise that many textile-producing countries regarded as vulnerable are also at risk of being seriously affected by the lifting of quotas. I am thinking of Bangladesh, Cambodia and our Mediterranean neighbours. It was almost ten years ago that the European Union decided to enter into a partnership promoting development in the Euro-Mediterranean region. The question of textiles therefore points more than ever to the need to establish a real free-trade area as soon as we can.
– Although the textile and clothing industry has lost some ground across the European Union in general in recent years, it is still very important in some countries of the Union and, in fact, the economies of several regions are actually structured around it.
Since January, as has been mentioned here already, international trade quotas for these products have disappeared. Even though the change was expected, it has had a severe impact on markets, particularly because of the dominance of China. Ignoring social or environmental concerns, China allows its companies to sell at exceedingly low prices. That results in two essential consequences: the more vulnerable exporting countries are harmed, as in some cases they depend almost entirely on this kind of industry for their economic survival; and countless factories in Europe may be ruined.
Despite the commitments made by the Chinese authorities in recent months to impose their own limits on exports from their country, the fact is that the indicators that we have are giving us great cause for concern. It is now appropriate, therefore, to raise the following questions: first: how are the Commission and the Council taking account of the changes occurring in this area and what means are they using to constantly monitor the situation; and, secondly, under what conditions is the Commission prepared to implement the specific safeguard mechanisms, bearing in mind that there is at least a fear that the United States may do so very soon?
Mr President, my fellow Members have already pointed out that the consequences of lifting the quotas has been immediate, and the threat facing the European textile and clothing industry is indeed a real one. By way of example, I would also like to refer my own region, which has been seriously affected by the decline of the textile industry.
The district of Castres-Mazamet acquired its industrial nature from the wool pulling and leather industry. For many years now, the SMEs in this sector have been closing down one after another. Some of them have been able to switch to other fields, thanks to skills developed in international trade, industrial technology and the development of new products. But do we have the right to write off those who want to ply their trade in textiles and clothing?
Mr President-in-Office of the Council, Commissioner, do we not have a duty to protect the European textile and clothing industry? Pending implementation of the High Level Group's recommendations, on which Parliament will state its position, the European Union has defined a strategy for coping with changes resulting from the end of quotas, which translates, it would seem, into specific commitments: producing a draft protocol on the rules of origin, adopting guidelines regarding the textiles-specific safeguard clause for China, putting in place the Community preference system, the likely establishment of a 10% threshold with the aim of preserving the market share of traditional providers of the EU, negotiating at the WTO in order to obtain substantial concessions from emerging countries that maintain high tariffs, as well as erecting non-customs barriers in the textiles and clothing sector and, finally, adopting strategic plans at local level to improve the allocation of public funds. I have in mind in particular funds from the flexibility reserve within the framework of the structural funds and of the 'regional competitiveness and employment' Objective. Within what timeframe and following what timetable are you planning to apply these specific measures?
Mr President, the textiles and clothing sectors are very important in many areas of Europe, particularly in Catalonia. It involves more than 2 600 companies that employ over 72 000 workers. This year all the quotas and duties for WTO countries must be completely phased out. Therefore, these countries will have unrestricted access to EU markets. This could lead to dumping situations that will harm our economies. This could encourage businesses to relocate to other latitudes. I understand that such a phenomenon can only be addressed by pouring more money into research investment budgets.
There are two possible objectives. First, to manufacture products of finer quality with added value that can compete with those from other countries, mainly China. Second, to launch a unified European trade market, including a quality index. In addition to that, we need to develop a strategy that favours business concentration as a positive tool to make the sector more competitive and efficient. This would forestall the threat of business relocation. An active role by the EU is the best way to achieve social cohesion and the maintenance of the living standards we have come to expect in this part of the world.
– Mr President, the liberalisation of the markets for the profitability of big business and within the framework of the WTO included, among other things, the abolition of textile import quotas in Europe. Thus, companies and handicrafts either moved to countries with lower labour costs or closed. In both cases, those who lost most were the workers in the sector, who know the road to unemployment. In Greece, entire towns have literally died. WTO analysts estimate that, over coming years, China's share will exceed 50% internationally, while in the European Union approximately 325 000 jobs will be lost. This is a choice of the European Union which, although it appears contradictory, is in the interests of the European monopolies, so that they can penetrate China's huge market in profitable sectors and exploit cheaper labour costs. All that is maintained about controls, research and innovation, about a more competitive European textile industry, does not help and does not concern the small professionals who will be wiped out; it concerns the monopoly groups, which will increase their profits. Let the workers and the small professionals draw their own conclusions about the policy of the European Union, which destroys the many that are weak and strengthens the few that are rich. Let them join forces with the consistent class movement in order to change this policy.
– Mr President, ladies and gentlemen, some years ago the British Commissioner responsible for international trade was asked: ‘What should be the minimum market share that the textile sector in Europe should be guaranteed?’ The reply was: ‘None, if the market is pushing in that direction.’
Well, ladies and gentlemen, today, one day after the removal of the quota measures imposed on textile imports from China, that Commissioner’s prophesy has come true. Market risk occurs not when people are guided by common sense but when there is woolly thinking.
The textile sector is on its knees, with all the consequences that has for developing the economy and for our fellow citizens’ well-being. Market reaction has been immediate in these first two months of 2005. Applications for import licences from China have risen. To a great extent, the small producers in the textile sector are closing and becoming importers. They close their factories and lay off their workers, thus becoming vendors of products that are placed on the market at high prices even though they are of terrible quality.
We need to understand, therefore, whether the Commission and the Council want to implement those measures that are possible, recognised and permitted within the framework of the WTO agreements, so as to cushion the adverse effects of removing the quotas. Even before that, however, we need to understand the Commission’s and the Member States’ philosophy. We believe that the mark of origin remains the most important of the possible measures.
Producers and consumers need to be protected by means of transparency – in other words, by identifying the quality and origin of products. The European quality mark, with the European nation of origin specifically mentioned on it, is thus in our view the primary objective to be achieved if we want to ensure, not protection of Europe as such, but rather respect for what Europe produces.
The Commission and the Council are aware that, in view of the current situation in the textile sector, the entire industry in Europe may disappear from world markets and from our own markets. How do they intend to act in the WTO when faced with the next demands for liberalisation in one or other manufacturing industry, in which the same consequences that we have seen in the textile industry may be repeated?
We look forward to a reassuring answer, Commissioner; otherwise, we shall be forced to think that, as Europe progresses, some manufacturing industries in Europe including Italy, – as it concerns me directly to a great extent – will be forced to shut up shop and wave goodbye to social cohesion and the European model.
Mr President, ladies and gentlemen, I would like to thank those who initiated today’s debate. We are facing a serious problem that has affected many textile factories in my country, Poland, as well as in the EU as a whole. This has not happened over the past few weeks or months; we have in fact been confronted with an Asian invasion of cheap fabrics since the 1990s.
If this were only a matter of a free market, cheaper products or a cheaper workforce, it would be hard for us to protest, given that the European Union itself promotes the principle of a free market. Yet the non-European powers in the textile market do not play by any rules, not even those that they themselves agreed to when they joined the WTO. In view of this, the European Union must join forces to defend Polish, French and German companies – indeed all companies throughout the European Union – from what must quite simply be called unfair competition.
– The textile and clothing industry in Europe is facing a serious crisis. The crisis is also concentrated in certain regions that are in themselves already disadvantaged and will now be much more vulnerable. With the shake-up in the sector, we have seen massive relocation of production in recent years as well as mass redundancies, the vast majority of which involves poorly-skilled women. The result is well known and leaves no room for doubt: a loss of 20 to 25% of factories and jobs over about ten years.
The recent opening-up of the market to China is aggravating the situation. Now that we have reached this point, I suggest that the Commission should adopt three kinds of measures. First, it should stringently monitor all imports into the single market, and not hesitate to act through the safeguard clauses. For that to happen, it is essential that the monitoring system should work, and that it should work soon. I do not intend to call for any kind of protectionism, which would be to fly in the face of history. Europe has to accustom itself to competing with countries where labour is cheap, but it cannot accept competition from companies that do not pay for their energy, use child slave labour and do not respect intellectual property.
Secondly, it is important to look into the relocation of textile companies, as well as cases of fraud and of companies that had been given support before closing down.
Thirdly, a recommendation for the Commission: the European textile sector should invest at the points in the value chain where Europe has a genuine competitive advantage. To that end, we need to develop a policy that takes account of the following aspects, amongst others: logistical infrastructure, geographical proximity to major markets, fast order turnaround, design, quality control, innovation, use of new materials and new technologies, relations with major distribution networks, permanent vocational training, and support for SMEs, which still make up the majority of companies in the sector.
I call on the Commission to accept that that is the path for the future of the textile industry in Europe.
– Mr President, the abolition as of 1 January 2005 of all duties and quotas and of textile import restrictions is a development of huge economic, social and political importance to the countries of the European Union and to my country, Greece. This development has already created the first adverse consequences in Greece, with uncontrolled imports of Chinese products, which hit not only the textile and clothing sector, but also consumer safety, with poor quality, cheap products.
The experts at the WTO and the OECD may see advantages in the full liberalisation of the textile and clothing trade, but European and Greek businessmen and workers do not. The textile and clothing industry manufacturing base is shrinking. Industries and handicrafts close daily in Greece, while others relocate to neighbouring Balkan countries. At the same time, unemployment is constantly rising. One typical example is that, in December 2004 alone, 12 small and medium-sized businesses closed in Greece, leaving over 650 workers unemployed.
In the face of this dramatic development and taking account of the data of the WTO, which forecasts that China will control 50% of the world textile market in the next two years, I fear that the European Commission is merely monitoring developments. While the United States, Turkey and Argentina recently decided to use safety measures and impose quotas on certain categories of Chinese products, at the moment we are still waiting for the European Commission to submit guidelines. This is a question I wish to put to the Commissioner, in the absence of Mr Mandelson.
Mr President, ladies and gentlemen, I would like to confront the Commissioner with a statement from her fellow-Commissioner Mr Mandelson. He recently said to the French newspaper , that ‘according to a study commissioned by the OECD, the omission of the textile quota will save each family EUR 270 annually’. Unfortunately, Mr Mandelson ignored the thousands of families who, as a result of the abolition of the quota and of the resulting Chinese ‘tidal wave’, will lose their jobs, if they have not already done so. Moreover, Mr Mandelson has drawn rather hasty conclusions, because he overlooks, whether consciously or not, the fact that the expected falls in price will affect only a very limited range of textile and clothing products, and will therefore have a very limited effect in general. I am surprised by, and very disappointed with, Mr Mandelson’s ultra-liberal discourse, but that is just by the by. I have a few concrete questions and suggestions.
First of all, can you confirm that the Commission will respond and take action once it is proven that the Chinese products end up on the European market at dumping prices? That can be done on the basis of the price of raw materials on the international markets. The Commission only needs the will to do this.
Secondly, Commissioner, what safeguard measures – and this subject has already been expressly mentioned here – would you consider in order to prevent certain product categories in Europe from being wiped off the map as a result of unfair competition?
Finally, what concrete steps can you take, and indeed, are you prepared to take, to ensure that in China too, the basic social and ecological threshold standards are respected? You could, for example, make certain practices public in the context of a naming and shaming information campaign, to mention but an example. Finally, Commissioner, it is reported that last month’s textile imports from China increased considerably, not to say spectacularly. I hope that the Commissioner will not fob us off again with a bromide that our textile industry has had ten years to adjust, for that would be the height of oversimplification.
Mr President, Mr President-in-Office of the Council, it is not, of course, the case that the textiles industry has been dormant in recent years. It is, of course, often pointed out that this industry has had ten years in which to adapt to the situation. That is all true. The fact is, though, that China now dominates 20% of the world market, and in three or four years' time, this share will have risen to 50%. China has the lowest wages and its energy costs are also a third lower – and what was that about its human rights record? Over the next three to four years, the number of jobs in Europe's textiles sector – currently standing at 2.7 million – will be cut by half.
This will have a particular impact on some old EU countries, notably Spain, Italy, Portugal and Greece, but also on Romania and Bulgaria, not to mention Turkey. What I would like the Commissioner to tell us is which measures she will adopt to cushion the imminent and severe labour market problems. Which measures does she intend to deploy to persuade China to cooperate more fully? I ask this in my capacity as Vice-President of the International Textile, Clothing and Leather Workers' Association. We cannot simply leave these workers to fend for themselves.
– Since 1 January, the volume of licensed textile imports from China in several textile categories has been up to seven times higher than in the corresponding period in 2004. For several items, import licences in the last two months have already exceeded the total imports of the same items for the whole of 2004. Prices for almost all products have dropped sharply, sometimes to less than half their previous levels.
In view of the possibility that exists for the Commission to use the safeguard measures provided for in China’s protocol of accession, I would ask you, Commissioner, to clarify some matters: first, what are the consequences of the fact that the Commission has not yet begun to produce customs data on textile imports; secondly, what are the consequences of the fact that the guidelines that the Commission should have prepared and made available in 2004 are still to be drawn up; and lastly, how sure can European producers be that the Commission is technically and politically able to act before it is too late?
Mr President, Mr President-in-Office of the Council, Commissioner, I would like to make two points. Firstly, in April, we will have a further debate on the issue of textiles, and the Committee on Industry, Research and Energy and the Committee on International Trade will also hold a joint hearing on this topic. On behalf of my colleagues and the two committees, I look forward to continuing this debate and hope that we will, on those occasions, have more reliable data with which to work.
Secondly, it is now 2005, which means that at the end of the year, we will have the WTO negotiations in Hong Kong. I think this is a good opportunity to send out the signal to China to which many of my fellow-Members have referred, and to exert gentle pressure by diplomatic means. I believe that it is essential to do so.
Finally, it is also important that, in preparing the analysis to which the President-in-Office of the Council referred, there should be real consideration of the various factors involved. We must find out more about what is happening, for example, in Tunisia, Turkey or our traditional EU Member States, both in terms of what is going well and what is going wrong. We really do need a more carefully researched and clearer picture. If, in conjunction with the relevant Commissioners, you could provide us with this before the end of your Presidency, it would be more than helpful.
– Mr President, ladies and gentlemen, the report by the Textile High Level Group contains indications for seven different measures to bolster competitiveness in the sector. The group also recommended that a system should be set up to monitor Chinese imports from 1 January 2005. Unfortunately, however, the same group was unable to issue guidelines on the mark of origin because of internal differences of opinion.
Today, in fact, there was an article in a major Italian daily by Commissioner Mandelson about the ‘Made in Italy’ mark, according to which the Union has a duty to inform consumers so that they can distinguish a shirt produced in China from one made in Italy. I agree, and I would add that strict labelling rules fulfil that duty. Therefore, with regard to the system to monitor Chinese imports, first of all I would like to know what the results of monitoring have been in the almost two months since the restrictions were removed. Secondly, regarding labelling of origin, I would ask the Commission and then the Council whether they intend to adopt measures soon that will make it compulsory to label goods with their origin, and I would point out that such a measure is strongly demanded by textile manufacturers in Italy and elsewhere.
Mr President, the upheaval experienced by the global textile and clothing industry has hit those regions in Europe where textile production is heavily concentrated particularly hard. This is the case for my region in France, the Nord-Pas-de-Calais, which has already been affected, over recent years, by restructuring and delocalisation and where this sector is the second-largest industrial employer, still providing work for more than 30 000 employees.
In 2004, Parliament, in a resolution, and the High Level Group on textiles and clothing both called for a specific programme for this sector, in particular in regions in difficulty, which have a large number of SMEs and a high employment rate among women. In these regions, European aid has made it possible in recent years to mitigate the socio-economic impact of sectoral crises, to avoid job losses and to cushion the effects of economic restructuring thanks, in particular, to innovation, integration, training and the development of a modern industry.
At a time when the European Union is drafting its new financial perspectives, these regions are concerned about the future of the structural funds, which have contributed to economic development. I am sure that the Commission and the Council will be keen to reassure them and to prove to them that the economic and social cohesion to which these funds contribute is one of the European Union's priorities.
.  Mr President, I will be very brief: I just want to mention in passing the proposal to provide the committees concerned with more specific data, but I think it is something that needs to be done with the Commission. In a spirit of good interinstitutional cooperation, I will yield my speaking time to the Commission, which is in any case the main party involved, and I would simply like to say that the Council obviously shares all of the concerns that have been expressed regarding the situation in the textile sector both within the EU and in some of our partner countries.
. Mr President, the textile industry is a very important economic factor for all of us in Europe and, therefore, internal and external measures must be taken. We are working on a very comprehensive strategy.
Again, let me just mention a few points because this was a very complex and comprehensive debate. The Commission has proposed several actions to enhance the competitiveness of the European textile industry in its second communication on the textile industries. The actions proposed include measures such as strengthening the fight against counterfeiting and piracy; enforcing intellectual property rights; establishing an action plan to address existing trade barriers in third countries; fostering advance technology and textiles and clothing with high added value under the EU's Research and Development Programmes; and ensuring lifelong education and vocational training. Second, the Commission has established a system for monitoring imports of textiles and clothing products from China.
However, it is too early to draw conclusions on monitoring. The Textile High Level Group was unable to reach a conclusion in its June 2004 report on the 'Made in the European Union' mark of origin. The Commission will come back to that and will draw up proposals at a later date.
We will resort to safeguards only as a last resort. This includes the textiles-specific safeguard clause that was established in China's Protocol of Accession to the WTO. This is an important and clearly proactive strategy. Open international trade is also a key factor in the competitiveness of the economy as a whole. Access to third-country markets allows for the creation of jobs in Europe, which is also a key priority of the Commission. We are therefore determined to do all it takes to achieve the objective of equal market access so that EU firms in these sectors can exploit their hard-earned know-how and quality. The Commission will therefore draw up an action plan to address the barriers in third-country markets, and the Doha Development Round will provide the opportunity to carry out a comprehensive review of all the alleged non-tariff barriers.
Finally, I shall say a few more words on China. Commissioner Mandelson is not here because he is currently visiting China, but I will tell him about today's comprehensive debate and maybe you can go into more detail with him, as the Commissioner responsible for trade, at another time.
I would like to emphasise again that the Commission is monitoring closely China's compliance with the WTO accession commitments, most notably in the framework of the EU-China Textiles Trade Dialogue signed in May of last year by the Trade Commissioner and his Chinese counterpart.
Additionally, in the framework of other dialogues between the Commission and the Chinese authorities, the Commission has requested that the issue of the sustainable development of the textile sector, and in particular the question of corporate social responsibility, be put on the agenda. The Commission hopes that this will contribute to having the rather strict Chinese labour and environmental laws properly enforced.
We are also conducting a study, which will be finalised shortly, on working and other manufacturing conditions in the textile and clothing sector in China. In line with the Council's Presidency Conclusions from 2003, the European Union is committed to promoting respect for core labour standards through trade relations with third countries.
The last point I would like to make is about the proposed guidelines on the textile safeguard clause for China. This is still under preparation. The Commission wants to examine all sides of the issue thoroughly before taking a final decision.
The Commission is reluctant to do something that would more or less pave the way for the easy introduction of safeguards. The Commission does not want the guidelines to be a vehicle to facilitate or prompt safeguard action, but one that prevents recourse to safeguards. The Commission would like these guidelines to introduce transparency in the handling of the requests for safeguards that may be made, but it would also like them to introduce greater predictability in trade, for instance by providing some safe zones, generously established and providing for very large expansion possibilities below which we would not consider safeguard action.
The debate is closed.
– Product quality and safety, protection for the environment and for social rights, consumer protection, compliance with international trade rules, and technological development: these are all points on which the European Union has taken a stand and is basing most of its political strategies for the coming years. Sustainable economic development, market liberalisation and the well-being of EU citizens are thus our objectives, and they must not therefore cause our own products to become less competitive on our own territory, in favour of goods that fall far short of our quality and safety standards. We must therefore ensure that, rather than being penalised, our values and our efforts – and along with them thousands of enterprises, especially small ones, which underpin our social fabric – are instead valued and protected both internally and at an international level. We call, then, for the highest degree of protection for our mark of origin and promotion of the quality mark, with careful monitoring and severe penalties for any counterfeiting and attempted fraud to the detriment of the consumer. We also demand a firmer stance in bilateral relations, so as to stop or limit the devaluation of the yuan, the ridiculous bank rates and the massive investment in new machinery that are helping the Chinese market to such a great extent.
The next item is Question Time (B6-0009/2005). We shall be taking a series of questions to the Council.
What stage has been reached in preparations for the forthcoming accession negotiations with Croatia?
.  Madam President, the European Council of 16 and 17 December 2004 noted with satisfaction the progress made by Croatia in preparation for the opening of accession negotiations. It invited the Commission to present to the Council a proposal for a framework for negotiations with Croatia, taking full account of the experience of the fifth enlargement. It requested the Council to agree on that framework with a view to opening the accession negotiations on 17 March 2005, provided that Croatia cooperates fully with ICTY. The Commission transmitted the framework for negotiations on 31 January. Technical discussions were opened within the Working Group on Enlargement on 1 February, in order to adopt a common position with a view to opening the accession negotiations on 17 March.
Let me remind you, in this context, that the conclusions of the European Council of 17 December 2004 very explicitly requested Croatia to demonstrate full cooperation with ICTY. In addition, the Council, following consultation with the European Parliament, decided in December 2004 to give Croatia access to the pre-accession financial instruments – PHARE, ISPA and SAPARD – from 2005 in order to help that country to prepare for accession. A sum has been allocated for this purpose as part of the current financial perspectives. At the same time, the continuity of activities promoting cooperation with the Western Balkans covered by the CARDS programme is ensured.
Madam President, I wish to inform you that, next week, our EU-Croatia Joint Parliamentary Committee will be meeting in Zagreb. If the Council takes the view that the opening of negotiations should be conditional upon General Gotovina being arrested, then its opinion conflicts with that of the European Parliament, which has never made this a condition. I have the Brussels Presidency Conclusions here, and they – in paragraph 15 – clearly urge Croatia to take steps to cooperate, stating also that, once the indictee is located, he must be transferred to The Hague as soon as possible. That is something we all support, but it cannot be a condition for accession negotiations, which we expect to open on 17 March.
.  Mr Posselt, you are quite right to emphasise that Mr Gotovina's arrest is not a precondition. The issue referred to in the conclusions is real cooperation with the tribunal, and it is therefore on the basis of that cooperation that we will decide whether negotiations can be opened.
Madam President, I thank the President-in-Office of the Council for his reply. As I recall, this type of situation has arisen on previous occasions during accession negotiations, notably when negotiations opened with Slovakia under Mr Mečiar’s government. I take the view that we should not make the opening of accession negotiations contingent on one person; a country like Croatia does not deserve that type of treatment.
I think the Council should prove that in reality, cooperation is not possible here. The Croatian Government has offered its unequivocal support. If there is a desire to make the opening of negotiations conditional on the General's extradition, proof is required that he is located in territory to which Croatia has access. I think it is shameful that an entire country is being penalised for one person's misconduct.
.  I do not have much to add. We are indeed in contact with the Croatian Government. They are fully aware of the need to cooperate with the Tribunal, and, as I have already said, we have never claimed that the arrest was a precondition, since, if the gentleman to whom you referred is in hiding, which does seem to be the case, it follows that it is impossible to provide any assurances. This does not alter the fact that the Croatian Government must make every effort to cooperate as effectively as possible with the Tribunal. It is on the basis of this cooperation that the assessments will be made.
Madam President, the assurances provided by the President-in-Office of the Council are very gratifying and are welcomed by the House. I would simply ask you to inform Commissioner Rehn that, while the General's arrest is not a condition, good cooperation is absolutely essential. He sent out a rather different signal. Perhaps someone could also inform him that if he actually has any evidence of General Gotovina's whereabouts, wherever in the world that may be, he should kindly inform the relevant authorities instead of engaging in public polemics.
.  I do not have much to add on this subject either; it is the Council that will make the decision. That said, I can only reiterate that cooperation with the Tribunal is a vital element.
The Israeli nuclear physicist, Mordechai Vanunu, was released by the Israeli authorities in April 2004 after eighteen years in prison, eleven and a half of which were spent in solitary confinement. Unfortunately, since the day he was released, Mr Vanunu has been held hostage by his country's government. He has been deprived of the right to travel and of freedom of speech. Recently, in November, he was re-arrested by the police on totally unfounded charges. Does the Council intend to make any recommendation to the government of Israel to restore the democratic rights of this person who has been persecuted to excess?
.  Mordechai Vanunu was conditionally released in April last year. Certain restrictions were placed on him, and the appeal that he lodged against these restrictions was rejected by Israel's Supreme Court on the grounds that there was still a risk that he could reveal information affecting the security of the State of Israel. The restrictions are time-limited and are subject to review.
Relations between the EU and Israel are also based on respect for human rights and democratic principles. Under Article 2 of the Association Agreement concluded between the European Union and Israel, which entered into force on 1 June 2000, these provisions constitute an essential element of the Agreement, which guides the domestic and international policies of the two parties.
The European Union, in the context of its political dialogue with the Israeli authorities and of the implementation of the Neighbourhood Action Plan, will continue to ensure that the commitments entered into are respected.
– Madam President, Minister, thank you for your reply which, unfortunately, does not satisfy me, because it does not answer my question.
The Council is obviously playing in the theatre of the absurd. I asked you if the Council intended to recommend to the Israeli Government that it restore Vanunu's democratic rights and you give me a surreal reply to the effect that Israel is a democratic country and, within the framework of the neighbourhood policy with the European Union, will continue to honour the commitments it has made.
Once again you have set the wrong example with this provocative attitude of yours. Naturally, I did not expect you to reply to me that you would go and free Vanunu personally, but I would at least expect the Council to defend freedom of thought. Within this framework, I should like to ask you if you approve of the fact that Vanunu is still in prison ...
.  I think that what I actually said was that the Council would be in contact with the Israeli Government on this matter. With regard to general respect for human rights, I should add that Mr Vanunu has been released. The only problem is that the conditions under which he has been released are perhaps not quite what we would have hoped, but we are still in contact with the Israeli authorities on that matter and we will be sure to discuss it.
President-in-Office of the Council, will you remind the Israelis, when you discuss this issue with them, that Mr Mordechai Vanunu was illegally taken from European soil. Effectively, he was kidnapped and taken to Israel to face trial. The offences for which he was charged took place 20 years ago, and the notion that he still has secrets that could do Israel some harm 20 years later is clearly ludicrous. Will you encourage the Israeli Government to stop their persecution of this individual, allow him to leave Israel and, if he so desires, to live in the European Union?
.  Yes, I will.
The Commissioner for External Relations announced that she intends to propose to the College of Commissioners that a standing rapid response force be set up at European level to intervene in the event of natural disasters and humanitarian crises all over the world. This standing force will consist of 5 000 national experts preselected by the Member States who shall be placed under a central coordinating authority after undergoing training. According to the Commissioner, this force could become operational from 2007. In the conclusions of the extraordinary summit of the General Affairs and External Relations Council of 7 January 2005, the Council calls upon the Commission and its own competent bodies to examine the potential for developing an EU rapid response capability and also calls upon the Commission to submit proposals for a strategy for strengthening prevention, early warning and preparation measures for dealing with disasters, which recent events have proved necessary.
Does the Council not believe that the Commissioner's proposal provides a sound basis for attaining its objectives, as set out in its conclusions? Why do they make no reference to the specific proposal of Commissioner Ferrero-Waldner?
.  At its meeting on 31 January 2005, the Council adopted an action plan providing for measures that are currently being drawn up. In the action plan, the Council invited the Commission and the Secretary-General and High Representative to present appropriate proposals, within their own fields of competence, on the creation of a European Union rapid response capability enabling us to deal with future disasters. The Secretary-General has agreed to present his proposals to the Council as soon as possible and by 31 March 2005 at the latest.
– Madam President, Mr President-in-Office of the Council, the Commissioner for external relations who formulated this specific proposal was here five minutes ago, opposite you. My question is: how does the Council view the Commissioner's specific proposal: in a positive or negative light? Does the Council believe that a specific step should be taken or will this too be referred to a committee and be eternally postponed, while we wait for the next major humanitarian disaster because we have no money?
.  With the greatest of respect for Greece, no, there is no question of deferring this instrument to the Greek calends. The Council has clearly stated that proposals on this subject must be put forward simultaneously both by the Commission and by the Secretariat General, or by the Secretary-General and High Representative. It has therefore never been suggested that the measure is not a useful one.
I think the tsunami disaster showed us that Europe needed such an instrument. We now need to see how it could be set up, and it is true that 31 March 2005 is not far off. We will then have proposals for such a system.
– Madam President, civil protection, which concerns the prevention of and dealing with natural or man-made disasters, is an objective of the European Union. With the European Constitution, it is promoted to a separate sector of supplementary or support action.
Does the Council intend to proceed to shape the policy in question? In other words, to lay as of now the foundations for shaping cohesive and effective action for civil protection?
.  Unfortunately, the Constitution has not yet entered into force, but I think it is nevertheless important to work on this project, which is, I repeat, a very important one. It is also provided for in the current Treaties, which refer to civil protection. We know, however, that, if we are to have a really effective instrument, making use of the full range of elements, including those that perhaps do not come within the Community's field of competence, a broader approach is needed. That is why it is important to involve, firstly, the Commission and, secondly, the Secretary-General and High Representative. Once these proposals have been put forward, the Council has undertaken to take decisions and to set up such a system, which is, of course, essential.
One of the key priorities of the Luxembourgish Presidency of the EU is the Lisbon Strategy. Results in implementing the Strategy have so far been disappointing, since both the productivity and the competitiveness indicators in the EU have lagged behind US indicators and those of some Asian countries.
Does the Council intend to help effect the transition from a general programmatic text to a coherent and integrated development strategy? How does it intend to address the problem of the excessively large number of objectives and priorities, the lack of internal cohesion between the objectives and means to attain them, the lack of effective implementation mechanisms and the need for interconnection between economic development, social cohesion and environmental sustainability?
The honourable Member is perfectly right. As the President of the European Council clearly affirmed when presenting the programme of the Luxembourg Presidency, the Lisbon strategy is a top priority of our presidency. The Council, in all its specialised configurations, is fully engaged, and will remain so, in the final weeks before the March meeting of the European Council, in the preparation of the mid-term review of the Lisbon strategy which will enable the European Council to take the requisite decisions at that meeting. The summit will focus on the need for intensified efforts to achieve the objectives of the Lisbon strategy and to arrive at tangible and specific results.
We have here before us a proposal from the Commission which will, I believe, enable us to improve the implementation of the Lisbon strategy, define more clearly the priorities of that strategy and – let me place particular emphasis on this – organise the governance of the Lisbon strategy more effectively. In fact, as you emphasised in your question, if there has been a weakness in the Lisbon strategy, it has lain in an undoubted surfeit of objectives and supposed priorities but also in defects in the governance of the process as a whole.
It is therefore up to the European Council, on the basis of what the Commission has presented to us and in the spirit of the three Lisbon pillars – economic growth and competitiveness, adherence to the social model, and sustainable development and environmental protection – to propose a more effectively structured and clearly discernible strategy, integrating the various processes that are already being pursued. I refer here to the Cardiff processes, the processes relating to sustainable development, the guidelines on employment, the broad economic policy guidelines and the like. We must therefore try to improve the coherence, visibility and transparency of the whole strategy. This is one of the main missions of the Presidency as we endeavour to propose a draft that can be accepted at the March summit.
– Madam President, I submitted my question before the communication on the part of the President of the European Commission about the text for the new momentum for the Lisbon strategy. Of course, I am delighted that the mid-term review of this strategic plan coincides with the Luxembourg Presidency.
My supplementary question concerns more efficient twinning of European and national objectives and policies: does the Council believe that the new Commission proposals rectify the current weaknesses in the application of the strategy?
To my mind, the approach adopted by the Commission, which emphasises the need for the establishment of European objectives, followed by the formulation of national plans, creates more links between the main aims agreed jointly at European level and their implementation at national level. This is, after all, the point on which the Lisbon strategy has proved very weak and largely impracticable. On the basis of this idea of national plans, I feel we could achieve better governance. With regard to these national plans, it should be emphasised that the present proposal includes full stakeholder involvement in the Lisbon process. I believe that in this way it creates more favourable conditions for the success of the strategy.
– I thank the President-in-Office of the Council for his reply. However, as you know, the communication from the Commission and from Mr Barroso about the objectives for the mid-term review of the Lisbon strategy caused tremendous reaction and concern, because he told us that he has three sons and he will only look after the sick one, which is competitiveness. The other two, the environment and cohesion, will be pushed to one side.
Is the Council in a position to assure us that policies for cohesion and the environment will not be demoted and that the resources will be secured to service these policies?
I think it is very clearly specified – and this, I repeat, has been said by the President of the European Council – that the Lisbon strategy is a coherent whole, comprising a pillar that might be described as competitiveness or the economic pillar, a social pillar and an environmental pillar. The great challenge is to demonstrate that these three pillars are not mutually exclusive but form a truly unified entity. The Presidency will endeavour to ensure that full account is taken of the coherence of these pillars when the new strategy is being defined.
Greek farmers are protesting at the fact that 'ceilings' are being imposed on cotton by area of land and weight, even though this is a product in which demand outstrips production in the EU. It is worth asking why European taxpayers' money no longer goes to the most hard-working group of Europeans, namely farmers, but instead to markets outside the borders of the 25 Member States. The device of 'ceilings' will wipe out farmers in the regions, in precisely the same way as the policy of large multinational conglomerates is removing SMEs from European ownership.
Why are these 'ceilings' not abolished, so that the EU can become self-sufficient in agricultural products in which demand outstrips production, enabling European farmers to enjoy a larger income? Is the Council examining the possibility of abolishing these 'ceilings' for cotton and other products in which there is a shortfall in the EU
Madam President, with a view to supplementing the reforms of the common agricultural policy which were adopted in June 2003, the Council adopted a regulation on 29 April 2004 which partially decouples support for cotton, olive oil, tobacco and hops, and integrates them into the single-payment system. This reform is due to enter into force on 1 January 2006.
With regard to cotton production, it was agreed that, to avoid any disruption of production in the cotton-growing regions of the Community, part of the support would remain linked to cotton-growing and would comprise a payment per eligible hectare. The amount of this payment should guarantee that economic conditions in the regions where cotton can be grown are favourable enough to ensure that production continues and that cotton is not supplanted by other crops.
To this end, the total aid available per hectare for each of the relevant Member States was fixed at 35% of the national share from which growers benefited indirectly through the ginners in the reference period from 2000 to 2002. The establishment of a basic acreage for each Member State, designed to limit the total area sown with cotton plants, is in line with budgetary constraints and takes account of the specific features of the crop. The establishment of ceilings for cotton production should also be seen in the context of the Doha round of WTO trade negotiations, during which the developing countries, and particularly the West African cotton-producing countries – which have featured prominently in this afternoon’s deliberations – expressed concerns about the cotton sector.
Through this reform, the Community wishes to send an important signal to the WTO and particularly to the developing countries.
. – Mr President, leading on partly from the previous debate on the influx of products from China and countries that you term ‘developing’, I should just like to ask whether the Council has calculated how much the ceiling imposed on the cotton-producing regions of Europe might cost, and whether in future the Council intends to increase the amount of aid if the planned amount proves insufficient, in order to prevent cotton farmers too from succumbing to the influx of products from other parts of the world.
I do not have the requested figures to hand, but I am sure that the Commission can help us by providing them. I can, however, add that a resource transfer of EUR 22 million to the second pillar of the CAP, the rural development pillar, for the cotton sector will accompany this reform, which, but cutting production, will probably trigger restructuring processes at regional level.
Aware of the need to give Community producers a stable policy in the medium term, the Council – which, incidentally, has not yet received any proposal from the Commission to this end – considers that there is no reason to alter the main reform package, which is an indivisible whole. I therefore undertake to seek to obtain the figures you requested, but in that respect too I shall simply repeat that, following the parliamentary debate, some thought must be given to the matter of consistency.
– Mr President, I should like to ask the Council whether, when they talk of encouraging imports from less developed countries, they also take into consideration factors such as worker protection in those countries, in terms of both social security and, above all, working hours and conditions, and whether they also take environmental protection into account, so as to avoid adverse effects on the environment as well as adverse effects on our economy caused by producers who do not comply with the strict standards to which we have to adhere.
Mr Speroni, you know that, besides the issue of social rights, Europe has been trying to introduce an environmental dimension into the debate in the WTO – without much success, I have to admit, because of the opposition of a number of developing countries. Be that as it may, in the ILO and in our dealings with the WTO, this debate must be, and is being, further pursued. So I cannot say that these elements are an integral part of the question. Nevertheless, we shall continue to devote special attention to them.
Every day UNICEF and NGOs receive large numbers of accusations about cases of abuse, exploitation and disappearances of children in the areas of Southeast Asia devastated by the tsunami. The accusations concern the uncontrolled activities of gangs involved in prostitution, illegal adoptions and the trade in human organs.
What initiatives does the Council intend to take, as part of humanitarian aid and in cooperation with the UN, NGOs and the authorities of these countries, so as to provide effective aid, care and protection for children in the devastated areas and camps for the homeless?
Madam President, it should be remembered that, at its meeting of 7 January 2005, the Council declared that aid should go to the hardest-hit regions and the most impoverished people, especially children. Being especially vulnerable, children need specific support, particularly through the appropriate UN agencies, such as UNICEF.
Since then, the Council’s competent preparatory bodies have drawn up an action plan to assist the tsunami victims in response to the conclusions of the European Council. This action plan was examined by the Council on Monday, 31 January 2005. Among the proposed initiatives are measures that directly concern children, particularly in the fields of health and education, the aim being to get them back into the classroom as soon as possible. The Council is also studying proposals focusing on the fate of the children who were orphaned or separated from their families by the disaster, with special emphasis on the problem of trafficking to which they might fall victim.
For fuller information on the aid measures launched by the Union and its Member States, I refer the honourable Member to the Commission and to the Member States, as many programmes are also national programmes. It goes without saying that the Council shares the general sense of outrage at the revelations of abuse, exploitation and disappearance of children in the parts of South-East Asia that were devastated by the tsunami disaster. The Council condemns such acts and will support all efforts designed to combat the intolerable exploitation of the most powerless and vulnerable.
– Madam President, Mr President-in-Office of the Council, thank you for your reply. Nonetheless, I should like to ask you to place greater emphasis on the question of combating the maltreatment and sexual exploitation of children in these areas and I should like to have your assurance, Mr President-in-Office of the Council, that the action plan which the Council is processing at the moment and the overall humanitarian aid given to these countries will include a real commitment by the authorities in these countries, requiring them to take even more effective measures to combat such phenomena which, as you yourself said, are scandalous and are issues which we need to deal with effectively and in cooperation with these countries. I should also like to know if more specific measures are also being processed in this direction in the action plan.
. I believe that this is a fairly general action plan. It is now a matter of identifying specific measures, as the honourable Member has just said. The message, then, seems to have been heard, and I think we shall try to work on a number of suggestions, targeting especially the problems to which the honourable Member refers.
President-in-Office of the Council, it is a sad fact that many of those who will try to take advantage of the tragic situation in the tsunami countries will be European citizens. Will the Council look at creating a Europe-wide register of child sex offenders outside the territory of the European Union, so as to ensure that every Member State is aware of the activities of these individuals and to ensure that we have a common EU approach to dealing with them when they return to European soil?
I have no doubt that it would be useful to identify the framework within which the mechanisms for combating these phenomena in Europe could be strengthened, perhaps even on a European scale, and to find ways of improving cooperation with the relevant countries with a view to prosecuting the perpetrators of such acts.
Does the Council have any plans to address the anomaly of European tax havens?
I can tell the honourable Member that there has never been a debate devoted specifically to the subject of European tax havens, although it has featured in debates on a number of subjects in which the question of fiscal harmonisation has been addressed.
The Council and Representatives of the Governments of the Member States did, however, adopt, on 1 December 1997, a resolution on a code of conduct for business taxation. This resolution focuses on fiscal measures which have, or may have, a significant impact on the location of economic activities within the Community, with potentially harmful measures being examined by the Code of Conduct Group on Business Taxation. In fact, the measures deemed to be harmful have been gradually eliminated.
The work of the Code of Conduct Group is ongoing. Its last progress report was presented to the ECOFIN Council, which took note of it at its meeting of 7 December 2004. The group was to continue monitoring the standstill and rollback and report to the Council during this Presidency.
Mr President-in-Office, I am referring to places such as the Isle of Man, the Channel Islands, Andorra, Monaco, San Marino and others – places that are hardly independent countries or, if they claim to be so, they still rely entirely on the goodwill of the European Union for their continued existence. In spite of that these places are not subject to all European Union standards. They are exempt from legislation, even money laundering legislation, and they are duty-free tax havens. Is it not time that we addressed this situation? Surely a genuine free market has no loopholes.
I completely agree with the honourable Member’s supplementary remarks. I would like to remind him that we reached agreement on a Directive on taxation of savings income in the form of interest payments. This directive also includes, in what one might call parallel provisions and through a number of agreements, the territories and countries he has mentioned. This is certainly a move in the direction he desires. These autonomous countries and territories are covered by the Directive on taxation of savings income or are at least required to apply its provisions.
Mr President-in-Office of the Council, my question to you has to do with tax competition, which, in my view, is now a given in Europe, and an integral element of the internal market. One of the major problems we face is that small and medium-sized enterprises often lose sight of which tax regulations apply to them. As regards value added tax, for example, we have more than 100 different regulations. Will any initiatives now be launched in order to make taxation more transparent for the layman?
With regard to the indirect taxation to which you refer, this is an area in which the Union is empowered to legislate, and so it will indeed be necessary to try and make these directives somewhat easier to digest and apply.
It must be remembered that national governments are responsible for national fiscal legislation. Seeking a minimum degree of harmonisation, for example on the assessment basis, would mean breaking new ground. This is a debate that has been initiated. I hope, for the sake of what is referred to as ‘better regulation’, that the indirect taxation to which you refer will not be quietly ignored.
Mr President-in-Office, I am grateful to Robert Evans for tabling this question. I am interested in whether you believe that the existence of tax havens makes it more difficult to track down and freeze the funds of organisations that are considered terrorist organisations; and also whether their existence makes it more difficult, for example, for the world's poorer countries, to access money that may well have been siphoned off by some of the less reputable regimes for the benefit of those in power.
This relates to quite a different matter, namely the use of various financial channels to fund such things as terrorist activities. You will be aware that the OECD has a body called the Financial Action Task Force on Money Laundering, the FATF, whose activities include the investigation of such issues. I also believe that there are lists which show whether countries, and territories too, adhere to the rules, particularly as regards money laundering. In short, this is a very important issue, and the European Union is very actively engaged in efforts to ensure that the fight against money laundering is waged effectively in all Member States as well as in neighbouring countries and autonomous territories.
Will the Council ensure that the justified action that it is taking to assist victims of the Tsunami is not undertaken at the expense of aid to Africa?
Madam President, the Council is firmly resolved to ensure that the measures adopted to help the tsunami victims are not taken at the expense of aid assigned to Africa, as it clearly stated in the conclusions adopted on 7 January. Paragraph 15 of those conclusions states that, ‘in this context, solidarity in facing this disaster must not lead us to forget the general issue of development, humanitarian aid and the Millennium Goals, especially in Africa, nor to reduce the resources needed for that purpose. In this connection, it is important to ensure that resources released in the context of recent events are indeed additional to development commitments already made. The Council will come back to the implementation of commitments regularly’.
At its meeting on 31 January, the Council went on to adopt a new series of measures in the form of an action plan designed to serve as a framework for all the initiatives that have been and will be taken by the Union and its Member States in response to the earthquake and tsunami in the Indian Ocean. This operational action plan, which will be monitored by the competent Council bodies, also re-emphasises, in its introduction, the importance of ensuring that the resources committed in the wake of the recent earthquake do not prejudice any funds previously committed to development, particularly in Africa, in pursuit of the Millennium Goals. It also contains a raft of specific practical measures designed to guarantee that this political commitment will be honoured; to this end, the fulfilment of financial pledges made in response to the disaster will be monitored. These funds were pledged in addition to the financial resources allocated under the development policy of the European Union, of which Africa is the main beneficiary.
Thank you, President-in-Office, for that very encouraging reply. I am sure you will agree with me that it would be tragic if Africa – which faces a tsunami week in, week out in a less visible way through the ravages of famine, its climate and diseases such as Aids - were to lose money as a result of our justified generosity towards the victims of the tsunami.
I would like to ask, before your time is up as President-in-Office, if you would ask the Commission to report and show that Africa is still receiving as much money this year as it would have received if the tsunami had never happened?
I believe that the various conclusions adopted by the Council all refer to monitoring and evaluation. The Commission is required to render accounts, but the funds earmarked for Africa in the various frameworks, particularly that of the Cotonou Agreement, are reserved funds. This means that it is not possible to draw on these resources to finance other activities, such as those relating to the tsunami disaster. I believe there are enough guarantees to preclude any transfer of funds.
Having said that, I recognise the need to ensure that future funding cannot be reduced because of the special effort – entirely commendable though it is – made by the European Union and the Member States to help the countries stricken by the disaster; I also recognise the need to ensure that none of this has any adverse effect on Africa, which, as you so rightly said, faces a tsunami of its own on an almost daily basis.
A framework decision concerning the storage of traffic data is currently being drafted within the EU. The issue has been raised previously and, each time, the Article 29 Group (the EU's data protection authority whose task is to ensure compliance with the rules on the protection of personal data) has delivered strongly critical opinions.
The current draft proposes that the EU should introduce a common rule stipulating that data from 'publicly available communications services' should be stored for 12-36 months 'for the purpose ofprevention, investigation, detection and prosecution of crime and criminal offences including terrorism'. The proposal is not confined to telephony; it also covers data traffic, i.e. information concerning websites visited and addresses to which e-mail has been sent.
Furthermore, the proposal is not simply concerned with the investigation of crime but also with prevention; everyone is to be treated as a suspect. Naturally, the Article 29 Group has also sharply criticised this proposal. Their opinion states that the proposal is not only contrary to the rule that information may not be used for a purpose other than for which it is retained, it is also as a whole contrary to Article 8 of the European Convention on Human Rights which states that 'Everyone has the right to respect for his private and family life, his home and his correspondence.'
Will the Council take measures in response to the Article 29 Group's criticism?
Madam President, in its declaration on combating terrorism of 25 March 2004, the European Council instructed the Council of the EU to examine proposals for establishing rules on the retention by service providers of data on communications traffic. The declaration calls for the adoption of an instrument on the retention of data on communications traffic by June 2005. In April 2004, the United Kingdom, Sweden, Ireland and France presented a proposal for a framework decision on the subject. The Council asked the European Parliament for an opinion on the proposal, which it has begun to examine.
On 2 December 2004, the Council held a debate on the matter. A number of points were raised, but they will have to be examined in greater detail before the instrument can be properly finalised. The Council particularly emphasised the need to pay special attention to the proportionality of the proposed measure in terms of its cost, whether it adequately safeguards privacy, especially as regards personal data protection, and its effectiveness.
These deliberations are continuing within the Council’s preparatory bodies, and there is no doubt that the criticisms made by the Article 29 Group will be taken into account and will be one of the items on the negotiating agenda.
More recently, the Commission has expressed the view that some aspects of the draft framework decision relating to the harmonisation of data categories and data retention periods fall within the competence of the Community, which should be reflected in a directive based on Article 95 of the EC Treaty. The Council awaits the presentation of a proposal from the Commission for its consideration.
– First of all, I should like to thank the President-in-Office for his reply. My question was aimed rather more at the fact of there being a fundamental conflict between, on the one hand, the international conventions we signed in the Council of Europe, which are intended to protect citizens’ private lives and also the right to private correspondence and, on the other hand, the directive that you are discussing, which proposes storing all correspondence sent using certain technologies. Even though certain limits are imposed in this directive, the fundamental conflict remains. One can hardly state that correspondence is to be private, at the same time as stating that it is to be stored in every possible way. What is your view of this contradiction?
I do not know whether there is a glaring contradiction. It is true that there is a grey area and that care must be taken to ensure that security considerations and the need to combat phenomena such as terrorism do not prejudice the protection of privacy. I believe that this concern, which has been expressed by some of the Member States and indeed by the Commission too, must be taken into account. In my view, data protection should be a primary means of effectively guaranteeing the protection of personal privacy.
– The fact is that what we have here is not, of course, an isolated case. There is, in fact, a wide range of areas in which the limits set by the European Convention on Human Rights, which makes a number of demands in terms of data protection, are being substantially exceeded. As the questioner puts it, it is of course the ultimate crime, moreover, to use this information contrary to the interests of suspects. The mere fact of storing the information, however, constitutes an infringement of the requirements under Article 8 of the European Convention on Human Rights. We may therefore expect the Council to adopt a basic position on these problems without wrapping them up in waffle about matters being taken into consideration. This is a most fundamental issue.
When all is said and done, I can only repeat that this issue is being discussed from the very angle indicated by the honourable Member and that no final decision has been taken. I believe there is a very real concern to safeguard privacy and to comply with Article 8 of the Human Rights Convention, and full account will undoubtedly be taken of this concern when the provision is re-examined.
Questions 10 to 40 will be answered in writing.(1)
– The next item is the recommendation for second reading (A6-0027/2005) by Mrs Bresso, on behalf of the Committee on the Internal Market and Consumer Protection, on the Council common position for adopting a directive of the European Parliament and of the Council concerning unfair business-to-consumer commercial practices in the internal market and amending Council Directive 84/450/EEC and European Parliament and Council Directives 97/7/EC, 98/27/EC and 2002/65/EC and European Parliament and Council Regulation (EC) No 0000/2004 (‘Unfair Commercial Practices Directive’).
. Mr President, ladies and gentlemen, I should like to start by thanking the rapporteur, Mrs Bresso, the shadow rapporteurs and the Committee on the Internal Market and Consumer Protection for their highly constructive approach at second reading. Thanks to them, and to the Dutch and Luxembourg Presidencies, we today have a package of amendments to the common position which is acceptable to both colegislators and to the Commission.
I trust that this House will support the proposals contained in Mrs Bresso's recommendation, which were supported unanimously in the Committee on the Internal Market and Consumer Protection.
All the proposed amendments to the committee recommendation are acceptable. The amendments are in keeping with the objectives of the directive to safeguard constant consumer protection throughout the European Union, something which, on the one hand, will increase consumer confidence and, on the other hand, will simplify things for legal undertakings. Similarly, their application in practice is feasible.
This directive provides consumer protection and, at the same time, it is good both for the internal market and for our competitiveness in general. It will replace the current compilation of national regulations with a cohesive Community framework. For traders, this means a cohesive set of regulations wherever they trade in the European Union. For consumers, it means new means of protection in certain sectors, such as aggressive practices, and the certainty that cohesive rules apply throughout the European Union.
We trust that you will support this package, so that we have the possibility of putting this new law into application.
– Mr President, ladies and gentlemen, the proposal for a directive on unfair commercial practices was approved by Parliament at first reading on 20 April 2004. The directive provides for a general ban on unfair commercial practices and an indicative, non-exhaustive list of general and specific examples of unfair commercial practices. The key aim of this directive is to achieve a high degree of consumer protection, as the Commissioner pointed out, coupled with the smooth functioning of the internal market, in such a way as to favour commercial transactions and, therefore, economic growth.
The original text of the directive was based on harmonisation of consumer protection at a sufficiently high level on the one hand and application of the country-of-origin principle and mutual recognition on the other.
At first reading, Parliament introduced amendments aimed at improving the balance of the proposal, by adding further consumer protection elements. In this connection, Parliament proposed extending the legal basis, partly by inserting Article 153 of the Treaty, whereby Member States had the option to retain more stringent national provisions for five years after the directive’s entry into force. Parliament also added an obligation for the Commission to report to Parliament on the application of the directive every five years and to propose any necessary updating of the annex.
The most important amendments adopted by Parliament at first reading covered a wide range of issues, particularly the insertion of a definition of vulnerable consumers and codes of conduct, consumer participation in the drawing-up of the codes of conduct, as well as other amendments.
The common position which the Council sent to us was, of course, examined by the committee, and we decided in the first place to base ourselves solely on Parliament's amendments at first reading, above all so as to avoid reopening the debate on points already settled in the earlier discussions, which would have prolonged the time required.
On the country-of-origin principle in particular, which was omitted from the proposal, we believe it is no longer necessary to call for it to be included, in view of the level of harmonisation of consumer protection now achieved. It is important to note that the common position has incorporated many of Parliament's amendments, notably the definition of vulnerable consumers, the participation of consumers' associations in drawing up codes of conduct, and the inclusion of a definition of undue influence among aggressive practices.
The Council has also accepted Parliament's proposal for a derogation, extended from five to six years, for the application of legislation. We believe that the common position represents a satisfactory compromise, while also being aware that certain of the amendments from first reading aimed at significantly boosting consumer protection need to be reintroduced. Our intention was particularly to re-propose consumer protection provisions in the following areas: restricted after-sales guarantees; the right to exchange; products similar to those of another manufacturer designed to mislead the consumer; plus advertising directed at children. As regards the last point, the aim is not to outlaw advertising but to tighten the ban on commercial practices which could put children under undue pressure.
After a considerable number of amendments to the draft report had been tabled, we arrived at a compromise document which incorporated the most significant of them, upholding Parliament’s rights but also taking the Council’s common position into account. In particular, the Committee on Internal Market and Consumer Protection unanimously accepted amendments on the following points: taking social, cultural and linguistic factors into account in defining the average consumer for legal purposes; a ban on a trader claiming that a product has been approved by a public or private body when it has not; a ban on promoting sales by pretending to be just a consumer or a private vendor; and, lastly, it is considered unfair practice to create the false impression that the consumer has won something when the prize does not exist or is subject to the consumer paying money.
In conclusion, I consider that, subject to the slight changes proposed, this directive is worth adopting, since it will mark a step forward for both consumers and traders in the EU, in terms of a secure legal framework and the protection of the rights enshrined in the Charter of Fundamental Rights of the Union.
I should like to give a final warning on a technical point, for which I apologise: since a number of issues have arisen during revision of the translation, the text to be considered authentic is the one approved by the Committee on the Internal Market and Consumer Protection (IMCO). I should also like to thank the first rapporteur, Mrs Ghilardotti, the Commission, the Council and my colleagues on the IMCO Committee for their fruitful collaboration, which, as has been mentioned already, led to the text being adopted unanimously.
.  Mr President, ladies and gentlemen, on behalf of the Group of the European People’s Party (Christian Democrats) and European Democrats, I am pleased to inform you that overall, we are satisfied with the report adopted by the Committee on the Internal Market and Consumer Protection. I can assure you, Mrs Bresso, that we will once again be giving the package of amendments, all nineteen of them, our full backing. We have all been working on unfair commercial practices for a while and as progress was made, starting with the Green Paper up to second reading now, we have become increasingly aware of the need to allow the internal market to be not only an area in which the free movement of goods and services simply occurs, but also to turn it into an area in which this free movement occurs in the knowledge that all is done in accordance with fair practices.
It is, of course, not the case that so far, or as long as this directive is not in force, everything would have been done unfairly. The Member States assumed their responsibilities at a time that was appropriate to them in the past, but we have noticed that, for as long as those Member States organise that protection differently in each country, we will have a problem within the internal market, namely that this market lacks the confidence of the unassured consumers who dare not look across the border, or the confidence of the enterprises, mainly the smallest enterprises, that hardly dare take a step across the border because they too are unfamiliar with the rules on the other side of it.
I think that the work we have done collectively is sound. It is a very balanced document because it offers a high level of consumer protection, as the treaty expects from us, but it also provides maximum legal certainty for the trader, which means that we can strike a perfect balance. We are also for the first time taking a careful step towards full harmonisation. I think we can do this because the level of consumer protection is so high. This is all thanks to perfect cooperation with Members from other groups, the Council and Commission. I should like to thank all those involved, because it is thanks to this openness, transparency, constructive attitude that we have achieved so much and that we are able to complete the dossier at second reading. Mrs Bresso, I would, of course, like to thank you, in particular, for your commitment.
Although this proposal only deals with ‘B to C’, that is, ‘business to consumer’ relations, the Group of the European People’s Party (Christian Democrats) and European Democrats is nevertheless pleased with the fact that this legislative document explicitly mentions that when an entrepreneur establishes that a competitor contravenes this directive, that that can be used by that entrepreneur to turn it into a case of unfair commercial practices, a case of distortion of competition, albeit in accordance with the national law of the country in question. We are also satisfied that we have, at long last, managed to establish among ourselves who the reference consumer is, that we take the average consumer as a point of reference but that we do this without losing sight of the weak consumer. I think that in that area too, we have struck a particularly good balance.
All that remains for us to do is to hope that the Council will set to work promptly to give the initiative its official stamp of approval and that the Member States will not hesitate to ensure that everything is transposed into national legislation within the prescribed timeframe.
.  Mr President, I too, speaking on behalf of the Socialist Group in the European Parliament, would like to extend particularly warm thanks to the rapporteur, Mrs Bresso, for the really very good work that she has done, as also for the persistence with which she has approached it. The fact is that she, along with everyone else concerned, has helped to make it possible for us, today – or, rather, at tomorrow’s vote – to draw a line under the legislation in this area.
I believe that these 19 amendments, all of which my group will be voting to support, have enabled us to achieve a good compromise, one to which we can consent with a clear conscience and with confidence. This is, I have to say, a compromise, and we Social Democrats would have been quite happy to go further in some respects, although we did of course have to make sacrifices to the majorities in this House, and that is what we did, particularly where more vulnerable consumers – by which we meant children in particular – were concerned; had things gone our way, we would have afforded them even more protection.
We would have preferred it if there had been no possibility whatever of direct marketing to or for children being permitted, thus outlawing unfair business practices in this area from the word go. Unfortunately, though, that has not been possible; that is something we have to live with. Perhaps we will be able to achieve this through further amending legislation at a later date.
We Social Democrats can, however, be very satisfied with the way in which we – with evidently large majorities in both the Council and this House – have managed to dispatch the planned provisions relating to the country of origin principle. This is an area in which real harmonisation is happening – rightly, I think, for we have to ensure that the legislation rests on firm foundations. That we have done in this area, and the decision we will take tomorrow will surely be the right one, pointing the way into the future.
Once again, then, many thanks to Mrs Bresso for a job well done; I think we have now done something very fine for the protection of consumers and the public, something that enables us to face the world out there with our heads held high.
. Mr President, tomorrow our Group will be voting in favour of all the amendments. I must thank the rapporteur for her hard work in bringing this consensus together, especially taking over the report as she did. It has been a wonderful example of all the institutions working together at the second reading to get a good result.
It seems to me that this is an important and innovative proposal, giving us a very high level of consumer protection, and harmonisation of that protection, across the EU, in a comprehensible and coherent way. That is to be welcomed. It is also innovative in that, as a framework directive, it is combined with the use of codes of conduct. That is a good step forward. I hope, and it seems from what has been said here already tonight, that we will all be able to give this proposal a fair wind.
On behalf of our Group, I want to make two further, more specific, points. As others have said, there are still concerns about the definition of vulnerable consumers. I know, for instance, that in some of the Nordic Member States and, indeed, in the EEA states for whom this legislation will have relevance, there are higher levels of protection already in existence. There are worries about how this will be affected in the future. I believe that the Commission, during the transition period, should give some consideration to these concerns.
I want to turn to one of the particular unfair commercial practices that is dealt with in the Annex and is the subject of an amendment that we will vote on tomorrow. It is a particular practice in my own country that has reached epidemic proportions. I refer to the telephone scams, where people are phoned – again and again, evening after evening – told that they have won a prize and invited to phone another number, which, if they do, they will run up an horrendous and huge telephone bill. We will, at last, have the ammunition to deal with that when this legislation comes into force across the European Union.
I believe there are many other good things in this proposal that commends itself to us all in the House, and I hope it and our rapporteur get the support they deserve tomorrow.
Mr President, I wish to add my support for agreement at second reading on this very important directive. I also want to thank Mrs Bresso for leading that negotiating process, together with all the shadow rapporteurs, in particular my colleague, Mrs Thyssen, who led for our side on this.
This proposal, as many Members have already said, will be very good for consumers. It will also be very good for thousands of businesses that want to trade fairly and provide high standards, because those companies are in many cases outraged when they see fraudsters perpetrating scams on unsuspecting consumers. They want them dealt with as much as anybody else. Unfortunately, ingenious tricksters keep finding ways to take money off unsuspecting consumers.
It is interesting that since we started work on this we have already added a number of new provisions to this annex. One of the things we must have – and this is addressed to the Commission – is a mechanism to keep absolutely on top of this. We must also ensure that we keep adding to the blacklist when we find that people are finding ways around the rules. We want consumers to have confidence that they can exercise their rights in the internal market.
That leads me to the second point: as we are clearly going to approve this overwhelmingly tomorrow, it is now important to tell the Commissioner that we want to see this transposed as quickly and effectively as possible. Under its 'better regulation' proposals, the Commission has new mechanisms to coordinate and push through transposition as quickly as possible. We expect the Commission to do that and also to put pressure on those Member States that, perhaps, are not quite as vigilant as they should be or are not supporting the consumer protection bodies with the resources required. A part of our overall work in this committee is to support consumers. It is an important flanking measure to other things we are working on.
I must also say, in conclusion, that it is an essential foundation for what I know will be a very successful directive on the internal market for services, which I am confident this House will adopt very soon.
Mr President, I am happy to follow Mr Harbour in that same spirit which characterised the committee. The tone was set from the outset by the rapporteur, and her energies and skills as a new Member of this Parliament were quite exceptional, particularly since in the last few weeks she has been crossing the Alps more often than Hannibal, with other activities in her own country also.
I want to pay tribute to all those who brought this about under the Treaty provisions for consumer protection, which had not been used very frequently up to now. Everyone has to agree to a conclusion like this and any one person can wreck it. All of those who have spoken in the debate today have been contributors, both by withholding the negative power to destroy and joining the other institutions; the Luxembourg presidency and the Commission, and indeed the staff of our own committee, the Internal Market Committee, a new committee, to whom I would pay particular tribute, so that we brought about the right result here.
It extends the internal market; we should not forget that, because it produces more assured consumers. And it produces them because they are protected; because the special character of vulnerable consumers is acknowledged in this legislation; because there is a clear guarantee that high existing standards of consumer protection will not be imperilled and that over the next five years we move to higher standards for those that do not yet have them, and not lower standards for those who do; because the blacklist in the annexes here is clear, comprehensive and unambiguous. The consumer knows where she or he stands. So does the honest and legitimate businessman; and so does the cold-caller with the lottery scam; the rip-off timeshare artist; the peddler of mock sales.
If you sail under false colours this directive will sink you. I can think of nothing better guaranteed to enhance the image of this institution as a people's parliament for the public good than legislation like this. It opens the way for further developments, including, in time, more sophisticated use of self-regulation by a stable industry, and for the position of children, the one social category who are, by definition, vulnerable. To those of our colleagues who felt that, in these fields, we did not go far enough, I would say that we have a foundation of security which harmonisation at the highest level can now proceed.
We have helped our citizens, Mr President. We have provided an object lesson for our colleagues. It is not a bad start for this new committee and for this new Parliament and Commission. I thank you all.
Mr President, ladies and gentlemen, I also wish to express my thanks to the rapporteur for her excellent work. It is not always easy to be a consumer in present-day society. The volume of advertising has increased enormously and it has become very diverse. In the course of their daily lives, consumers constantly have to make decisions on the basis of the very conflicting information they receive.
Sometimes advertising can be misleading for the consumer, and marketing can be aggressive and unfair. Legislation to regulate this varies from one country to another. For that reason, we need common legal instruments that will guarantee high levels of consumer protection everywhere in the countries of the EU.
I think it is wrong to suppose that consumers have the opportunity or time to examine advertising material very carefully. The average consumer will only skim through it. We ought to pay special attention to advertising which is aimed particularly at children, who are more vulnerable to the effects of marketing.
Harmonisation must not lower standards of consumer protection, which in some EU countries are very high. Consumer policy should be based on guaranteeing high levels of consumer protection. For that reason, I hope that we will get and apparently we will the transition period that has been proposed for this directive. This is a good thing. The Member States need to be given time to reform their national laws in order to maintain high standards of consumer protection.
Mr President, the country-of-origin principle is not being applied, and should not be applied, in this directive. If the authorities in the country of origin were deprived of the opportunity to take issue, if necessary, with unfair advertising, the most crucial objectives contained in this proposal for a directive could not be achieved.
Mr President, Commissioner, ladies and gentlemen, I would like to join in the congratulations addressed to Mrs Bresso. To be sure, it is no easy matter to take over such a brief in mid-stream, and, while carrying on with what Mrs Ghilardotti had begun, you have added your own emphases, and I have to say I admire the way you have been able to hold your own in the trialogue, a place where predatory beasts dwell.
We did not always agree about everything, but I would like to stress at the very outset that I am very glad that you have succeeded in keeping this directive flexible in its application. The eastward enlargement has of course given us a much more heterogeneous range of consumers, as well as far more diverse ways of doing business, and I am glad that that has been taken into account by allowance being made for local circumstances in the interpretation of the directive in individual cases.
This, though, also means that it is important that Article 4 should provide that the Member States may not restrict the free movement of services and goods on the grounds of unfair trade practices. As I understand it, this also means that a decision taken in one Member State on the legitimacy of a business practice cannot be questioned in another. I think this comment is an important point of reference for the courts who will have to interpret this in future.
I am glad to see, Commissioner Kyprianou, that you have given pride of place in your work programme to the transposition of European rules and regulations. This directive is one where putting good thinking and ideas into practice will be difficult.
The internal market is meant to be one for fair competition between upright and honourable business people, and by means of this directive we are ensuring that this it what it becomes.
Mr President, Commissioner, ladies and gentlemen, bolstering consumer confidence is one of the keys to the development of the internal market. The creation of a European legislative framework, based on an adequate level of harmonisation, to give consumers legal protection against unfair business practices will increase their confidence, whether they do their shopping locally or on a website hosted in another Member State.
I am keenly aware of the need to take account of vulnerable consumers, who, by reason of various factors such as age, physical or mental incapacity, limited literacy or disability, require extra protection. I regret, however, that we have been unable to reach agreement on better protection of minors. I am particularly pleased that the country-of-origin principle has not been reintroduced in the compromise, and for this I must congratulate our rapporteur, Mrs Bresso, who has done an excellent job. The Socialist Group has always vigorously contested this principle and will continue to do so in the context of the Services Directive, because the application of this principle only generates social insecurity and legal uncertainty for the public.
The adoption of this directive and Mrs Bresso’s report tomorrow is therefore of the utmost importance in the effort to protect consumers. It is an opportunity to give the internal market a human face. In this respect it would be a splendid triumph.
– Mr President, Commissioner, ladies and gentlemen, I too shall begin by congratulating both the rapporteur, Mrs Bresso, and the shadow rapporteur for our group, Mrs Thyssen, on the excellent work they have done and the sensitivity, astuteness and sense of balance with which they have done it. It is their work that has enabled Parliament to put forward its positions on this subject, which is so important to consumers, and at the same time has saved us the delays and uncertainties of a conciliation procedure.
This represents an important moment in the internal market and the first landmark in this area during this parliamentary term. Parliament has here a very important contribution in terms of key points, and all those who often underestimate our legislative work will be proved wrong.
During the previous term, it was because of Parliament that the common position after first reading included the following points: the notions of vulnerable consumer and binding commitment; greater procedural rigour in drawing up codes of conduct, including the participation of consumer associations; a more precise and comprehensive listing of aggressive and, as such, banned practices; the derogation clause, now extended to six years, to permit the interim application of more stringent national legislation; and the obligation on the Commission to report regularly to Parliament on the implementation of the directive and to propose updates when necessary.
Returning to the astuteness of the rapporteur and those who conducted and closely followed the interinstitutional proceedings, the second reading will also enable us to go a little further with consumer guarantees and protection, particularly in the area of child protection, outlawing the unfair exploitation of children through a number of duly considered and polished amendments, for which the final agreement of the Council is already assured. Good news, then, and complete success. I also made a modest contribution to some of these amendments, especially Amendment 17, and I should like to thank my fellow Members for all their understanding in accepting it and following it through, because I am aware that I tabled it only just within the time limit allowed by the Rules of Procedure for second reading. However, it is one more consumer guarantee that has been put in writing – in this particular case, in the area of insurance – and that is clearly a positive outcome.
Just a final point, Mr President, to say that I share the rapporteur’s view that it is unnecessary and might even be inappropriate to insist here on the so-called country-of-origin principle or, in this case, the internal market clause. I am also one of those who believe that we should be moving towards the harmonisation of legislation in these areas, and that is what has been achieved here, which is a good sign for the future. We have chosen the right path.
– Mr President, I too wish to thank my colleague, Mrs Bresso for her hard work. My Swedish colleagues and I have a number of misgivings, however. At first reading of the proposal, Denmark and Sweden registered their reservations, as we are concerned about the directive adversely affecting the level of consumer protection where Member States have stricter national legislation, as does Sweden in this case. The Swedish members of the Socialist Group in the European Parliament still hold this view. We also find the scope of the proposal too narrow, as it is strictly limited to the economic interests of consumers.
Our main objection to the proposal, however, is that it threatens to overturn the Swedish ban on TV advertising aimed at children. This is currently governed by the Television without Frontiers Directive which, in turn, is in danger of being fully harmonised as a result of this proposal for a directive. Unfortunately, the proposal does not afford children sufficient protection against advertising, as we discussed in this House earlier this evening.
The Swedish proposal to ban TV advertising aimed at children under the age of twelve is based on the same developmental theories that form the basis for our requirement that minors be protected against violence and pornography. Children cannot be expected to view advertising critically or resist bait advertising directed at them. That is why we ought to have had a stricter proposal with regard to advertising aimed at children.
Mr President, I too would like to add my congratulations to Mrs Bresso for ensuring particularly that we get this law to ban unfair commercial practices on the statute books at first reading.
Many of my constituents have written to me as the victims of bullying and aggressive door-to-door salesmen. I believe this law heralds the beginning of the end of the con merchants and the dodgy dealers who dupe and mislead our consumers. Thank you to Mrs Bresso for adding to the list of banned practices the bogus prize draws and scam lotteries a scourge that is plaguing my constituents and relieving them of large amounts of their hard-earned cash and pensions.
One of my constituents paid out GBP 1 300 to a claims agent for transfer charges and tax to claim his non-existent EUR 630 000 winnings from the fake lottery . Many of my elderly pensioners are being targeted by another bogus prize draw that promises winnings on return of a cheque paid for administrative costs. From premium rate telephone scams to property investment schemes; from door-to-door dodgy dealers offering building services, to the bogus lotteries and prize draws; the consumers in my country are being cheated out of GBP 1 billion a year. That is a lot of money lost to the economy.
This law must protect the vulnerable consumer. It must ban unfair practices. I welcome this new law on behalf of my constituents. I believe it is a great model of how we can deliver on behalf of citizens and consumers in a relevant and practical way.
Mr President, ladies and gentlemen, allow me in my turn to congratulate our rapporteur, Mrs Bresso, for the quality of the draft that will be put to the vote tomorrow and which will serve to protect European consumers, especially those who are most vulnerable, against the aggressive tactics of unscrupulous operators.
This second reading of the common position on unfair commercial practices has demonstrated that, given the necessary political will, it is possible to formulate a European law which harmonises the wide diversity of national legal positions instead of pitting them against each other. We must indeed remember that the European Commission, in its initial draft, proposed the application of the country-of-origin principle, and it was the Council that opted for a strategy of closer harmonisation, which our Parliament firmly supported at first reading.
Accordingly, I can only urge the Commission to learn the lessons from this directive and encourage the House to keep pursuing the path of harmonisation in respect of the draft instruments currently under discussion, and particularly the proposal for a directive on services as well as the proposal on measures to promote sales, on which a stalemate has been reached in the Council.
. Mr President, I should just like to say once again very briefly that this is a very important piece of legislation, not only for the protection of the consumer – I would say more than anything else – but also for the completion of the internal market and to help and protect bona fide traders. It is a realistic compromise; like all compromises, I am sure that many of us would like to certain aspects go further. However, it is a realistic and workable compromise. I agree with Mrs Wallis that this is a good example of how cooperation between the three institutions can produce positive results for European citizens.
Most of the concerns expressed today are met by the legislation. I remind you that, in respect to children and other vulnerable consumers, there is still the possibility of stricter measures by the Member States based on health, safety, taste and decency. This gives Member States room for manoeuvre. The derogation period of six years for higher protection and standards will be very useful. In the meantime, the Commission will come back with a report on the application and transposition of the directive, and we will also review every aspect and see how we can take it even further. In this respect, we will see how we can proceed with updating and increasing, if necessary, the list of practices contained in Annex I. I must remind you that the list may be modified only by revision of the directive.
Mr Harbour was right: my commitment to Parliament is to give priority to enforcement and implementation. Otherwise, we can adopt the best laws but, unless they are transposed and implemented by the Member States, they will be of no value to European citizens. This will be the Commission's first priority and will be reflected in the report, where we will present to you any problems in implementation. I look forward to working together with you to get the Member States to implement and enforce this legislation.
Finally, I wish once again to thank the rapporteur, Mrs Bresso, for her excellent work. I also wish to thank the Groups, the shadow rapporteurs and the chairman of the committee, who helped a lot in this respect. I am very proud that this important piece of legislation comes under my competence. I am proud and very happy and take it as my duty to ensure that it will be transposed properly by the Member States.
– The debate is closed.
The vote will take place tomorrow, Thursday, at 12 noon.
– The next item is the report (A6-0029/2005) by Mr Jiří Maštálka on behalf of the Committee on Employment and Social Affairs on promoting health and safety at the workplace.
. Allow me first of all to thank all those who have worked very constructively with me to prepare this report on the promotion of health and safety at work. I should also like to thank all the other members of the Committee on Employment and Social Affairs for the attention they have devoted to this problem and to the materials provided. This is proof that they consider the problem of protection of health in the workplace to be an important component of European policy.
We all know that this is an area that has a direct and profound impact on all working people. To illustrate this point, I should like to list a few alarming statistics, which are also included in the report. There are a total of around five million occupational accidents every year in the EU. Around two thirds of these result in absences from work lasting longer than three days, and almost 14% of workers suffer more than one occupational injury each year. Every year about 150 million working days are lost and almost 300 000 workers allocated a certain degree of invalidity as a result of occupational injury or illness. It is estimated that the Union as a whole suffers losses of up to 3.8% of GDP as a result of illness and occupational accidents. In my view, these data demonstrate the high economic cost that results from the lack of an appropriate social policy. I should emphasise that this report deals only with the original 15 Member States.
It must be acknowledged that there are too few effective tools at European Union level that might be used to address this problem successfully. I am sure we all agree, however, that at least those tools that are available to us must be used as effectively as possible in order to improve working conditions.
On this basis, I very much welcome the fact that this draft report has been the subject of extremely detailed discussions, not only within the Committee on Employment and Social Affairs, but also with representatives of the Commission and of non-parliamentary institutions. We have been able to clarify certain misunderstandings with regard to a number of matters; for example, that it is of course up to the Member States to adopt appropriate national legislation, to monitor the application of this legislation and to submit national reports on its implementation in a timely fashion.
When the text was first discussed, critical comments were made with regard to the statements relating to the Commission. In this respect, I am pleased that, at a meeting with representatives of the Commission, we were able to explain our approaches and we reached broad agreement when looking at the individual draft amendments. Following this meeting, I also made some amendments to the text of the explanatory statement, and I supported the proposal of the Committee on Women’s Rights and Gender Equality. As rapporteur, I have attempted to cooperate on equal terms with all the political groups within the committee, and our collaboration has resulted in many balanced compromises. These compromises were supported by all the political groups, and the report was therefore unanimously accepted during the final vote in the committee. Originally, voting on the report was to have been carried out in accordance with Rule 131. At the request of the Socialist Group in the European Parliament, a closing date was set for the draft amendment, and this is why we now have the opportunity to discuss the report.
Members of the Group of the European People’s Party (Christian Democrats) and European Democrats have again put forward four draft amendments, which have already been discussed once and put to the vote in the Committee on Employment and Social Affairs. Allow me to make a few comments with regard to their content.
The draft amendment to paragraph 6 aims to delete a very important passage, which emphasises the positive role of the trade unions and employees’ organisations in the field of health and safety at work. It must be emphasised that paragraph 6, as included in the report, is the result of a compromise between all the political groups represented in the committee, including the Group of the European People’s Party. All the political groups voted for this draft in committee.
The draft amendments 2, 3 and 4 are submitted in the same wording that was discussed, and eventually rejected, during the vote in committee.
Draft amendment 4 states that a high level of worker protection would result in a weakening of the competitiveness of the original Member States if the new Member States did not fully implement rules on health and safety at work. This is hypothetical, and we must assume that all 25 Member States are obliged to observe directives, since they form part of the .
On this basis, I am therefore against these draft amendments and I recommend that they should be rejected.
In conclusion, allow me to say a few words on the most important points contained in the text on which we are to vote tomorrow.
First of all, the Commission and the Member States are urged to make every effort to monitor and make effective improvements to the practical application of directives on health and safety at work by means of specific strategies. Attention must be paid to prevention, a multi-disciplinary approach, improved cooperation between social partners and improved compliance with and awareness of regulations on health and safety at work.
Thank you for your support and attention.
.  Ladies and gentlemen, I should firstly like to thank the rapporteur, Mr Maštálka, for the outstanding commitment and effort he has put into drafting this report. It deals with an area which is complex and which provokes much discussion, as it relates to our most important asset, namely the health and safety of employees at work. I greatly welcome this report. It was drafted after the Commission had adopted its communication on the implementation of Framework Directive 89/391/EEC and of the first five individual directives. It thus responds to the Commission’s wish that the communication should provoke genuine and broad public discussion as to how best to promote health and safety at work and how to strengthen the European framework in order to provide an environment ensuring equal opportunities for all businesses in the enlarged Europe.
Since 1989, Europe has adopted a number of important pieces of legislation setting out the responsibilities and obligations of employers and employees. There may only have been a small number of such pieces of legislation, but they cannot be called minimalist in any way. They have introduced a policy of integrated prevention at all levels of business, and cover all sectors of economic activity, whether private or public. Within this framework, information, education and consultation with employee participation represent the three main supporting elements of the system.
This legislation, ladies and gentlemen, has had a positive effect. As can be seen from the statistics, there has been a 30% drop in fatal occupational accidents. Thousands of lives have been saved. There has also been a 15% reduction in occupational accidents resulting in incapacity for work. This development is part of a long-term trend, even though it is true that the number of occupational injuries is still too high, and therefore unacceptable.
Even the best legislation, however, is pointless if it is not effectively applied in the workplace. It must be emphasised that the attitude of employees and employers, who are the main participants in preventive measures, is of fundamental importance. The Commission and Parliament are agreed on the need to enhance and support awareness, education and active participation by employees and employers in defining the policies for prevention at company level, and to enforce the principles laid down in this area under European legislation.
The Commission also agrees with Parliament on the need to develop additional legislative instruments to facilitate implementation, as well as labour inspectorates armed with structures, resources and deterrent powers in order to help change attitudes, as such a change is necessary for the proper and equal enforcement of legislation in the Union.
The Commission’s evaluation of the implementation of the framework directive and the first five individual directives, which was based on a thorough examination carried out in the field and on the results of assessments carried out by Commission services, points to areas where the directives are not be implemented adequately, and identifies the main problems requiring attention.
The Commission is delighted that Parliament agrees with the analysis carried out by the Commission, and that its report makes proposals which should improve the practical application of the legislation. The recommendations made in the report deserve full support and, together with the results of the assessment of Community strategy for the period from 2002 to 2006 and the reactions of Member States and the social partners, will form the basis for the next Community strategy, covering the period from 2007 to 2012. I should also like to thank Parliament, and especially the members of the Committee on Employment and Social Affairs, for their constant efforts and on-going support for an effective policy on health and safety at work.
Today’s adoption of this report, which includes specific recommendations for the various players, is an important step along the road to increased interest and awareness among all those involved. The Commission is grateful to Parliament and wishes to assure it that this recommendation will be taken into account as soon as deliberations begin with respect to the next strategy in the field of health and safety at work.
Ladies and gentlemen, the staggering amount of national financial expenditure has been mentioned, and it is true that national expenditure appears in the accounts. Yet although pain does not appear in them, it is no less important. Ladies and gentlemen, I should like to thank you for your efforts.
. – Mr President, Commissioner, ladies and gentlemen, the subject of our debate this evening is very important to citizens' prosperity and lies at the heart of the European social model which we all want to protect and improve. That is why I thank the rapporteur, Mr Maštálka, for his initiative in drafting this report and I also wish, on behalf of the Committee on Women's Rights and Gender Equality, to express our thanks and our satisfaction, because the Committee's main proposals are included in the motion.
Thus it is emphasised that, according to recent statistics, there has been an increase in accidents in sectors employing women. That is why we call on the Commission, the Member States and the social partners to pay particular attention to this issue and to include occupational risks for women among the indicators used for monitoring health and safety at work, by which we mean the relevant research and studies carried out, statistics and accident reports.
We also stress that we need to combat the discrimination suffered by women in the workplace, discrimination relating to motherhood and sexual harassment, which cause working women psychological problems.
To close, I wish, on the one hand, to point out that Community directives on health and safety at work do not cover housework or the undeclared work of helpers in companies and on farms, who are mainly women, and, on the other hand, to repeat a request by our committee: that the European Commission take initiatives in this matter.
.  Mr President, Commissioner, ladies and gentlemen, I too would like to start by thanking Mr Maštálka for drafting this report. Health and safety at work are key objectives of European policy, and so I welcome the Commission communication and Parliament’s own-initiative report, both of which reflect the principle that the practical enforcement of standards of safety at work be subject to controls and that deficiencies in national implementation be reported.
Almost all the Member States have had infringement proceedings brought against them on the grounds of their failure to properly transpose the EU’s rules and regulations on health and safety at work. It is for that very reason that we must have as our main and initial objective compliance with, and monitoring of, the existing regulations even before the EU enacts new regulations and directives and imposes requirements. This is where adherence to the subsidiarity principle is a matter of priority.
As the Commissioner mentioned, responsibility for the enforcement of the health and safety at work regulations lies principally with the Member States, the regulatory bodies and the local social partners. These must be reinforced, as is indeed demanded by paragraph 12 of the report’s motion for a resolution.
If uniform conditions for competition are to be created, support for the new Member States is particularly important, for they have enormous potential for development. Nor is it tolerable that small and medium-sized enterprises should bear the brunt of this legislation. They create most of our new jobs and are our driving force as we journey towards Lisbon.
I have called in my Amendment 3 for the rationalisation of health and safety at work regulations, which will make them more efficient without thereby reducing the standard of protection that workers enjoy. We also need preventive strategies that can be communicated to people.
My Amendment 2 therefore calls for priority to be given to informing workers about preventive measures. What is most important to me is that Articles 27 and 29, which articulate generalised concerns about the proposed working time and services directives, should be deleted. They are too sweeping by far, and have nothing whatever to do with the title of the report. It is not for us to comment on other lawmaking processes or to attempt to use a non-legislative report to make legislation through the back door.
I have, in my capacity as shadow rapporteur for the Group of the European People’s Party (Christian Democrats) and European Democrats, tabled a number of amendments that improve the report, changing it in such a way that it achieves its actual objective, which is the uniform implementation and monitoring of existing provisions in all the Member States, whilst avoiding the creation of new bureaucracy. I therefore ask for your support.
. – Mr President, Commissioner, ladies and gentlemen. First of all, my thanks to the rapporteur, Mr Maštálka, for his work in drawing up this report on promoting health and safety at the workplace. Every year, 4.8 million people are victims of accidents at work, 5 200 people lose their lives in the workplace, and at least 158 million working days are lost. This is a great waste, of both human and economic resources. So great is the cost of the many accidents at work as to be equivalent to between 2.65% and 3.8% of the EU’s gross domestic product. This is money that could have been used instead to promote employment and create more and better jobs: a clear objective of the Lisbon Strategy, which aims to make the EU the most competitive region in the world. Businesses often complain that it is too expensive to introduce these health and safety measures, but then the cost is very great if workers die or become chronically ill as a result of accidents at work.
The EU has already presented a number of directives on health and safety at work, and this legislation is working. According to one estimate, EU legislation has prevented the loss of 25 million European working days per annum, and many lives have already been saved, as the Commissioner, too, mentioned. Yet the common framework directive from the EU is not enough. National laws or clear collective agreements between the social partners must be introduced, just as the practical work on securing a better working environment could be greatly improved.
The accession of ten new Member States to the EU presents us with a great challenge as regards the creation of a good, safe working environment in these new Member States. In many countries, the workers are not so well organised, and safety in the workplace has not been a topic for discussion. We need a greater focus on prevention and implementation, something that is also proposed in the report, and, in this connection, we need a detailed survey of the specific situation in the new Member States, too. It would be useful if the Commission were to draw up a report on this. It would also be a good idea for evaluation reports in future to focus more on evaluating the degree of practical compliance with legislation by the Member States. Otherwise, the work we are doing is worthless. We must pay special attention to the situation in small and medium-sized enterprises. There is a much larger number of accidents at work in these businesses than in large businesses, and also large numbers of workers who are poorly informed. It is very important, then, that the Commission take appropriate steps both to give a structure to the work on safety in businesses and to stimulate the social dialogue on the working environment out in the workplace.
. Mr President, I thank the rapporteur for his cooperation and indeed Members from other political groups as well. We have achieved several very good compromises. My group will support the report.
I should like to say in a personal capacity that it is wrong to include references to the working time and services directives in paragraphs 27 and 29, because it still has to go through the parliamentary process. While I am pleased that the reference to women and domestic work in the home in paragraph 16 has been removed to get away from gender stereotypes, which I know the rapporteur did not intend, my group has asked for a separate vote as paragraph 16 no longer makes sense as it refers both to men and women. The reference to gender mainstreaming in paragraph 14 is welcomed by my group.
I am delighted that we got all-party support for inclusion in paragraph 21 of a reference to injuries caused by needles and other medical sharps to health workers. I thank everybody for their support on that. This affects one million health workers across the EU. I hope that the Commission will take that on board. I should like to thank Commissioner Špidla very much for the constructive meeting we had this afternoon on this subject.
I am also pleased that the implementation of directives has been mentioned. There is no point in bringing forward completely new health and safety legislation unless current legislation is equally implemented in all Member States. If new legislation is brought forward it has to be subject to comprehensive impact assessments based on up-to-date scientific and medical evidence. That is the only way that new health and safety legislation should be brought forward.
.  Mr President, Commissioner, what we have here is a report with an outstanding catalogue of demands, one which has been well and truly hammered out and for which Mr Maštálka deserves our congratulations and gratitude. I was amazed at the great scepticism evinced from the very outset with respect to this report by one of the Commission’s officials. I am glad to have heard Commissioner Špidla say today that he is fully supportive of the general line of this proposal.
I am baffled by the curious way in which Mrs Weisgerber submitted four retrospective amendments, and cannot understand the purpose behind her doing so. If, for example, you want to exclude trade unions from sharing responsibility for safety at work, that is an expression of a lack of desire for improvements in this area.
The free market must take second place to the workers’ fundamental right to health, safety at work and tolerable working conditions. Here in this House, I often get the impression that growth, productivity and competitiveness are valued for their own sake and cannot be questioned under any circumstances. Human beings, whether they be EU citizens, guest workers or temporary workers, must not be reduced to being economic fundamentals.
It is disturbing, and indeed shocking, that a research report should be able to state that no preventive measures are in place yet for around half the workers in the EU. It is women who are at a particular disadvantage. While fewer accidents are being recorded overall, it is an unfortunate fact that more of them are occurring in sectors in which most of the workers are women.
The home is not even recognised as a workplace, and no account is taken of workers in family firms, who are often women. What I have to remind those who think in purely economic terms is that prevention is more humane, and also cheaper. I would ask them to be rather more careful in adding up the ultimate cost to the economy of the philosophy of maximised business profits and of the negligent approach to safety at work. More accidents, with all their consequences, cost far more than a great many preventive measures ever could. No doubt the human suffering of the accident victims and their families does not add up to much of an argument in the eyes of those who think only of their own wallets.
If the entrepreneurs had to pay the resultant costs themselves, this debate on safety at work would doubtless progress in a quite different way, but, as the costs of fatal accidents, incapacitation, sickness and early retirement are largely borne by the public purse, many of them have no interest in accepting precautions and controls.
. Mr President,
I would like to commend my colleague, Mr Maštálka, for his report on promoting health and safety in the workplace. It is a very good, comprehensive report, and one worthy of support.
The health and safety of workers is paramount. The enhancement of workers' rights and entitlements can only lead to a better quality of life for workers and their families. As we have already heard, there are 4.8 million work-related accidents every year in the European Union and this is unacceptable, given that many of the injuries sustained would be avoidable with proper health and safety guidelines and procedures.
As the European Union continues its pursuit of a successful global economy, sustained economic growth and the privatisation agenda, many people believe that workers' rights have been relegated to second place. The Commission and Member States must ensure full implementation of protection measures and it is, quite frankly, an inadequate response to tell us that implementation is insufficient.
The report indicates that a number of groups within society are particularly at risk with regard to workplace health and safety. Many women face sexual harassment, bullying, lower pay than their male counterparts, and discrimination in relation to their maternity entitlements. Many migrant workers and temporary workers face intolerably long hours and disgraceful pay at the hands of unscrupulous employers and these are the very people who require the most protection.
The improvement of conditions requires the universal recognition of trade unions as workers' representatives. Trade unions are an essential element in the delivery of healthy and safe workplaces and practices.
One issue that has already been mentioned in requiring urgent attention is accidental needle stick injury, which medical professionals face every day. Due to the nature of their work they are at risk of contracting blood-borne viruses such as HIV and hepatitis. Again, these injuries are preventable through better training and safer work practices.
We need to redress the balance between the rights of business and the rights of workers because, after all, it is workers who are the backbone of any economy. We cannot afford not to have healthy and safe workplaces.
. Mr President, I would like to bring a few particular groups of workers into this discussion. Aside from general health and safety measures, persons with disabilities have their own individual requirements. Assessing and meeting the requirements of an employee with disabilities should be a matter of course and not a hassle that an employer is tempted to avoid by not hiring persons with disabilities.
In my country, there has been a dramatic increase in the numbers of teenagers working. Teenagers tend to be short-term, part-time, untrained and uninformed workers. Added to these risk factors, teenagers tend to feel indestructible; they have little thought for their health or safety. I know: I have teenagers. One of my sons worked for an employer who was very health conscious: the employer avoided the toxic jobs and gave them to the youngest workers. I had to make my son quit the job. If employers are going to use the energy, enthusiasm and cheap, unquestioning labours of young people, the least we can do is to require employers to ensure that teenage workers are safe.
A special school of 47 children was having a fundraiser; as a parent, I attended. It was mentioned that there was no problem getting tickets printed, as eight of the children had parents who worked in printing. I was not surprised to read scientific research later that there is a probable connection between Down's syndrome and other developmental disabilities from exposure to inks, glues, paints and other workplace-related chemicals, such as those used in a printing works.
Women, especially mothers, have unique health and safety issues that, when they are not addressed, are a major cause of stress. In the case of breastfeeding mothers, a lack of appropriate measures means that mothers stop breastfeeding, or do not attempt it at all. In Ireland, we have no support for breastfeeding and we have the lowest rate of breastfeeding in the EU. This is in contrast to countries like Norway, where there is good protection and good support, and where they have 98% breastfeeding rates among their mothers.
Research shows that the shortage of nurses, long working hours and overtime, all increase the risk of dangerous errors like needlestick injuries. There is no legislation currently governing minimum staffing levels, or any of those stress-related issues. Directive 89/391/EEC is not specific enough to protect healthcare workers. In the United States, the need for more specific legislation was recognised and the new Needlestick Injury Prevention Act now requires appropriate measures to be taken, particularly in terms of the equipment used by healthcare workers.
I feel that it is vital in every discussion in the area of workers and workplace, especially in health and safety, to discuss those workers who are denied the status recognition, benefits and protection of employees. Those are the homeworkers, both men and women.
I will focus on two types: one is the family member. In my experience, it is usually a spouse, who works on the family farm or in the family business without pay. In terms of health and safety, they may benefit from the measures that are taken for their spouse, but there are no appropriate measures taken for their own needs. I think of the daily unrecognised farm working of many of my friends, of my own sister. I can still picture her and my young teenage nephews trying to deal with a bull while her husband was at the mart: no protection there. Though their work is financially productive, they are not factored into EU directives.
The other group of workers, men and women home carers, are probably the largest single workforce in the EU. They work very hard and save society a fortune. They are precluded from earning because they are caring for the elderly, the sick and those with disabilities. Often that work costs them money to perform; often they are impoverished in their efforts. Their health and safety situation is critical. Home carers are commonly lifting, living on little sleep, impoverished by the cost of caring, dealing with challenging and sometimes erratic behaviour. I know, I have been one for 30 years. I urge you to bring the home workers and home carers into the employment loop with all that means, especially in protection for health and safety.
I would like to mention the European Parliament workers, who facilitate our work here so well. The staff who are stationed at the visitors' entrance in the LOW Building are freezing. There is a powerful heating unit over the door to warm the entrance for visitors and staff, but it has been broken all winter. I spent some time waiting there and I was frozen. I do not know how it can be healthy for the staff who must sit there all day. I have asked on a couple of occasions for the heater to be fixed and I would ask you: please, see if you can get the heater repaired for the sake of the health and safety of the staff in this building.
Lastly, I agree with the rapporteur that it is essential to have the input on health and safety regulations from the workers themselves. It could not be simpler: ask people what they need; they will tell you, and then the money spent on health and safety will be spent well.
– Mr President, Commissioner, 4.8 million accidents a year resulting in 5 200 deaths and leaving 13 000 victims with permanent disabilities. This is not a new epidemic occurring outside our borders, Mr President, but something that is actually happening within the European Union.
Accidents in the workplace are a real tragedy and have incalculable human and financial costs. I have to acknowledge that the most recent indications are that the number of accidents is falling – precisely, I believe, because of measures taken to improve the health and safety protection of workers. The figures are still worryingly high, however, and, incredible as it may seem, more than 50% of European workers still have no access to accident prevention mechanisms. Among the most vulnerable targets, temporary migrant workers deserve particular attention, as do the construction, fisheries and agriculture sectors.
This list is not exhaustive, and I should like to underline the risks to which workers in small and medium-sized enterprises are exposed. Although they are a major driving force in Europe’s economy, SMEs suffer from a lack of information and a lack of resources in managing their health and safety problems. Without the necessary financial backing to promote worker training and awareness activities regarding the risk of accidents at work, many of the initiatives that have been considered could not even be implemented.
Lastly, an explicit reference to the key concept in this area – prevention. It is essential to increase the number, quality and competences of the workplace inspection services and to raise the penalties for failing to comply with legislation. At a time when the Lisbon objectives have just been reviewed, in the sense that a healthy, safe working environment is a decisive factor in the growth – and continued growth – of Europe’s economy, I would point out that the text of paragraphs 27 and 29 of the report we are debating does not make sense.
Mr President, I congratulate Mr Maštálka on a truly excellent report. The rapporteur exposes, in no uncertain terms, the inadequate and unacceptable way in which the Commission has dealt with the issue of health and safety at work over the last few years. He makes concrete and logical suggestions on how to remedy the situation.
The importance of having proper legislation in this field and its effective and speedy implementation is clear. The current situation is totally unsatisfactory and the human cost involved is enormous. Each year in the 25 EU Member States, approximately 400 000 workers become permanently disabled because of a workplace-related accident or disease. Each year it is estimated that about 8 000 people die as a result of work-related accidents or disease. The economic cost is equally vast. It is estimated to be about three to four per cent of GNP.
So why has the Commission been so complacent in dealing with this hugely important matter? Is it due to mere inadequacy and naivety? Or is it due to excessive pressure from employers, many of whom have not yet managed to comprehend the simple fact that it makes good economic sense to have high standards of health and safety at work? We expect and must insist that we get clear answers from the Commission on this issue. We also expect that the new Commissioner will do his utmost to put right the deficiencies of the past.
I would like to make two suggestions for further consideration. First, more attention should be paid not just to the health of workers in the workplace, but also to their families. Many of the toxic substances that workers are exposed to at work can be carried home, for example by way of their clothing. Second, a publicly-available blacklist of employers with proven bad records for poor hygiene and accidents should be established. Employers with the best health and safety standards should be publicly lauded and suitably rewarded. This way, consumers will be able to know who is worthy of their business support and who is not.
Mr President, all parties across this House clearly agree on the importance of health and safety in general, and on health and safety at work in particular. It is very good that this should be so. However, I disagree completely with the last speaker, who maintained that the Commission has been complacent in this area. Far from it; I would congratulate the Commission on producing a report that has covered this important issue with a firm but light touch. The rapporteur, however, has chosen to use a somewhat heavier hand.
The Commission report mentions simplified and improved benchmarking and the importance of existing legislation being evenly applied in all Member States. It points out that Belgium, France and Ireland have not yet provided any information. It also mentions the importance of developing non-legislative instruments for the protection of workers. I can agree with all of that.
The rapporteur has used the opportunity to call for further legislation and to highlight the importance of extending the powers of trade unions. I do not agree with that and hence will be supporting the amendments of my colleague, Mrs Weisgerber. Rather mischievously, the rapporteur has also used the opportunity of this health and safety report to promote, on the apparent basis of health and safety, the Atypical Workers Directive concerned with temporary agency work.
I also notice efforts to undermine the proposed Services Directive on the same spurious grounds. I cannot support either attempt. I understand the determination of the Left to use every possible chance to derail the Lisbon Agenda by promoting the first directive and emasculating the second, but I am sure that the Commission as a whole will not be taken in for one moment. It was a good try, though.
I know that the rapporteur has put a lot of time and thought into this report. I agree with some of his points, but I hope he will forgive me for saying, as respectfully as I can, that I prefer the original Commission document.
() Good evening everyone! Working at night certainly does not do our health any good. Our efficiency at work and our success also depend on how we feel at work and how our health is cared for. In this regard it is important that legislators provide laws and regulations, that employers provide safety measures and that employees themselves are also aware of their own responsibilities and ensure that measures are observed.
I would like to draw particular attention to greater workplace protection for pregnant women, because in such cases two lives are endangered. It is also necessary to pay greater attention to health and safety education both at the primary level of education as well as vocational schools and colleges. Regulations cannot be effective if we are unaware of them or are not prepared to follow them.
The report frequently mentions new Member States, as though they have poor standards in employee health and safety. In Slovenia we have very strict regulations for safeguarding health in the workplace, and obligatory training is also regulated. Employers that are aware of the usefulness of regulations follow them closely. Unfortunately, however, this often stops at formal observance of regulations and quick profits for those that carry out training programmes. There also needs to be supervision over the implementation of regulations for the benefit of both employees and employers, because savings at the expense of workers' health are often more expensive than investment in safety, education and increasing awareness.
. Ladies and gentlemen, allow me to sum up the debate, which has confirmed what was said in the introduction, namely that Mr Maštálka’s report has been drafted very thoroughly on the basis of a debate which has involved all the interested parties. I must say that there were a number of key aspects that pleased me. The first of these has already been mentioned in the debate, namely that nobody is in any doubt that health and safety at work is an important topic and, it may be said, one of the most important topics to be addressed.
I also welcome the fact that nobody is in any doubt that sensible regulations are effective, and indeed the report backed this up. Even though I said that there had been a 30% drop in fatal occupational accidents, that still means a cruel loss of 2 500 human lives – approximately 2 500 human lives every year. Furthermore, it is an unfortunate fact that for every death around two people are crippled, or in other words disabled for life. This means 5 000 more human tragedies.
I believe that it was also right to say that it is not entirely correct to use the concept of new and old Member States, because since 1 May neither Member States nor problems relating to health and safety at work have been bound by geographical borders, and there are many factors involved. Issues relating to particular problems in health care were also of great interest, and it is quite clear that health care is a sector beset by many difficulties and considerable risks. I also appreciate the concerns relating to those who are less able for whatever reason, and the concerns over the gender aspects of certain risks.
Ladies and gentlemen, I believe that the work that has been carried out forms a good basis for the drafting of the next strategy. In this strategy, we shall have to react in a sophisticated manner and take account of new risks or newly understood risks. I am certain that we will be able to cooperate with this House to find the best way forward, so that it will be possible to record improvements in the situation in the next report. This situation, and this is again something that has been heard from all quarters, is certainly not at a level with which we can be satisfied. I thank you.
– The debate is closed.
The vote will take place tomorrow, Thursday, at 12 noon.
– The next item is the Commission statement on the steel sector.
.  Mr President, ladies and gentlemen, problems relating to the steel industry appear regularly on Parliament’s agenda, even though the complex period of large-scale restructuring in this sector is now over, at least in Western Europe, and even though the European steel industry is generally competitive. It is true that companies in this sector are still adapting to economic competition and to global market conditions, however, and this is why restructuring has been carried out so regularly in this sector.
I should first of all like to emphasise that the generally satisfactory state of the European steel industry at present is undoubtedly based on the capabilities of businesses and their workers, as well as on a general capability to adapt to changing conditions. These capabilities have been demonstrated in the past, and I am sure they will be demonstrated again in the future. It is essential that this sector, in common with all industrial sectors and services, adapts constantly, and these adaptations form the basis of future prosperity. Yet this does not mean that we can forget our collective responsibility for ensuring that the process of change takes into consideration the men and women who work in the sector.
The reason for today’s debate in this House is again the ThyssenKrupp plant in Terni. Parliament discussed the future of this plant a year ago, and it appeared that negotiations would end happily, since the company abandoned the plans it had announced a few weeks earlier to close the plant, or at any rate postponed these plans. Yet now it unfortunately appears that ThyssenKrupp intends to put its original ideas into practice. It is not for the Commission to judge whether a decision of this kind is economically justified, or to become directly involved in this process in any way, unless Community rules are infringed. Nothing points to this being the case at present. The Commission is not in possession of any information that would lead it to believe that the company is contravening the standards applied in such cases, whether these be standards governing working relationships or standards in other fields. As far as we are aware, no complaints or statements have been submitted in this respect. If this were to happen, the Commission would of course take the appropriate steps in execution of the powers conferred to it on the basis of the Treaty.
Economically speaking, we may bemoan the decision on the fate of this factory and this plant, and we must take account of any negative impact the decision will have on hundreds of people and on the prosperity of the region if it is confirmed. We may regret that the efforts made by officials in the regional administration for over a year, and which I believe should be acknowledged, were not enough to prevent the termination of some of the activities at the plant in Terni. The company is free to make such decisions, however, and as such its decision must be respected. The company’s freedom must be respected, but it also has responsibilities, in particular with respect to the full and effective involvement of the workers and their representatives in the decision-making process. Reference is made to this in several Community directives and in national legislation. and it can only be reiterated that they must be observed even in difficult circumstances such as these.
The company is also responsible for any social consequences that a partial stoppage of production may have. It is likely that the workers affected will be redeployed to other activities within the plant, but in any case solutions other than redundancy should be found, in accordance with well established procedures. If redundancies are essential, steps should be taken to help the affected workers to adapt to the new circumstances. These principles for the management of restructuring were established three years ago by European social partners themselves, on the basis of a Commission request. I can therefore now address broader questions, which reach beyond the bounds of the matters we are looking at today.
The Commission has recently proposed that the Lisbon strategy for growth and employment be renewed. In order for us to achieve this ambitious goal in the context of the significant economic and social changes we are currently experiencing, we must successfully overcome the problems of restructuring.
The social agenda adopted by the Commission a fortnight ago also includes measures which will help our companies, our workers and all other parties involved in the process of change to put any advantages to the best possible use, and to resolve any problems.
In a few weeks’ time I intend to propose that the Commission should adopt a communication on the European Union’s general strategy for the management of restructuring and an ambitious programme to enhance the potential for economic renewal and make provision for related problems. The key phrase in this strategy will be preparing for the future at all levels. The Union has developed policies, programmes and instruments to make it easier for companies and workers to adapt to the changing world. These include an employment policy, an industrial policy, social dialogue, Community legislation and financial support instruments. It is now time to coordinate these different aspects more effectively and to develop new, future-oriented approaches, making it possible to anticipate future developments and enabling individual players to prepare for the future.
I should like to emphasise that preparing for change at all levels, and in particular at sector, local and company level, is primarily dependent upon partnership and social dialogue. I propose that the Commission should use this communication to entrust European social partners with the task of implementing the second phase of consultation on two major themes, namely on the role of European works councils as mediators of change, and on the use of general principles laid down by social partners on the management of restructuring.
There is also a need to strengthen social dialogue at sector level, and this dialogue must supplement Community industrial policy. Different forms of social dialogue need to be developed, with the main one with regard to preparation for and management of change and restructuring being collective bargaining. The social agenda depends on the creation of a non-binding optional Community framework, which would facilitate the conclusion of supranational collective agreements and represent a specially adapted instrument for restructuring at European, and even global level.
These are a few elements of the strategy which we should like to develop in partnership with the other Community bodies, the social partners, public authorities at all levels and all those for whom the strategy is intended. I am aware that this kind of political initiative does not provide a direct and immediate answer to those affected by the restructuring of the plant in Terni. The existing Community policies and instruments, for which we aim to achieve even greater effectiveness in the future, can now be used to deal with the social consequences of the decision, which I hope, in spite of everything, can still be altered in some way following dialogue with all the parties involved. Ladies and gentlemen, thank you for your attention.
. – Mr President, ladies and gentlemen, today’s Europe, which has been built on the foundations of the European Coal and Steel Community, is in danger of seeing its own origins rejected at the heart of the steel industry in one of the founding countries.
The decision by ThyssenKrupp first to close the magnetic steel production line and then to lay off and release hundreds of workers at the Terni plant is not just a breach of all the agreements signed at the time of privatisation but also a decision that makes no economic sense. The company has, in fact, been given special treatment by all the national and European institutions in a way that no other Italian company in the sector has.
We just have to recall the public investment it has received, starting with the Objective 2 Structural Funds – in that respect I foresee possible Commission intervention – not to mention the recent commitment by the Italian Government to guarantee its power supply on economically favourable terms until the required new power plant is built. In addition, all the problems associated with putting in the infrastructure needed to improve the plant have been solved by the Italian Government. We must not forget the market for magnetic steel, either: Italy is its largest market, together with Germany.
It is difficult, therefore, to understand the reasons that have led ThyssenKrupp not to conclude the talks on signing the draft agreement aimed at ending the dispute, as they are now in their final stages. The suspicion arises, then, that the negative results issued by the company may be connected to decisions designed solely to make inter-group transfers at prices favourable to its associated companies.
The joint resolution on which we shall be voting tomorrow is not just a gesture of solidarity, but it seeks to represent Parliament’s commitment to mobilise the Commission and the Member States to intervene with initiatives to avert downsizing in the steel industry. We also call on the German Government to intervene with ThyssenKrupp’s top management immediately so that they resume talks with the social partners.
Relocation, above all to China, must not happen without complying with human and union rights, beginning with the rights of the Chinese workers themselves. The Terni affair, Mr President, does not just involve Italy. It is a European affair, and one which must not be underestimated, because it is typical of the whole steel sector. That is why all the institutions and all the political groups are being asked to draw up concrete proposals to protect the steel industry, jobs and also research, because research is conducted at the Terni plant as well.
It would be a serious mistake for us not to condemn the company’s refusal to listen to constructive proposals, a mistake that should be condemned by all the political groups. That is why we appeal to the German Government again to intervene with ThyssenKrupp’s top management immediately, to make them realise the importance of the Terni plant and the mistake that they have just made.
– Mr President, Commissioner, ladies and gentlemen, I do not know how to regard the decision by ThyssenKrupp to make 630 workers redundant tomorrow morning – in addition to those already laid off in the magnetic steel sector. I do not know whether to regard it as a lack of respect towards this Parliament, which is debating the matter, or merely as an open admission by the company of the contradictions that come with industrial policy.
Only a few days ago, the company sent a letter to Members of the European Parliament – I do not know how widely – in which it said it wanted to protect its position on magnetic steel and also to invest in stainless steel. The decisions it has just made contradict all that. The fact is that the decision to close down the magnetic steel division is causing serious employment problems and having adverse repercussions on the whole plant and the Terni area.
In employment terms, this decision may cause the loss of more than 1 500 jobs in the steelworks and allied industries. As if that were not enough, ThyssenKrupp no longer seems to show any interest in enjoying its infrastructure and energy-cost benefits, after repeatedly asking for them. Clearly, that means that it wants a free hand: a free hand gradually to dismantle the stainless steel production line too, which according to the company should actually be the plant’s core business.
We seem to have seen it all before. After taking over the Italian market, the company is gradually reducing production volumes at Terni, with magnetic steel production being abandoned so that investment can be made elsewhere. Downgraded to regional status, with its production volumes severely cut – I am talking about 800 000 tonnes a year, compared with its capacity of 2 million tonnes a year – and with high energy costs, the Terni steelworks would then basically end up being dismantled.
Are we perhaps maligning the company? Why, then, has it been making stainless steel in a decades-old plant for the last three years while a new plant, just three years old, has hardly been used at all? I think everyone now knows that it is hard to find a kilo of steel of any kind, because the market is showing clear signs of a severe shortage of materials, soaring prices, and worldwide production capacity fully saturated for a long time. It is quite clear that pulling out from Terni would push prices up further and would leave Italy’s electromechanical industry in serious difficulties, as it accounts for 40% of European consumption.
The company has not even been willing to consider alternative solutions, such as promoting a consortium of Italian users similar to the one that already exists in the United Kingdom; supplying hot coils from Germany, as is already done for certain production plants (such as Genselkirchen and even competing plants, such as Newport); or reactivating an electric furnace that has already been installed at Terni, which requires only modest investment for environmental reasons. As a result, we now find ourselves in this difficult situation, which for us is unacceptable because of the production costs and social costs involved.
How can we find a way out of this situation? First of all, the company should be asked to accept its responsibilities with regard to the commitments it has made and the agreements it has signed. Secondly, it should resume talks with the social partners and local bodies, as these are currently not taking place. We believe that dialogue between the parties is essential in order to find solutions to the current problems. Thirdly – and I address this to the Commissioner in particular – it is important to be consistent with the Lisbon strategy, which seeks to achieve competitiveness by protecting and expanding the production base, rather than closing down plants, which is precisely the opposite approach.
Lastly, I believe it is absolutely vital not only to provide answers on the state of restructuring processes across Europe but also to give some serious, in-depth consideration to the kind of industrial policy that Europe needs in order to deal with problems of competitiveness. The sooner we do that, the better. By discussing such important topics, Parliament can make a tremendous contribution to a positive solution for the Terni steelworks affair and can provide real prospects for the future of European industry.
– Mr President, ladies and gentlemen, Parliament has been called on to deal with a subject that is highly significant for the European Union’s economy: the future prospects of the steel sector. It is doing so this evening after a long debate among the political groups in recent weeks, which has resulted in a broad compromise on the text of the resolution which is to be put to the vote tomorrow. It is a balanced text and one that should attract broad agreement.
The topic in question should be seen in the context of achieving the Lisbon objectives as well as greater economic and social cohesion, since the sector employs a large number of workers in Europe, includes areas of excellence and produces technologically high-quality products. These are genuine reference models for the whole world.
ThyssenKrupp, partly through Acciai Speciali Terni, has until now unquestionably been numbered among the leading world producers of stainless and magnetic sheet steel and has been at the forefront of research. In its own investment plan, the company committed itself to making Terni the European centre of excellence for magnetic steel, based partly on the infrastructure and energy-cost benefits guaranteed by the Italian Government in June 2004. It should also be borne in mind that extra investment from the European Social Fund has been used to develop local systems, infrastructure and vocational training.
The commitments I have just mentioned would not be honoured if there were a change in corporate strategy, and the consequence – as we are now learning – would be a gradual reduction in employment levels through the implementation of as yet unspecified procedures. What that means is that thousands of jobs would be lost within a fairly short time, which would be an extremely dangerous precedent. We call on the Commission today to stand by its own decisions and to ensure that those who are granted Community funding should honour the commitments they make, including their choice of location.
.  Mr President, I am in full agreement with the substance of what previous speakers have said and would like to make a couple of comments that are fundamentally critical of the business world. What will show the real value of the social pieties constantly recited at EU level and only a couple of weeks ago ceremoniously set down in writing, not only as part of the Lisbon process, but also in the Treaty establishing a Constitution for Europe? It will be the treatment of Thyssen-Krupp’s workforce at Terni in Umbria, which is a depressed area.
This commitment to the objective of full employment, to social cohesion, to the social responsibilities associated with ownership, to social dialogue – just what is it worth? Is this all no more than a dead letter? Can one simply ignore it all whenever one is overcome by the craving for profit? After all, one will not be punished for it.
That is what we have to resist – the flouting of Europe’s social benefits, which are essential to civilised life and work on this continent of ours, and also essential in terms of our own capacity for competition and innovation. If Europe is to be able to succeed in extending its influence to the rest of the world, its social conscience must not be allowed to slumber.
What is happening at Thyssen-Krupp is also, for us, about putting these things to the test in a practical way. A lot of money from the European Structural and Social Funds has been spent on it; to what extent are the EU Member States and the Commission willing and able to insist on their conditions for the subsidy of businesses actually being kept to? That is something that not only the affected workers and their families can expect; so, too, can taxpayers the length and breadth of Europe, in the interests, among other things, of the future viability of a vital industrial sector – one that was, after all, godfather to Europe’s first community, that of coal and steel. We in the Group of the Greens/European Free Alliance will be voting in favour of the resolution.
– Mr President, ladies and gentlemen, there are only a few of us here in the Chamber at the moment, although in fact a great many people are listening to us in a state of anxiety and distress. Yesterday, a small delegation from that working community came to Strasbourg at their own expense. Indeed, although we may be discussing Terni, a small town in Italy, we are actually debating the future of the whole of Europe.
For those who are not familiar with it, Terni is a town in the green countryside of Umbria that is different from the others. Located in the region of Lake Trasimeno, with its little medieval towns and the mysticism of Saint Francis and the renaissance painters, Terni has, for 120 years, been a town of steel and steelworkers. Its lifeblood is the steelworks and, through innovation, it has been able to protect and to improve its production for over a century, even during the war.
There are no valid economic reasons why the production of magnetic sheet steel should be concentrated in France and Germany: in 2004 ThyssenKrupp made a net profit of many millions of euros from the Terni plant. Only a few months ago, in June, the company signed an agreement with the social partners, witnessed by the Italian Government, to revitalise production at the Terni plant, and the European Parliament voted to support the agreement.
Now the owners of the company seem to want to tear up those agreements by announcing today that 600 workers will be made redundant as of tomorrow, after having already got rid of the 370 workers in the magnetic steel sector. The letter the company sent to us Members of the European Parliament is therefore belied by the facts, as well as by the contradictions in the letter itself, and it has further convinced me that we must vote for the unified resolution that we have tabled both for substantive reasons and for the sake of democracy.
The situation is even more tragic and unacceptable when one thinks of the dignity of those European citizens and their families who have been protesting for more than a year, and of the rules for social dialogue in Europe, for which all the Community institutions have pleaded so hard, especially the Commission. We are expecting the Commission to give this Chamber some concrete answers, which so far have not been forthcoming.
If signed and sealed agreements are ignored and an already submitted investment plan is loudly denied, it is a serious matter for the whole of Europe, because it would give rise to a European Union dominated by uncontrolled relocations, industrial dismissals and speculative thinking, which would inevitably drag it into decline and crisis. Intervening in the Terni case therefore means intervening for the future of each one of us and performing a duty that upholds the genuine interests of a Europe of work and development. Furthermore, if all other approaches are constantly blocked, it would be appropriate to resort to public intervention to guarantee the future that would otherwise be denied.
– Mr President, ladies and gentlemen, we should like to make it clear yet again that the Acciai Speciali Terni affair must not be seen merely as a local affair and much less a national one, because it affects all European steelmaking, a vital sector of EU industry.
Italy is doing what it can at all levels to resolve the ThyssenKrupp case. It is now time for Germany to send out some positive signals as well, and for the European Union to accept its own responsibilities. We all know that the Terni affair is not the first or the only case. There is a long list of companies that have made considerable profits in part through the sacrifice, commitment and professionalism of their workers, and have then chosen to relocate, often to non-EU countries, unscrupulously dumping the resulting job and social crisis on the Member States.
As a number of Members have already stated, while ThyssenKrupp has on the one hand reassured us with a letter, on the other it has today announced its so-called ‘release’ of 630 workers this morning. How can that not be seen as an arrogant way to behave? It shows that ThyssenKrupp has no intention of taking any notice of what Parliament is preparing to vote on tomorrow.
That is why it is our duty, especially to the workers and their families, to propose practical measures today, and so we ask the Commission for some specific commitments. First, we need legislation on corporate social responsibility, combining competitiveness with respect for the rights of workers and regions. Above all, however, we call on the Commission to stop dodging the main challenge facing Europe’s economy, on which the future of the European economic system depends: in other words, the ‘relocation’ crisis. The European Union is virtually still in the dark ages on this issue, whereas instead it is essential to intervene with a strategy to limit and regulate relocations both within and outside the EU, to guarantee, among other things, growth and employment, competitiveness and innovation: in short, to achieve the principal objectives of the Lisbon Agenda.
This Parliament, which has the specific duty to represent the rights and expectations of European citizens, must have the courage to send the Commission a strong, unified document that does not ignore the crucial question of relocation, which is putting the future of Europe’s economy at stake. We therefore call on you to vote for our amendment.
– Mr President, ladies and gentlemen, I am speaking on behalf of the new Italian Socialist Party, the new PSI. The hurried e-mail from ThyssenKrupp, full of promises, which was sent to Members of the European Parliament this afternoon in anticipation of this debate, is not at all convincing. It is time for action, not words.
Behind the hundreds of redundancies that have been announced lies the tragedy of hundreds of families who see an uncertain and more difficult future ahead. A few days ago I held a political meeting of the new PSI at the Terni steelworks, where I could see unequivocally that Terni and Umbria as a whole are united and determined to fight on bravely and hard, not only in defence of their own productive and economic environment, but above all to uphold the dignity of the local community.
The Community institutions in general must not remain silent at this stage, since massive disinvestment and relocations of valuable production plant to non-EU countries are tearing Europe’s overall productive capacity apart. Moreover, it should be made clear in this specific case that ThyssenKrupp received funds and tax breaks from the Union when it decided to buy the Terni plant, and it gave an assurance that it would keep production in Italy and safeguard jobs. All these commitments have been ignored in favour of Far Eastern scenarios. We should be asking ourselves what those scenarios are and to what extent union rights and guarantees will be observed.
In 1950, Robert Schuman launched the High Authority for Coal and Steel, thus establishing the basis and the guidelines for an ambitious and comprehensive journey towards unification, and not just in the economic sphere. Now that such a complex political project has made great advances, let us not allow this particular strategic sector to be dismantled by remaining silent.
The institutional actors, especially the government, the Umbria region, the province and Terni municipality, need to agree on a common strategy with the social partners, who should be involved to a greater extent in the decision-making processes. The strategy should then be put firmly, frankly and decisively to ThyssenKrupp. The company must accept its own responsibilities and give up its confused and somewhat devious defensive tactics. It should also be made clear that any further grant of public money should be conditional upon agreements – specific ones agreed by both sides this time – on jobs and local development and on investments designed to modernise production.
Commissioner, raising our voice to seek and to demand immediate, concrete solutions along these lines is our political duty, in order to preserve and protect a section of our economic network. It is also a moral duty to those hundreds of workers, family men and women, who, with their eyes full of hope and never resigned, have been protesting at the gates of their steelworks for months. Let us in this Chamber send them a clear message: ‘Stand firm in your demands for the right to a future for yourselves and your children. Now that we are united, we stand beside you.’
Mr President, much as I understand our Italian Members’ concerns, entrepreneurial decisions at a particular location within the European internal market can be changed only by agreement and not by governments that have no responsibility for them. The appeal for intervention on the part of the German Government does not carry much weight.
I was interested to hear Commissioner Špidla say that there are no indications that the agreements have been breached. Documents sent to me by Thyssen-Krupp state that the company invested EUR 700 million in the last few years and received a total of EUR 17 million in subsidies. With a global steel market totalling one billion tonnes, it follows that domestic production of 1.2 million tonnes amounts to rather more than one-thousandth of global steel production, along with the 70 000 tonnes of magnetic circuit band with which we are concerned, for it is here that there have been losses, the cause for which is to be found not only in Italy, but also in the laws enacted by the European Union, in the high cost of energy and in the legislation on the environment.
I think of the requirements we have imposed on emissions trading, requirements demanded by the steel industry in particular, in order that the technical minimum standards that it already has should apply throughout Europe – for coal is indispensable to the production of steel, and there are technical limits in this field; I recall how consideration is being given throughout the industry to investing in a way that involves firms relocating to places where the Kyoto Protocol is not binding; I consider how the ore-smelters, particularly those in the countries that are major producers of raw materials, have announced an imminent 90% rise in the price of these, and the massive demand for them that exists in China. All these things are framework conditions, and, to my mind, they make it necessary that the Commission should address not only what is happening at Terni – enormously important though that of course is for the workers concerned – but also the steel sector as a whole.
Over and above what is happening at Terni, it is for that reason that we demand, in paragraph 8 of the resolution, a communication, an inventory, and the setting-up of a high-level group, for we must, in the long term, safeguard steel as a raw material in the European Union, and hence its productive base and locations, albeit also independently of the latter. This is an objective we all share, and so we support our Italian fellow Members in their initiative.
Mr President, this House unanimously adopted a resolution on this very subject just over a year ago. The outrage expressed from every quarter last year caused ThyssenKrupp to reconsider its decision to close its Terni plant. It went further: in June 2004 it signed a new agreement with a new investment plan.
This plan, as has already been said, promised to make Terni a centre of excellence in magnetic sheet steel production, which is strange in light of what Mr Langen has just said. In return it would receive infrastructure and energy cost benefits under an agreement with the Italian Government. These were in addition to the substantial benefits the company received directly or indirectly from Europe's Structural Funds.
Just seven months later, ThyssenKrupp has torn up that agreement – and that is the issue we are considering here this evening. It has gone ahead with closure, bypassing the social partners, the Italian Government and others who were party to the agreement. The company is the latest in a long line to make a mockery of EU laws on worker information and consultation.
Commissioner, you mentioned the Social Agenda adopted just two weeks ago. Let me quote a heading from that: ' Moving towards full employment: making work a real option for all, increasing the quality and productivity of work, and anticipating and managing change'. I am sure those words will ring hollow in the ears of the workers hit by this decision.
I am not criticising the Commission; I applaud many of the ideas Mr Špidla has included in the new Social Agenda. Let me remind you of some. The Agenda underlines the need for a proactive approach to the positive management of industrial change. It talks of the need to reinforce social dialogue, update legislation on collective redundancies and update and consolidate existing laws on information and consultation. It launches the idea of transnational collective bargaining. Finally, in the context of this debate, it underlines the need for improved corporate social responsibility.
The outrageous behaviour of ThyssenKrupp in Italy underlines the need for all these things and more to be done as a matter of urgency. What do I mean by 'more'? Let me say two things in closing. The first is that although the new Social Agenda foresees the creation of a number of high level groups, it fails to include a number of good ideas from past high level groups. How about the recommendations of the 1998 Gyllenhammar Group on Industrial Change that companies should produce annual managing change reports, and that any company dismissing workers without safeguarding their employability should be barred from access to public funds? Only when CSR includes such provisions, will companies like ThyssenKrupp take any notice of it at all.
Finally, Commissioner, you say that the Commission is powerless. When the closure was announced at the beginning of last year, the Commission and its President joined Parliament in roundly condemning the decision. I hope, Commissioner, you can give us the assurance this evening that you will do the same.
Mr President, Commissioner, thank you for your communication, and for having broadened our debate on the Thyssen situation into a debate on the steel industry in general. Following the restructuring measures and mergers within the industry, we are very concerned, for several reasons, by the loss of entire sections of the production structure in Europe. There is the chronic loss of jobs in the industry, the risk of losing technological know-how and the knock-on effects on other economic activities, such as vehicle manufacturing, aerospace, energy production and the construction industry. There are also consequences for research: how can we develop the new materials vital for the technology of tomorrow if our steel industry disappears?
Accordingly, the European Union must have a duty and a right to intervene in the activities of the steel industry, by using public funds, where necessary, to support steel companies’ research and development activities, by monitoring public investments to ensure that they help to safeguard or develop employment and to modernise industrial plant and processes, by adopting a more resolute strategy on industrial restructuring and its social impact, by supporting moves to restructure the steel industry or to switch to manufacturing products with high added value, by creating favourable conditions, especially for cutting-edge, high-tech sectors, through the allocation of EU funds under the seventh framework R[amp]D programme
Practice makes perfect or, as the French proverb says, forging makes a blacksmith. In short, we must keep forging if we are to keep our blacksmiths and steelworkers, and we must keep forging to acquire more know-how and invent the steels of tomorrow.
Mr President, ladies and gentlemen, the same ideas are being repeated in this Chamber about a situation which, alas, is emblematic – a case study – of so many other industrial situations typical of this continent. Europe can and must provide a different response.
If we based our judgment solely on the harsh and unpalatable logic, which undoubtedly exists – the logic of numbers, which may appear solid but which are in fact intangible – we should neither understand the problem nor be able to analyse it, since the concepts invoked are delocation, globalisation and compatibility. This is all part of the paradigm, not only of this particular multinational company, but also of so many other multinationals which, throughout their history, have often obtained large amounts of aid from national governments and significant incentives from the European Community, and then, with their traditional propensity to nationalise losses and privatise profits, carry on down this same path impervious to either guarantees or rights.
The Europe we need and want to develop must be different. It must be a Europe in which labour as an abstract concept is obviously important, but where human beings are also important; a Europe in which the company’s interests count, but so do those of the workers. The direction in which this truly emblematic case is pointing leaves us feeing profoundly embittered because this is not the type of Europe we want to build.
We should like to agree with Commissioner Špidla on the need to move towards social dialogue. However, at the very time when Parliament is preparing, fortunately with a degree of unanimity, to approve a resolution obliging ThyssenKrupp to face up to its responsibilities, we have seen that the company concerned, this very morning – shortly before being subjected to the judgment of freely-elected European Members of Parliament – is laying off over 600 employees. Is this social dialogue? Is this the Europe we want? Frankly, I believe that greater weight must be given to this Parliament’s opposition and that the will of the people’s representatives must genuinely be made to count for something.
Mr President, being myself a blacksmith and therefore wanting to express my concern about the steel sector, I too would very much like to thank Mr Tajani. Although we know today that you can do business only if customers are willing to buy, businesses go bust or move away if policies are not in place to create the right conditions for them, and my specific question to Commissioner Špidla is this: what will you do in order, in so far as possible, to limit the adverse effects of emissions trading on the steel industry? We are faced with the prospect of a 15% rise in the cost of steel production, with another 15% being added on for energy costs. That represents a threat to Europe’s steel industry as a whole. What will you be doing to prevent REACH from having detrimental effects on the steel industry, which is threatened and at serious risk? And will you, in the Seventh Framework Programme for Research, be taking up the steel industry’s cause?
At the end of the day, this is also about how we guard the steel industry against the threat of the international hedge funds, with their speculation in steel, coke and coal meaning that responsible management is now no longer possible. This is where the Lisbon process imposes on us the responsibility of focussing on Europe’s lawmaking and of standing up for our industrial firms in order to safeguard the jobs they provide.
Seeing as we do today that five million jobs have been lost in Germany, and that there are five million more unemployed, we really do have to give some thought to how we get Europe’s industrial policies to create new jobs rather than doing away with ones that already exist. This is where our Commissioner has a particular responsibility to make every effort for the sake of our jobs, and I thank him in anticipation of his doing just that.
Mr President, we must act to prevent the recurrence of any such cases. We have an obligation to do that. The steel industry is an important sector for us: it accounts for a fifth of all global manufacturing. We need it; it is a major source of employment.
Competition is driving us into a tough situation that can only have an effect on job numbers, unless we intervene. We cannot, however, start to compete with the Chinese on pay. We have to maintain high standards in goods, working conditions, and pay as well.
In addition to international competition, the European steel sector has to meet tighter environmental standards with the advent of emissions trading in the Union and the coming into force of the Kyoto Protocol. The steel industry is the largest of all the energy-consuming industrial sectors and one of the most significant causes of carbon dioxide emissions. It should therefore cut its greenhouse gases either by investing in new technology or by purchasing emissions rights.
I would like to mention that in my country the steel industry invested heavily in environmental technology years ago. We have been able to reduce carbon dioxide emissions as far as is possible with current know-how. The steel industry in my country is indeed one of the cleanest in the world. Under the Kyoto Protocol, however, a steel industry that years ago invested resources to become one of the cleanest has to buy emissions rights from dirtier industries such as Russia’s. So those that did not bother about the environment in earlier times are selling emissions rights to those who have cleaned up their industry. The cleaner industries are therefore paying for the dirtier ones. Timely investment in the environment reduces the competitiveness of the most modern and cleanest factory. The one that works better is worse in terms of its competitiveness.
Commissioner Spidla, how do you intend to act to prevent cleaner industries from having to reward dirtier ones in the context of emissions trading? Europe needs its own steel sector: it lies at the heart of our basic manufacturing, and we have to remain self-sufficient. Commissioner, could the Commission look into the possibility of somehow easing the situation in this sector of industry while keeping within WTO rules? The Commission should also draw up a fundamental strategy for those vital sectors of industry in which our self-sufficiency is important. Could we engage in more research and product development to improve this sector’s competitiveness? At the same time, it is obviously essential that our trading partners, starting with the United States of America, should join the Kyoto Protocol.
Mr President, ladies and gentlemen, it was announced this morning that a further 600 workers have been laid off by ThyssenKrupp.
Social concerns are increasing, because what is at stake is the economy of a town, a region and thousands of families. The problem of Terni, Commissioner, is the problem of Italian and European industry as a whole. The resolution we have signed does not only represent a token of solidarity with the workers and institutions present this evening, and with the workers involved, but also reflects the commitment of the European Parliament to rethink the major strategies of industrial policy.
Europe, within the Lisbon Strategy and the Stability Pact, must rethink a policy to stem the distorted effects of globalisation, which itself needs to be reconsidered. We cannot, in the name of globalisation and unfettered competition, throw away social protection, workers’ rights and environmental safeguards. Public action must provide the motive power for innovation, research and industrial renewal, based on a new competitiveness – not one which involves destroying the industrial fabric of both Italy and Europe.
As part of the current debate on the Financial Perspective, we need to ask ourselves what resources have to be committed to investment in order to relaunch economic development and create new jobs. We also need to ask ourselves, Commissioner, what control and assessment mechanisms need to be introduced to verify and ensure that industrial projects which require public financing are able and obliged to provide protection for jobs.
Ladies and gentlemen, this issue raises a large number of questions. The Terni case is, in many ways, just the tip of the iceberg. We must not fail to deal with this problem, which represents the true challenge facing Italian and European industry.
Mr President, ladies and gentlemen, previous speakers have explained the situation clearly and set out what needs to be done to resolve this most critical situation. I have to bite my tongue and avoid referring back to some of the demands made concerning the REACH regulations, which will come into force in eleven years' time, undermining the competitiveness of Italian and European industry, which now seems to be facing very different and more immediate competitive challenges.
Like you, I have long union experience behind me, on which I should like to draw to make two observations. Firstly, exactly one year ago, on 10 February 2004, we were discussing here in Parliament the case of Terni, the steel industry and the wider crisis in European steel-making. On that very day we were informed that the dispute was being resolved at ministerial level and that negotiations were being started which were ultimately to lead to the June agreement which, today, ThyssenKrupp has once again torn up.
Why was such an agreement possible at that time? In my view, for one fundamental reason only: because ThyssenKrupp had been isolated, both nationally and on a European level. The exceptional mobilisation of the workers and citizens of Terni and Umbria, as previously referred to, played a leading part in that political process. The Terni plant is not a mere factory; it is an integral part of the town. Today, the same situation is being played out once again. Today, as before, we are seeing an attack not only on a professional body, a production capability, a tradition, but on the dignity of the entire population of a town. This must be the starting point for the renewal of a powerful unity which will again leave ThyssenKrupp in an isolated position.
A second comment also drawn from my union background: why has ThyssenKrupp chosen today to take two apparently contradictory initiatives? It has sent us the letter describing the problems in detail, while simultaneously laying off, or threatening to lay off, a further 600 workers, for more or less plausible reasons. In my view, the company is afraid of being isolated again by this Parliament. That explains the importance of the agenda on which we shall be voting tomorrow.
Commissioner, I appreciated your speech and the pointers you gave, notwithstanding the Commission’s limited powers, of which we are perfectly well aware. However, the Commission can perhaps do something politically, possibly at the most senior level, as it did last year, thereby making a significant contribution to the isolation of ThyssenKrupp.
Mr President, ladies and gentlemen, the ThyssenKrupp affair in Terni is a highly dangerous signal for the entire European steel industry and its dependent industries. The unanimous agreement on the resolution shows that the concern is neither isolated nor rhetorical, but is a general and international recognition of the gravity of the situation.
A reassuring letter was received by all Members yesterday, as has already been mentioned. It reiterates the fact there will be no alteration in employment. That, of course, does not convince us; on the contrary, it is even more worrying in the light of the 600 workers being laid off. The letter appears to be – I do not know if the Latin saying can be translated – a case of ‘[an unsolicited excuse is an obvious accusation]’.
The decisive measures adopted by the Italian Government in support of the Terni steelworks and the attention given by all the Institutions have served little purpose. The suspicion that ThyssenKrupp may be caving in to Asian, particularly Chinese, competition is now a certainty. The problem is not only the job losses in Terni, although these alone are sufficient cause for concern. It is even more serious because it represents a fully-fledged strategy of delocation or – not to mince words – pulling out, after many years benefiting from subsidies which have produced vast profits.
Commissioner, I would have expected a little more from your speech. It seemed more like a recital of the events that have happened than a strong affirmation of European industrial policy. We therefore request that this issue be dealt with on a strategic level by the European Commission, which has the strength and political muscle to tackle it, to show that it accepts the consequences of a possible silence, which would result in a catastrophic failure of the European economy.
I would ask Members to allow me to depart briefly from my formal role to express my own full and unconditional agreement, both on a personal and political level, with the reasons, content and aims of the joint resolution on which Parliament will vote tomorrow.
. I have listened with interest to this debate, which relates to an extraordinarily sensitive subject. It is quite clear that the European steel industry is a very important component of our economy and, in its own way, of our European identity. It is also quite clear that consideration is given in the Lisbon strategy to industrial policy. One of the strategic decisions included in this document is to support European industry and to facilitate its stabilisation and development, since industry is a key part of our European civilisation.
Ladies and gentlemen, the European steel industry has undergone significant restructuring, and it is competitive. It is quite clear that there will of course be further partial restructuring, and such restructuring must be backed up by appropriate social measures. As regards the Commission’s role, I must say that its powers are limited in this case; to put it more precisely, the Commission has no power to take action against the ThyssenKrupp management and to persuade it or force it to change its decision.
As regards the relocation of the factory, or part of the production at this factory, to the Federal Republic of Germany, it is generally said that we are free to choose where to locate the production of goods and where to provide services within the European Union. This derives from the idea of the internal market, and it is enshrined in the Treaties we have approved. It is of course clear that restructuring of this kind is always accompanied by social problems and difficulties, and this is why we need a public policy which enables these sectors, regions and workers to make the necessary adjustments, and which guarantees an appropriate level of protection. This is also one of the aims of the Commission communication I intend to present as soon as possible on restructuring and employment.
I should like to reaffirm the importance of social dialogue when preparing for and managing restructuring. The communication I mentioned will therefore represent a second phase of consultation with European social partners on issues relating to the restructuring of companies and on European works councils. I firmly believe that the social partners will take up this challenge, and enter into negotiations aimed at introducing mechanisms for the implementation and monitoring of guidelines for restructuring, and that they will also exploit the capabilities of European works councils as mediators of change within companies.
With regard to the matter of whether Thyssen was granted any Community funding in Italy, the Commission has approached the competent Italian bodies for an answer to this question, and we are currently awaiting their response. If confirmation is given that funding was granted, however, and that the conditions under which it was granted have not been observed, the Commission would of course insist that the competent Italian bodies should take the appropriate steps.
I would point out that according to the existing arrangements, assistance cannot continue to be granted under the Structural Funds if the business involved undergoes fundamental changes, for example if it is relocated within five years following the decision to allocate funds. I would also point out that the Commission has proposed extending this deadline to seven years for the 2007–2013 period, as well as stipulating that if this rule is infringed in any way any funding granted must be returned, and that a company that has failed to comply with this condition once should be forbidden from obtaining any kind of funding in the future.
Ladies and gentlemen, a whole series of questions have been raised, such as the matter of a framework programme. It is quite clear that what the steel industry needs is innovative measures, and that this industry is a source of outstanding innovations, since metallurgical processes always involve the use of high technology. There is therefore no question that the steel industry will be allocated an appropriate place in the framework programme. There is much debate over the REACH directive, and while I do not believe that anyone is in any doubt as to whether consideration should be given to this directive, it is clear that it must be balanced and that it must be focused on its goals. The enforcement of the Kyoto Protocol can in any case be regarded as a success story for the European Union, and there can be no doubt that it is a major global success for the stability of our world as a whole.
We began examining the problem of emissions trading a few days ago, and it will clearly be very important to evaluate all the findings and to formulate a position on processes that may on occasion be paradoxical in nature and have unintended side effects.
Ladies and gentlemen, the steel industry is worthy of our attention, and restructuring, which is part of modern life, calls for a comprehensive European policy, the involvement of social partners and a desire to respond to these challenges. Ladies and gentlemen, I should like to reiterate my appreciation for the efforts undertaken by the Italian authorities. I believe that it is still possible to influence developments to a certain extent, and we shall respond to such developments.
At the end of the debate, I would advise Members that I have received three motions for resolutions, in accordance with Rule 103(2) of the Rules of Procedure(1).
The debate is closed.
The vote will take place on Thursday at 12 noon.